EXHIBIT 10.1

LEASE AGREEMENT

By and Between

PR II/MCC SOUTH COAST PROPERTY OWNER, LLC,

a Delaware limited liability company

(“Landlord”)

and

VERITONE, INC.,

a Delaware corporation

(“Tenant”)

July 14, 2017

575 Anton Boulevard

Costa Mesa, California

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page  

ARTICLE 1 PREMISES; COMMON AREAS

     4  

ARTICLE 2 TERM AND CONDITION OF PREMISES

     5  

ARTICLE 3 USE, NUISANCE, OR HAZARD

     6  

ARTICLE 4 RENT

     7  

ARTICLE 5 RENT ADJUSTMENT

     8  

ARTICLE 6 SERVICES TO BE PROVIDED BY LANDLORD

     19  

ARTICLE 7 REPAIRS AND MAINTENANCE BY LANDLORD

     24  

ARTICLE 8 REPAIRS AND CARE OF PREMISES BY TENANT

     25  

ARTICLE 9 TENANT’S EQUIPMENT AND INSTALLATIONS

     27  

ARTICLE 10 FORCE MAJEURE

     28  

ARTICLE 11 CONSTRUCTION, MECHANICS’ AND MATERIALMAN’S LIENS

     28  

ARTICLE 12 ARBITRATION

     29  

ARTICLE 13 INSURANCE

     29  

ARTICLE 14 QUIET ENJOYMENT

     31  

ARTICLE 15 ALTERATIONS

     32  

ARTICLE 16 FURNITURE, FIXTURES, AND PERSONAL PROPERTY

     34  

ARTICLE 17 PERSONAL PROPERTY AND OTHER TAXES

     35  

ARTICLE 18 ASSIGNMENT AND SUBLETTING

     36  

ARTICLE 19 DAMAGE OR DESTRUCTION

     41  

ARTICLE 20 CONDEMNATION

     44  

ARTICLE 21 HOLD HARMLESS

     45  

ARTICLE 22 DEFAULT BY TENANT

     46  

ARTICLE 23 LIEN FOR RENT

     50  

ARTICLE 24 INTENTIONALLY OMITTED

     50  

ARTICLE 25 ATTORNEYS’ FEES

     50  

ARTICLE 26 NON-WAIVER

     51  

ARTICLE 27 RULES AND REGULATIONS

     51  

ARTICLE 28 ASSIGNMENT BY LANDLORD; RIGHT TO LEASE

     52  

ARTICLE 29 LIABILITY OF LANDLORD

     52  

ARTICLE 30 SUBORDINATION AND ATTORNMENT

     52  

 

-i-



--------------------------------------------------------------------------------

ARTICLE 31 HOLDING OVER

     55  

ARTICLE 32 SIGNS

     56  

ARTICLE 33 HAZARDOUS SUBSTANCES

     57  

ARTICLE 34 COMPLIANCE WITH LAWS AND OTHER REGULATIONS

     60  

ARTICLE 35 SEVERABILITY

     62  

ARTICLE 36 NOTICES

     62  

ARTICLE 37 OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER

     62  

ARTICLE 38 ENTIRE AGREEMENT

     62  

ARTICLE 39 CAPTIONS

     63  

ARTICLE 40 CHANGES

     63  

ARTICLE 41 AUTHORITY

     63  

ARTICLE 42 BROKERAGE

     64  

ARTICLE 43 EXHIBITS

     64  

ARTICLE 44 APPURTENANCES

     64  

ARTICLE 45 PREJUDGMENT REMEDY, REDEMPTION, AND COUNTERCLAIM

     65  

ARTICLE 46 RECORDING

     65  

ARTICLE 47 MORTGAGEE PROTECTION

     65  

ARTICLE 48 OTHER LANDLORD CONSTRUCTION

     65  

ARTICLE 49 PARKING

     67  

ARTICLE 50 ELECTRICAL CAPACITY

     69  

ARTICLE 51 OPTIONS TO EXTEND LEASE

     69  

ARTICLE 52 TELECOMMUNICATIONS LINES AND EQUIPMENT

     74  

ARTICLE 53 ERISA

     74  

ARTICLE 54 TENANT’S RIGHT OF FIRST OFFER

     75  

ARTICLE 55 TEMPORARY SPACE

     78  

ARTICLE 56 24 HOUR FITNESS CLUB

     80  

ARTICLE 57 TENANT’S ROOFTOP AND EXTERIOR ANTENNA RIGHTS

     80  

ARTICLE 58 PATIO AND BALCONY AREAS

     83  

ARTICLE 59 TENANT SECURITY SYSTEMS

     84  

ARTICLE 60 LANDLORD’S REPRESENTATIONS AND WARRANTIES

     86  

ARTICLE 61 HELISTOP USE

     86  

ARTICLE 62 LETTER OF CREDIT

     87  

ARTICLE 63 ADDITIONAL IMPROVEMENTS

     91  

 

 

-ii-



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT, (this “Lease”) is made and entered into as of July 14,
2017, by and between PR II/MCC SOUTH COAST PROPERTY OWNER, LLC, a Delaware
limited liability company (“Landlord”), and Tenant identified in the Basic Lease
Information below.

BASIC LEASE INFORMATION

Tenant: VERITONE, INC., a Delaware corporation.

Premises: Suite 100 on the first (1st) floor (“Suite 100”) and Suite 200 on the
second (2nd) floor (“Suite 200”) of the Building, containing approximately
37,875 square feet of rentable area, outlined in Exhibit B to this Lease. (The
interior design and layout of the Premises shown on Exhibit B is preliminary.)
The Premises includes the Patio Area, as defined in Article 58, however, the
Patio Area is excluded from the rentable square footage of the Premises.

Building: The Building commonly known as 575 Anton Boulevard, Costa Mesa,
California. The rentable area of the Building is 253,737 square feet.

Base Rent:

 

Period

(In Months)

   Monthly Base Rent  

1 – 10

     Abated * 

11 – 12

   $ 80,000.00 ** 

13 – 18

   $ 82,500.00 ** 

19 – 24

   $ 124,987.50  

25 – 36

   $ 128,737.13  

37 – 48

   $ 132,599.24  

49 – 60

   $ 136,577.22  

61 – 72

   $ 140,674.53  

73 – 82

   $ 144,894.77  

 

* As an inducement to Tenant entering into this Lease, so long as no Event of
Default shall have occurred under this Lease, Base Rent in the amount of
$121,200.00 per month shall be abated for the first ten (10) months commencing
as of the Commencement Date, or if the Commencement Date is other than the first
day of a calendar month, commencing as of the first day of the first full
calendar month of the Term. The amount of Base Rent set forth in the foregoing
table for that period reflects that rent abatement. During such abatement
period, Tenant shall still be responsible for the payment of all of its other
monetary obligations under the Lease.

 

-1-



--------------------------------------------------------------------------------

** As an inducement to Tenant entering into this Lease, during the
eleventh (11th) through eighteenth (18th) months after the Commencement Date,
for purposes of calculating Base Rent only, the Premises shall be deemed to
contain only 25,000 square feet of rentable area. The amount of Base Rent set
forth in the foregoing table for that period reflects that deemed square
footage. The amount equal to the difference between Base Rent payable based on
those deemed square footages and the Base Rent that would be payable if the
actual square footage of the Premises were used is referred to herein as the
“Rental Abatement.” In the event of an Event of Default by Tenant under the
terms of the Lease that results in early termination pursuant to the provisions
of Article 22 of the Lease, then as part of the recovery set forth in Article 22
of the Lease, Landlord shall be entitled to the recovery of the Rental
Abatement.

Letter of Credit Required Amount: $606,000.00.

Rent Payable Upon Execution: $80,000.00.

Tenant’s Building Percentage 14.93%.

Base Year: Calendar year 2018.

Commencement Date: The earlier of (i) the date Tenant commences business
operations in the Premises, or (ii) the date of Substantial Completion (as
defined in the Tenant Work Letter attached hereto as Exhibit C) of the Premises,
which Commencement Date is anticipated to be January 1, 2018 (the “Anticipated
Commencement Date”). The Commencement Date shall be confirmed by the parties by
the execution of the Commencement Date Memorandum attached hereto as Exhibit F
as provided in Section 2.1.

Expiration Date: The date that is the day prior to the date that is
eighty-two (82) months after the Commencement Date. If the Expiration Date falls
on a day other than the last day of the calendar month, then, the Expiration
Date shall be extended to the last day of the calendar month in which the day
that the Term of this Lease would otherwise end but for this proviso occurs, and
the Term of this Lease shall be extended accordingly.

Landlord’s Address:

c/o The Prudential Insurance Company of America

4 Embarcadero Center, 27th Floor

San Francisco, California 94111

Attn: PRISA II Asset Manager

With a copy by the same method to:

c/o The Prudential Insurance Company of America

7 Giralda Farms

Madison, New Jersey 07940

Attention: James Marinello

 

-2-



--------------------------------------------------------------------------------

With a copy by the same method to:

McCarthy Cook & Co.

575 Anton Boulevard, Suite 350

Costa Mesa, California 92626

Attention: Brian M. Harnetiaux

Address for rental payment:

PRII/MCC South Coast Property

PO Box 51731

Los Angeles, CA 90051-0060

Tenant’s Address:

575 Anton Boulevard, Suite 900

Costa Mesa, CA 92626

Attention: General Counsel

(If on or after the Commencement Date to the

Premises)

Attention: General Counsel

With a copy to:

Much Shelist

191 North Wacker Drive, Suite 1800

Chicago, IL 60606

Attention: Glenn Taxman

Landlord’s Broker: McCarthy Cook & Co.

Tenant’s Broker: Jones Lang LaSalle and Newmark Grubb Knight Frank

Minimum Parking Allocation: One hundred thirteen (113) parking passes, which is
based on three (3) parking passes per 1,000 rentable square feet of area in the
Premises.

Maximum Parking Allocation: Two hundred sixty-five (265) parking passes, which
is based on seven (7) parking passes per 1,000 rentable square feet of area in
the Premises.

The Basic Lease Information is incorporated into and made part of this Lease.
Each reference in this Lease to any Basic Lease Information shall mean the
applicable information set forth in the Basic Lease Information, except that in
the event of any conflict between an item in the Basic Lease Information and
this Lease, this Lease shall control. Additional defined terms used in the Basic
Lease Information shall have the meanings given those terms in this Lease.

 

-3-



--------------------------------------------------------------------------------

ARTICLE 1

PREMISES; COMMON AREAS

1.1 Subject to all of the terms and conditions hereinafter set forth, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord the Premises. The
property shown on Exhibit A to this Lease and all improvements thereon and
appurtenances on that land thereto, including, but not limited to, the Building,
access roadways, and all other related areas, shall be collectively hereinafter
referred to as the “Project.” The parties hereto hereby acknowledge that the
purpose of Exhibit A and Exhibit B is to show the approximate location of the
Premises in the Building and the general layout of the Project and such Exhibits
are not meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the Building or the Project, the precise area of
the Premises, the Building or the Project, the specific location of the
Building, “Common Areas,” as that term is defined in Section 1.3, below, or the
elements thereof or of the access ways to the Premises, or the Project, or the
identity or existence of any other tenant or occupant of the Project.

1.2 For purposes of this Lease, (1) “rentable area” and “usable area” shall be
calculated pursuant to the Office Buildings: Standard Methods of Measurement
(ANSI/BOMA Z65.1, 2010) (the “BOMA Standards”); (2) “rentable square feet” and
“rentable footage” shall have the same meaning as the term “rentable area;” and
(3) “usable square feet” and “usable square footage” shall have the same meaning
as the term “usable area.” Notwithstanding anything to the contrary in this
Lease, the recital of the rentable area herein above set forth is for
descriptive purposes only. Tenant shall have no right to terminate this Lease or
receive any adjustment or rebate of any Base Rent or Additional Rent (as
hereinafter defined) payable hereunder if said recital is incorrect. Tenant has
inspected the Premises and is fully familiar with the scope and size thereof and
agrees to pay the full Base Rent and Additional Rent set forth herein in
consideration for the use and occupancy of said space, regardless of the actual
number of square feet contained therein.

1.3 Tenant shall have the non-exclusive right to use in common with other
tenants in the Project, and subject to the rules and regulations referred to in
Article 27 of this Lease, those portions of the Project which are provided, from
time to time, for use in common by Landlord, Tenant and any other tenants of the
Project (such areas, together with such other portions of the Project designated
by Landlord, in its discretion, including certain areas designated for the
exclusive use of certain tenants, or to be shared by Landlord and certain
tenants, are collectively referred to herein as the “Common Areas”). The manner
in which the Common Areas are maintained and operated shall be at the reasonable
discretion of Landlord and the use thereof shall be subject to such rules,
regulations and restrictions as Landlord may make from time to time. Landlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the Project and the Common Areas; provided
that in the event of any such Common Area closure, change, alteration or
modification, except in emergency situations as reasonably determined by
Landlord, Landlord shall exercise commercially reasonable efforts to perform the
same in a manner that is reasonably designed to minimize interference with
Tenant’s access to and permitted use of the Premises consistent with Comparable
Buildings (as defined below). Subject to “Applicable Laws,” as that term is
defined in Section 5.1(a) of this Lease, except when and where Tenant’s right of
access is specifically excluded in this Lease, and except in the event of an
emergency, Tenant shall have the right of

 

-4-



--------------------------------------------------------------------------------

access to the Premises, the Building, and the parking facilities servicing the
Building twenty-four (24) hours per day, seven (7) days per week during the
“Term,” as that term is defined in Section 2.1, below.

ARTICLE 2

TERM AND CONDITION OF PREMISES

2.1 The term of this Lease (the “Term”) shall commence on the Commencement Date
and end on the Expiration Date, unless sooner terminated (the “Termination
Date”) as hereinafter provided. The Commencement Date of this Lease and the
obligation of Tenant to pay Base Rent, Additional Rent and all other charges
hereunder shall not be delayed or postponed by reason of any delay by Tenant in
performing changes or alteration in the Premises not required to be performed by
Landlord. In the event the Term shall commence on a day other than the first day
of a month, then the Base Rent shall be immediately paid for such partial month
prorated in accordance with Section 4.4 below. If Landlord does not deliver
possession of the Premises to Tenant on or before the Anticipated Commencement
Date, Landlord shall not be subject to any liability nor shall the validity of
this Lease nor the obligations of Tenant hereunder be affected. In the event
that the Commencement Date is a date which is other than the Anticipated
Commencement Date, within a reasonable period of time after the date Tenant
takes possession of the Premises Landlord shall deliver to Tenant a Commencement
Date Memorandum in the form attached hereto as Exhibit F, setting forth the
Commencement Date and the Expiration Date, and Tenant shall execute and return
such Commencement Date Memorandum to Landlord within five (5) business days
after Tenant’s receipt thereof. In the event that the Commencement Date does not
occur by the Outside Commencement Date (as defined below), then Tenant shall not
be obligated to pay the Temporary Space Base Rent (as defined below) for the
balance of the Temporary Space Term (as defined below). The term “Outside
Commencement Date” initially means March 1, 2018, but shall be extended by one
day for every one day in delay in Substantial Completion of the Tenant
Improvements caused by (i) Tenant Delays (as defined in Exhibit C),
(ii) inability to obtain or delays in obtaining necessary permits despite
Landlord’s commercially reasonable efforts to diligently obtain such necessary
permits, and/or (iii) any other one or more Force Majeure Events (as defined in
Article 10). In the event that the Commencement Date does not occur by the Out
Date (as defined below), then Tenant shall be entitled by notice in writing to
Landlord within ten (10) days thereafter to cancel this Lease, in which event
the parties shall be discharged from all obligations hereunder; provided
further, however, that if such written notice of Tenant is not received by
Landlord within such ten (10)-day period, Tenant’s right to cancel this Lease
hereunder shall terminate and be of no further force or effect. The term “Out
Date” initially means August 31, 2018, but shall be extended by one day for
every one day in delay in substantial completion of Landlord’s Work caused by
(i) Tenant Delays and/or (ii) any other one or more Force Majeure Events.

2.2 Except as expressly set forth in this Lease and in the Tenant Work Letter
attached hereto as Exhibit C (the “Tenant Work Letter”), Landlord shall not be
obligated to provide or pay for any improvement, remodeling or refurbishment
work or services related to the improvement, remodeling or refurbishment of the
Premises, and Tenant shall accept the Premises in its “As Is” condition on the
Commencement Date.

 

-5-



--------------------------------------------------------------------------------

2.3 Except as herein expressly set forth, neither Landlord nor Landlord’s agents
have made any representations or promises with respect to the condition of the
Building, the Premises, the land upon which the Building is constructed, or any
other matter or thing affecting or related to the Building or the Premises, and
no rights, easements or licenses are acquired by Tenant by implication or
otherwise except as expressly set forth in this Lease.

2.4 Notwithstanding Section 2.3 above, Landlord warrants that the roof,
structural components of the Building, HVAC system, electrical and plumbing
systems, elevator, parking lot or site lighting (the “Covered Items”), other
than those constructed by Tenant, shall be in good operating condition on the
date possession of the Premises is delivered to Tenant. If a non-compliance with
such warranty exists as of the delivery of possession, or if one of such Covered
Items should malfunction or fail within one hundred twenty (120) days after the
delivery of possession to Tenant, Landlord shall, as Landlord’s sole obligation
with respect to such matter, promptly after receipt of written notice from
Tenant setting forth in reasonable detail the nature and extent of such
non-compliance, malfunction or failure, rectify the same at Landlord’s expense.
If Tenant does not give Landlord the required notice within one hundred
twenty (120) days after the delivery of possession to Tenant, Landlord shall
have no obligation with respect to that warranty other than obligations
regarding the Covered Items set forth elsewhere in this Lease. Nothing in this
Section 2.4 shall limit Landlord’s obligation with respect to correction of
latent defects in the Premises as provided in the Tenant Work Letter.

ARTICLE 3

USE, NUISANCE, OR HAZARD

3.1 The Premises shall be used and occupied by Tenant solely for general office
purposes and any other lawful purposes (other than retail uses) consistent with
a first-class office building and for no other purposes without the prior
written consent of Landlord.

3.2 Tenant shall not use, occupy, or permit the use or occupancy of the Premises
for any purpose which Landlord, in its reasonable discretion, deems to be
illegal, immoral, or dangerous; permit any public or private nuisance; do or
permit any act or thing which may unreasonably disturb the quiet enjoyment of
any other tenant of the Project; keep any substance or carry on or permit any
operation which might introduce offensive odors or conditions into other
portions of the Project, use any apparatus which might make undue noise or set
up vibrations in or about the Project; permit anything to be done which would
increase the premiums paid by Landlord for special causes of loss form property
insurance on the Project or its contents or cause a cancellation of any
insurance policy covering the Project or any part thereof or any of its
contents; or permit anything to be done which is prohibited by or which shall in
any way conflict with any law, statute, ordinance, or governmental rule,
regulation or covenants, conditions and restrictions affecting the Project,
including without limitation the CC&R’s (as defined below) now or hereinafter in
force. Should Tenant do any of the foregoing without the prior written consent
of Landlord, and the same is not cured within fifteen (15) days after written
notice from Landlord (which 15 day period shall be subject to extension if the
nature of the breach is such that it is not possible to cure the same within
such 15 day period so long as the Tenant commences the cure of such breach
within such 15 day period and diligently prosecutes the same to completion) it
shall constitute an Event of Default (as hereinafter defined) and shall enable
Landlord to resort to any of its remedies hereunder.

 

-6-



--------------------------------------------------------------------------------

3.3 The ownership, operation, maintenance and use of the Project shall be
subject to certain conditions and restrictions contained in an instrument
(“CC&R’s”) recorded or to be recorded against title to the Project. Tenant
agrees that regardless of when those CC&R’s are so recorded, this Lease and all
provisions hereof shall be subject and subordinate thereto and Tenant shall
comply therewith; provided, however, that except as required by Applicable Laws
(as defined below), Tenant’s obligation to comply with CC&R’s recorded after the
date of this Lease shall be subject to Tenant’s prior consent, which will not be
withheld unless the same would materially adversely affect Tenant’s rights under
this Lease and/or materially increase Tenant’s obligations under this Lease. The
CC&R’s affecting the Project as of the date of this Lease are listed on
Exhibit H attached hereto. True and correct copies of the documents listed on
Exhibit H have been delivered to Tenant. Accordingly, as a consequence of that
subordination, during any period in which the entire Project is not owned by
Landlord, (a) the portion of Operating Expenses and Taxes (each as defined
below) for the Common Areas shall be allocated among the owners of the Project
as provided in the CC&R’s, and (b) the CC&R’s shall govern the maintenance and
insuring of the portions of the Project not owned by Landlord. Tenant shall,
promptly upon request of Landlord, sign all documents reasonably required to
carry out the foregoing into effect.

ARTICLE 4

RENT

4.1 Tenant hereby agrees to pay Landlord the Base Rent. For purposes of Rent
adjustment under the Lease, the number of months is measured from the first day
of the calendar month in which the Commencement Date falls. Each monthly
installment (the “Monthly Rent”) shall be payable by check or by money order or
by wire transfer or by Federal Reserve Automated Clearing House (ACH) deposit to
an account as directed by Landlord by written notice to Tenant on or before the
first day of each calendar month. Landlord agrees to accept payment by Federal
Reserve Automated Clearing House (ACH) deposit only so long as such system is
available for Landlord’s use. In addition to the Base Rent, Tenant also agrees
to pay Tenant’s Share of increases in Operating Expenses and Tenant’s Tax Share
of increases in Taxes over the Base Year of 2018 (each as hereinafter defined),
and any and all other sums of money as shall become due and payable by Tenant as
set forth in this Lease, all of which shall constitute additional rent under
this Lease (the “Additional Rent”). Landlord expressly reserves the right to
apply any payment received to Base Rent or any other items of Rent that are not
paid by Tenant. The Base Rent, the Monthly Rent and the Additional Rent are
sometimes hereinafter collectively called “Rent” and shall be paid when due in
lawful money of the United States without demand, deduction, abatement, or
offset to the addresses for the rental payment set forth in the Basic Lease
Information, or as Landlord may designate from time to time.

4.2 In the event any Monthly or Additional Rent or other amount payable by
Tenant hereunder is not paid within five (5) days after written notice from
Landlord that such payment was not received when due, Tenant shall pay to
Landlord a late charge (the “Late Charge”), as Additional Rent, in an amount of
five percent (5%) of the amount of such late payment. Failure to pay any Late
Charge shall be deemed a Monetary Default (as hereinafter defined). Provision
for the Late Charge shall be in addition to all other rights and remedies
available to Landlord hereunder, at law or in equity, and shall not be construed
as liquidated damages or limiting Landlord’s remedies in any manner. Failure to
charge or collect such Late

 

-7-



--------------------------------------------------------------------------------

Charge in connection with any one (1) or more such late payments shall not
constitute a waiver of Landlord’s right to charge and collect such Late Charges
in connection with any other similar or like late payments.

4.3 Simultaneously with the execution hereof, Tenant shall deliver to Landlord
the Rent Payable Upon Execution as payment of the first installment of Monthly
Rent due hereunder.

4.4 If the Term commences on a date other than the first day of a calendar month
or expires or terminates on a date other than the last day of a calendar month,
the Rent for any such partial month shall be prorated to the actual number of
days in such partial month.

4.5 All Rents and any other amount payable by Tenant to Landlord hereunder, if
not paid within thirty (30) days after its due date, shall bear interest from
the date due until paid at a rate equal to the prime commercial rate established
from time to time by Bank of America, plus four percent (4%) per annum; but not
in excess of the maximum legal rate permitted by law. Failure to charge or
collect such interest in connection with any one (1) or more delinquent payments
shall not constitute a waiver of Landlord’s right to charge and collect such
interest in connection with any other or similar or like delinquent payments.

4.6 If Tenant fails to make when due four (4) consecutive payments of Monthly
Rent in any calendar year or makes three (3) consecutive payments of Monthly
Rent in any calendar year which are returned to Landlord by Tenant’s financial
institution for insufficient funds, Landlord may require, by giving written
notice to Tenant, that all future payments of Rent shall be made in cashier’s
check or by money order. The foregoing is in addition to any other remedy of
Landlord hereunder, at law or in equity.

4.7 No Rent or other payment in respect of the Premises shall be based in any
way upon net income or profits from the Premises. Tenant may not enter into or
permit any sublease or license or other agreement in connection with the
Premises which provides for a rental or other payment based on net income or
profit.

ARTICLE 5

RENT ADJUSTMENT

5.1 Definitions.

(a) “Operating Expenses”, as said term is used herein, shall mean all expenses,
costs, and disbursements of every kind and nature which Landlord shall pay or
become obligated to pay because of or in connection with the ownership,
operation, management, security, repair, restoration, replacement, or
maintenance of the Project, or any portion thereof. Operating Expenses shall be
computed in accordance with generally accepted real estate practices,
consistently applied, and shall include, but not be limited to, the items as
listed below:

(i) Wages, salaries, other compensation and any and all taxes, insurance and
benefits of, the Building manager and of all other persons engaged in the
operation, maintenance and security of the Project; provided that if such

 

-8-



--------------------------------------------------------------------------------

other persons are employed by Landlord they are at or below the grade of senior
Building manager or chief Building engineer;

(ii) Payments under any equipment rental agreements or management agreements,
including without limitation the cost of any actual or charged management fee
and all expenses for the Project management office including rent, office
supplies, and materials therefor;

(iii) Costs of all supplies, equipment, materials, and tools and amortization
(including interest at the rate of eight percent (8%) per annum on the
unamortized cost) of the cost of acquiring or the rental expense of personal
property used in the maintenance, operation and repair of the Project, or any
portion thereof;

(iv) All costs incurred in connection with the operation, maintenance, and
repair of the Project including without limitation, the following: (A) the cost
of operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (B) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in common areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (C) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which are reasonably anticipated by Landlord to increase
Operating Expenses, and the cost incurred in connection with a transportation
system management program or similar program; (D) the cost of landscaping,
decorative lighting, and relamping, the cost of maintaining fountains,
sculptures, bridges; and (E) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute “Taxes” as that term is defined below.
With respect to any element of Operating Expenses that includes replacement, if
any such replacements are of a materially higher quality than the specifications
for the replaced item [determined as if such replaced item were new and in good
condition], and if the cost of installing such upgrades materially exceeds the
cost of replacing the item with another like quality, then the excess cost of
such upgrade replacement item shall not be included in Operating Expenses.

(v) The cost of supplying all utilities, the cost of operating, maintaining,
repairing, replacing, renovating and managing the utility systems, mechanical
systems, sanitary, storm drainage systems, communication systems and escalator
and elevator systems, and the cost of supplies, tools, and equipment and
maintenance and service contracts in connection therewith.

(vi) Costs and expenses of complying with, or participating in, conservation,
recycling, sustainability, energy efficiency, waste reduction or other programs
or practices implemented or enacted from time to time at the Building,
including, without limitation, in connection with any LEED (Leadership in

 

-9-



--------------------------------------------------------------------------------

Energy and Environmental Design) rating or compliance system or program,
including that currently coordinated through the U.S. Green Building council or
Energy Star rating and/or compliance system or program (collectively,
“Conservation Costs”); provided that if the Conservation Cost is a capital
improvement, the cost thereof shall be amortized as provided in clause (viii),
below;

(vii) The cost of all insurance carried by Landlord in connection with the
Project as reasonably determined by Landlord, including without limitation
commercial general liability insurance, physical damage insurance covering
damage or other loss caused by fire, earthquake, flood or other water damage,
explosion, vandalism and malicious mischief, theft or other casualty, rental
interruption insurance and such insurance as may be required by any lessor under
any present or future ground or underlying lease of the Building or Project or
any holder of a mortgage, deed of trust or other encumbrance now or hereafter in
force against the Building or Project or any portion thereof, and any
deductibles payable thereunder; including, without limitation, Landlord’s cost
of any self insurance deductible or retention;

(viii) Capital improvements made to or capital assets acquired for the Project,
or any portion thereof, after the Commencement Date that (1) are intended to
reduce Operating Expenses or (2) are necessary for the health, safety and/or
security of the Project, its occupants and visitors and are deemed advisable in
the reasonable judgment of Landlord or (3) are Conservation Costs or (4) are
required under any and all applicable laws, statutes, codes, ordinances, orders,
rules, regulations, conditions of approval and requirements of all federal,
state, county, municipal and governmental authorities and all administrative or
judicial orders or decrees and all permits, licenses, approvals and other
entitlements issued by governmental entities, and rules of common law, relating
to or affecting the Project, the Premises or the Building or the use or
operation thereof, whether now existing or hereafter enacted, including, without
limitation, the Americans with Disabilities Act of 1990, 42 USC 12111 et seq.
(the “ADA”) as the same may be amended from time to time, all Environmental
Requirements (as hereinafter defined), and any CC&R’s, or any corporation,
committee or association formed in connection therewith, or any supplement
thereto recorded in any official or public records with respect to the Project
or any portion thereof (collectively, “Applicable Laws”) (except for capital
repairs, replacements or other improvements to remedy a condition existing prior
to the Commencement Date that was not in compliance with then-current Applicable
Laws in their form existing as of the Commencement Date and as interpreted
pursuant to the then-current interpretation of such Applicable Laws by the
applicable governmental authority as of the Commencement Date), which capital
costs, or an allocable portion thereof, shall be amortized over the useful life
of the improvements as reasonably determined by Landlord consistent with prudent
property management practices for Comparable Buildings, together with interest
on the unamortized balance at a rate determined by Landlord not to exceed eight
percent (8%) per annum;

 

-10-



--------------------------------------------------------------------------------

(ix) fees, charges and other costs, including management fees (or amounts in
lieu thereof), consulting fees, legal fees and accounting fees, of all
contractors, engineers, consultants and other persons engaged by Landlord or
otherwise incurred by or charged by Landlord in connection with the management,
operation, maintenance and repair of the Buildings and the Project; and

(x) payments, fees or charges under the CC&R’s and any easement, license,
operating agreement, declaration, restricted covenant, or instrument pertaining
to the sharing of costs by the Project, or any portion thereof.

Expressly excluded from Operating Expenses are the following items:

(xi) Repairs and restoration paid for by the proceeds of any insurance policies
or amounts otherwise reimbursed to Landlord or paid by any other source (other
than by tenants paying their share of Operating Expenses);

(xii) Principal, interest, and other costs directly related to financing the
Project or ground lease rental or depreciation;

(xiii) The cost of special services to tenants (including Tenant) for which a
special charge is made and the cost of any services which are not offered to
Tenant or for which Tenant is charged directly or are exclusively provided to
another tenant or occupant of the Building;

(xiv) The costs of repair of casualty damage or for restoration following
condemnation to the extent covered by insurance proceeds or condemnation awards;

(xv) The costs of any capital expenditures except as expressly permitted to be
included in Operating Expenses as provided under clauses (vii), and
(viii) above;

(xvi) Advertising and leasing commissions; costs, including permit, license and
inspection costs and supervision fees, incurred with respect to the installation
of tenant improvements within the Project or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space within the Project
or promotional or other costs in order to market space to potential tenants;

(xvii) The legal fees and related expenses and legal costs incurred by Landlord
(together with any damages awarded against Landlord) due to the bad faith
violation by Landlord or any tenant of the terms and conditions of any lease of
space in the Project;

(xviii) Costs incurred: (x) to comply with Applicable Laws with respect to any
Hazardous Materials (as defined below) which were in existence in, on, under or
about the Project (or any portion thereof) prior to the

 

-11-



--------------------------------------------------------------------------------

Commencement Date, and were of such a nature that a federal, state or municipal
governmental or quasi-governmental authority, if it had then had knowledge of
the presence of such Hazardous Materials, in the state, and under the conditions
that they then existed in, on, under or about the Project, would have then
required the removal, remediation or other action with respect thereto; and/or
(y) with respect to Hazardous Materials which are disposed of or otherwise
introduced into, on, under or about the Project after the date hereof by
Landlord or Landlord’s agents or employees and are of such a nature, at time of
disposition or introduction, that a federal, state or municipal governmental or
quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Materials, in the state, and under the conditions, that they then
existed in, on, under or about the Project, would have then required the
removal, remediation or other action with respect thereto; provided, however,
Operating Expenses shall include costs incurred in connection with the clean-up,
remediation, monitoring, management and administration of (and defense of claims
related to) the presence of (1) Hazardous Materials used by Landlord (provided
such use is not negligent and is in compliance with Applicable Laws) in
connection with the operation, repair and maintenance of the Project to perform
Landlord’s obligations under this Lease (such as, without limitation, fuel oil
for generators, cleaning solvents, and lubricants) and which are customarily
found or used in Comparable Buildings and (2) Hazardous Materials created,
released or placed in the Premises, Building or the Project by Tenant (or
Tenant’s affiliates or their tenants, contractors, employees or agents) prior to
or after the Commencement Date;

(xix) The attorneys’ fees in connection with the negotiation and preparation of
letters, deal memos, letters of intent, leases, subleases and/or assignments,
space planning costs, and other costs and expenses incurred in connection with
lease, sublease and/or assignment negotiations and transactions with present or
prospective tenants or other occupants of the Project;

(xx) The expenses in connection with services or other benefits which are not
available to Tenant;

(xxi) The overhead and profit paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services in the Project to the extent the same
exceeds the costs of such goods and/or services rendered by qualified,
unaffiliated third parties on a competitive basis;

(xxii) The costs arising from Landlord’s charitable or political contributions;

(xxiii) The costs (other than ordinary maintenance and insurance) for sculpture,
paintings and other objects of art;

(xxiv) The interest and penalties resulting from Landlord’s failure to pay any
items of Operating Expense when due;

 

-12-



--------------------------------------------------------------------------------

(xxv) The Landlord’s general corporate overhead and general and administrative
expenses, costs of entertainment, dining, automobiles or travel for Landlord’s
employees, and costs associated with the operation of the business of the
partnership or entity which constitutes Landlord as the same are distinguished
from the costs of the operation of the Project, including partnership accounting
and legal matters, costs of defending any lawsuits with any mortgagee, costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord’s
interest in the Project, costs of any disputes between Landlord and its
employees (if any) not engaged in the operation of the Project, disputes of
Landlord with management, or outside fees paid in connection with disputes with
other Project tenants or occupants (except to the extent such dispute is based
on Landlord’s good faith efforts to benefit Tenant or meet Landlord’s
obligations under this Lease);

(xxvi) The costs arising from the gross negligence or willful misconduct of
Landlord;

(xxvii) The management office rental to the extent such rental exceeds the fair
market rental for such space;

(xxviii) The costs of correction of latent defects in the Project to the extent
covered by warranties;

(xxix) Costs and expenses incurred in connection with leasing space in the
Building, such as leasing commissions, tenant allowances, space planning fees
and advertising and promotional expenses and legal fees for the preparation of
leases;

(xxx) Depreciation or amortization of any improvements except as specifically
set forth in this Lease;

(xxxi) Any late fees, fines, penalties and interest on past due amounts incurred
by Landlord due to Landlord’s violation of any Applicable Law, rule or
regulation;

(xxxii) Costs incurred for relocating tenants within the Building;

(xxxiii) Costs or expenses (including fines, penalties and legal fees) incurred
due to the violation by Landlord, its employees, agents and/or contractors or
any other tenant in the Building, of any terms and conditions of this Lease or
of the leases of other tenants in the Building;

(xxxiv) Contributions to Operating Expense reserves; provided, however, the
maintenance of such reserves shall not prohibit Landlord from passing through to
Tenant (as an Operating Expense) items includable in Operating Expenses pursuant
to the Lease once such items have been purchased from such reserve or once the
expenses covered by such reserve have been incurred;

 

-13-



--------------------------------------------------------------------------------

(xxxv) Costs or fees relating to the title insurance or defense of Landlord’s
title to or interest in the Project, or any part thereof;

(xxxvi) management fees in excess of an amount equal to three percent (3%) of
all gross receipts for the Project (as fully grossed up for a one hundred
percent (100%) occupancy level); and

(xxxvii) Costs (including capital repairs, replacements or other improvements)
to remedy a condition existing prior to the Commencement Date that was not in
compliance with the then current Applicable Laws in their form existing as of
the Commencement Date and as interpreted pursuant to the then-current
interpretation of such Applicable Laws by the applicable government authority as
of the Commencement Date;

(b) “Taxes” shall mean all real property taxes, ad valorem taxes, personal
property taxes, and all other taxes, assessments, embellishments, use and
occupancy taxes, transit taxes, water, sewer and pure water charges not included
in Section 5.1.(a)(v) above, excises, levies, license fees or taxes, and all
other similar charges, levies, penalties, or taxes, if any, which are levied,
assessed, or imposed, by any Federal, State, county, or municipal authority,
whether by taxing districts or authorities presently in existence or by others
subsequently created, upon, or due and payable in connection with, or a lien
upon, all or any portion of the Project, or facilities used in connection
therewith, and rentals or receipts therefrom and all taxes of whatsoever nature
that are imposed in substitution for or in lieu of any of the taxes,
assessments, or other charges included in its definition of Taxes, and any costs
and expenses of contesting the validity of same. Taxes shall include, without
limitation: (i) Any tax on the rent, right to rent or other income from the
Project, or any portion thereof, or as against the business of leasing the
Project, or any portion thereof; (ii) Any assessment, tax, fee, levy or charge
in addition to, or in substitution, partially or totally, of any assessment,
tax, fee, levy or charge previously included within the definition of real
property tax, it being acknowledged by Tenant and Landlord that Proposition 13
was adopted by the voters of the State of California in the June 1978 election
(“Proposition 13”) and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such services as fire protection, street,
sidewalk and road maintenance, refuse removal and for other governmental
services formerly provided without charge to property owners or occupants, and,
in further recognition of the decrease in the level and quality of governmental
services and amenities as a result of Proposition 13, Taxes shall also include
any governmental or private assessments or the Project’s contribution towards a
governmental or private cost-sharing agreement for the purpose of augmenting or
improving the quality of services and amenities normally provided by
governmental agencies; (iii) Any assessment, tax, fee, levy, or charge allocable
to or measured by the area of the Premises, the tenant improvements in the
Premises, or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an

 

-14-



--------------------------------------------------------------------------------

interest or an estate in the Premises; (v) All of the real estate taxes and
assessments imposed upon or with respect to the Buildings and all of the real
estate taxes and assessments imposed on the land and improvements comprising the
Project, and (vi) assessments attributable to the Project by any governmental or
quasi-governmental agency that Landlord is required to pay. For purposes of this
Lease, Taxes shall be calculated as if the tenant improvements in the Buildings
were fully constructed and the Project, the Buildings, and all tenant
improvements in the Buildings were fully assessed for real estate tax purposes,
and accordingly, Taxes shall be deemed to be increased appropriately.
Notwithstanding anything to the contrary contained in this Section 5.1(b), there
shall be excluded from Taxes (i) all excess profits taxes, franchise taxes, gift
taxes, capital stock taxes, inheritance and succession taxes, estate taxes,
federal and state net income taxes, and other taxes to the extent applicable to
Landlord’s net income (as opposed to rents, receipts or income attributable to
operations at the Project), (ii) any items included as Operating Expenses, and
(iii) any items paid by Tenant under Section 17.1 of this Lease.

(c) “Lease Year” shall mean the twelve (12) month period commencing January 1st
and ending December 31st.

(d) “Tenant’s Building Percentage” shall mean Tenant’s percentage of the entire
Building as determined by dividing the rentable area of the Premises by the
total rentable area of the Building using the BOMA Standards. If there is a
change in the total Building rentable area as a result of an addition to the
Building, partial destruction, modification or similar cause, which event causes
a reduction or increase on a permanent basis, Landlord shall cause adjustments
in the computations as shall be necessary to provide for any such changes.

(e) “Market Area” shall mean Costa Mesa, California (the “City”).

(f) “Comparable Buildings” shall mean comparable Class “A” office use buildings
in the Market Area.

5.2 Notwithstanding anything to the contrary in this Article 5, Tenant shall not
be obligated to pay any Operating Expenses prior to the first (1st) anniversary
of the Commencement Date. In the event that the Operating Expenses of Landlord’s
operation of the Project during any Lease Year of the Term shall exceed the
actual Operating Expenses for the Project for the Base Year, Tenant shall pay to
Landlord, as Additional Rent, Tenant’s Share (as hereinafter defined) of the
difference between the Operating Expenses for a particular Lease Year and the
Base Year. “Tenant’s Share” shall be determined by multiplying any such
difference between Operating Expenses for any Lease Year and the Base Year or
pro rata portion thereof, respectively, by Tenant’s Building Percentage.
Landlord shall, in advance of each Lease Year, estimate what Tenant’s Share will
be for such Lease Year based, in part, on Landlord’s operating budget for such
Lease Year, and Tenant shall pay Tenant’s Share as so estimated each month (the
“Monthly Escalation Payments”). The Monthly Escalation Payments shall be due and
payable at the same time and in the same manner as the Monthly Rent. Base Year
Operating Expenses shall not include market-wide labor-rate increases due to
extraordinary circumstances, including, but not limited to, boycotts and
strikes, and utility rate increases due to extraordinary

 

-15-



--------------------------------------------------------------------------------

circumstances including, but not limited to, conservation surcharges, boycotts,
embargoes or other shortages or amortized costs relating to capital improvements
or any one time Conservation Costs. Landlord may elect to segregate Operating
Expenses into two or more subcategories. For example, Landlord may segregate
insurance costs, electrical costs and/or other utility costs from other
Operating Expenses. If Landlord elects to make that segregation, (a) Tenant’s
Share of Operating Expenses shall be determined separately for each such
subcategory by making separate calculations of the increase in the cost of each
subcategory of Operating Expense from the Base Year to the applicable calendar
year, and (b) Tenant shall pay as Tenant’s Share of Operating Expenses Tenant’s
Share of the increase in each such subcategory.

5.3 Landlord shall, within one hundred eighty (180) days after the end of each
Lease Year other than the Base Year, or as soon thereafter as reasonably
possible, provide Tenant with a written statement of the actual Operating
Expenses incurred during such Lease Year for the Project and such statement
shall set forth Tenant’s Share of such Operating Expenses. Tenant shall pay
Landlord, as Additional Rent, the difference between Tenant’s Share of Operating
Expenses and the amount of Monthly Escalation Payments made by Tenant
attributable to said Lease Year, such payment to be made within thirty (30) days
of the date of Tenant’s receipt of said statement (except as provided in
Section 5.4 below); similarly, Tenant shall receive a credit if Tenant’s Share
is less than the amount of Monthly Escalation Payments collected by Landlord
during said Lease Year, such credit to be applied to future Monthly Escalation
Payments to become due hereunder. If utilities, janitorial services or any other
components of Operating Expenses increase during any Lease Year, Landlord may
revise Monthly Escalation Payments due during such Lease Year by giving Tenant
written notice to that effect; and thereafter, Tenant shall pay, in each of the
remaining months of such Lease Year, a sum equal to the amount of the revised
difference in Operating Expenses multiplied by Tenant’s Building Percentage
divided by the number of months remaining in such Lease Year.

5.4 Within ninety (90) days following Tenant’s receipt of the Operating Expense
statement or Taxes statement, Tenant may give Landlord notice (the “Review
Notice”) stating that Tenant elects to review Landlord’s calculation of the
amount of Operating Expenses or Taxes payable by Tenant for the Lease Year to
which such statement applies and identifying with reasonable specificity the
records of Landlord reasonably relating to such matters that Tenant desires to
review. Tenant may not deliver more than one (1) Review Notice with respect to
any Lease Year. If Tenant fails to give Landlord such a Review Notice within
that ninety (90) day period, Tenant shall be deemed to have approved the
applicable statement. If Tenant timely gives the Review Notice, Tenant shall be
entitled to conduct or require an audit to be conducted, provided that (a) not
more than one (1) such audit may be conducted during any Lease Year of the Term,
(b) the records for each Lease Year may be audited only once, (c) such audit is
commenced within one hundred fifty (150) days following Tenant’s receipt of the
applicable statement, and (d) such audit is completed and a copy thereof is
delivered to Landlord within two hundred ten (210) days following Tenant’s
receipt of the applicable statement. Tenant’s auditor must be a member of a
nationally or regionally recognized accounting firm and must not charge a fee
based on the amount that the accountant is able to save Tenant by the
inspection. As a condition precedent to any inspection by Tenant’s accountant,
such accountant shall provide Landlord with its written agreement that such
accountant shall maintain in strict confidence any and all information obtained
in connection with the review, and except as may be required by a court of
competent jurisdiction, shall not disclose such information to any person or
entity other

 

-16-



--------------------------------------------------------------------------------

than to the management personnel of Tenant. An overcharge of Operating Expenses
or Taxes by Landlord shall not entitle Tenant to terminate this Lease. No
subtenant shall have the right to audit. Any assignee’s audit right will be
limited to the period after the effective date of the assignment. No audit shall
be permitted if an Event of Default by Tenant has occurred and is continuing
under this Lease, including without limitation any failure by Tenant to pay any
amount due under this Article 5. If Landlord responds to any such audit with an
explanation of any issues raised in the audit, such issues shall be deemed
resolved unless Tenant responds to Landlord with further written objections
within thirty (30) days after receipt of Landlord’s response to the audit. In no
event shall payment of Rent ever be contingent upon the performance of such
audit. For purposes of any audit, Tenant or Tenant’s duly authorized
representative, at Tenant’s sole cost and expense, shall have the right, upon
fifteen (15) days’ written notice to Landlord, to inspect Landlord’s books and
records pertaining to Operating Expenses and Taxes at the offices of Landlord or
Landlord’s managing agent during ordinary business hours, provided that such
audit must be conducted so as not to interfere with Landlord’s business
operations and must be reasonable as to scope and time. If actual Operating
Expenses or Taxes are finally determined (by agreement of the parties,
arbitration or a court of competent jurisdiction) to have been overstated or
understated by Landlord for any calendar year, then the parties shall within
thirty (30) days thereafter make such adjustment payment or refund as is
applicable, and if actual Operating Expenses and Taxes are finally determined
(by agreement of the parties, arbitration or a court of competent jurisdiction)
to have been overstated by Landlord for any calendar year by in excess of seven
percent (7%), then Landlord shall pay the reasonable cost of Tenant’s audit, not
to exceed $5,000.00.

5.5 If the Expiration Date or Termination Date under this Lease does not fall on
December 31 of any given year, then: (i) the period commencing on the January 1
immediately preceding said Expiration Date or Termination Date and continuing
through, to and, including said Expiration Date or Termination Date shall be
referred to in this Lease as the “Last Partial Year” and (ii) Tenant’s Share of
Operating Expenses for the Last Partial Year shall be, calculated by
proportionately reducing the Base Year Operating Expenses to reflect the number
of calendar months in said Last Partial Year (the “Adjusted Base Operating
Expenses”). The Adjusted Base Operating Expenses shall then be compared with the
actual Operating Expenses for said Last Partial Year to determine the amount of
any increases or decreases in the actual Operating Expenses for said Last
Partial Year over the Adjusted Base Operating Expenses. Tenant shall pay its
Tenant’s Share of any such increases within thirty (30) days following the
receipt of a final statement or, as applicable, Landlord shall refund any
overpayment concurrently with delivery of such final statement.

5.6 If the occupancy of the Building during any part of any Lease Year is less
than ninety-five percent (95%), Landlord shall make an appropriate adjustment of
the variable components of Operating Expenses for that Lease Year, as reasonably
determined by Landlord using sound accounting and management principles, to
determine the amount of Operating Expenses that would have been incurred had the
Building been ninety-five percent (95%) occupied. This amount shall be
considered to have been the amount of Operating Expenses for that Lease Year.
For purposes of this Section 5.6, “variable components” include only those
component expenses that are affected by variations in occupancy levels.

 

-17-



--------------------------------------------------------------------------------

5.7 In the event that the Taxes during any Lease Year of the Term shall exceed
the Taxes for the Project for the Base Year, Tenant shall pay to Landlord, as
Additional Rent, “Tenant’s Tax Share” (as hereinafter defined) of the difference
between the Taxes for a particular Lease Year and the Base Year. “Tenant’s Tax
Share” shall be determined by multiplying any such difference between Taxes for
any Lease Year and the Base Year or pro rata portion thereof, respectively, by
Tenant’s Building Percentage. Landlord shall, in advance of each Lease Year,
estimate what Tenant’s Tax Share will be for such Lease Year and Tenant shall
pay Tenant’s Tax Share as so estimated each month (the “Monthly Tax Payments”).
The Monthly Tax Payments shall be due and payable at the same time and in the
same manner as the Monthly Rent.

5.8 Landlord shall, within one hundred eighty (180) days after the end of each
Lease Year other than the Base Year, or as soon thereafter as reasonably
possible, provide Tenant with a written statement of the actual Taxes incurred
during such Lease Year for the Project and such statement shall set forth
Tenant’s Tax Share of such Taxes. Tenant shall pay Landlord, as Additional Rent,
the difference between Tenant’s Tax Share of any increases in Taxes and the
amount of Monthly Tax Payments made by Tenant attributable to said Lease Year,
such payment to be made within thirty (30) days of the date of Tenant’s receipt
of said statement; similarly, Tenant shall receive a credit if Tenant’s Tax
Share is less than the amount of Monthly Tax Payments collected by Landlord
during said Lease Year, such credit to be applied to future Monthly Tax Payments
to become due hereunder. If Taxes increase during any Lease Year, Landlord may
revise Monthly Tax Payments due during such Lease Year by giving Tenant written
notice to that effect; and, thereafter, Tenant shall pay, in each of the
remaining months of such Lease Year, a sum equal to the amount of revised
difference in Taxes multiplied by Tenant’s Tax Percentage divided by the number
of months remaining in such Lease Year. Despite any other provision of this
Article 5, Landlord may adjust Operating Expenses and/or Taxes and submit a
corrected statement to account for Taxes or other government public-sector
charges (including utility charges) that are for that given year but that were
first billed to Landlord after the date that is ten (10) business days before
the date on which the statement was furnished.

5.9 Tenant’s Tax Share of Taxes for the Last Partial Year, if any, shall be
calculated by proportionately reducing the Base Year Taxes to reflect the number
of calendar months in said Last Partial Year (the “Adjusted Base Taxes”). The
Adjusted Base Taxes shall then be compared with the actual Taxes for said Last
Partial Year to determine the amount of any increases or decreases in the actual
Taxes for such Last Partial Year over the Adjusted Base Taxes. Tenant shall pay
its Tenant’s Tax Share of any such increases within thirty (30) days following
the receipt of a final statement or, as applicable, Landlord shall refund any
overpayment concurrently with delivery of such final statement.

5.10 If the Taxes for the Base Year or the Taxes for any Lease Year are changed
as a result of protest, appeal or other action taken by a taxing authority, the
Taxes as so changed shall be deemed the Taxes for such Lease Year or Base Year
(as applicable). Any reasonable expenses incurred by Landlord in attempting to
protest, reduce or minimize Taxes shall be included in Taxes in the Lease Year
in which those expenses are paid. Landlord shall have the exclusive right to
conduct such contests, protests and appeals of the Taxes as Landlord shall
determine is appropriate in Landlord’s sole discretion. Tenant shall be entitled
to receive its

 

-18-



--------------------------------------------------------------------------------

proportionate share of any refunds received by Landlord with respect to any
Taxes paid by Tenant. This provision shall survive the Expiration Date or
Termination Date of the Lease for a period of two (2) years.

5.11 Tenant’s obligation with respect to Additional Rent and the payment of
Tenant’s Share of Operating Expenses and Tenant’s Tax Share of Taxes shall
survive the Expiration Date or Termination Date of this Lease.

5.12 The parties acknowledge that the Building is a part of a multi-building
project and that the costs and expenses incurred in connection with the Project
(i.e., the Operating Expenses and Taxes) should be shared between the tenants of
the Building and the tenants of the other buildings in the Project. Accordingly,
as set forth in Section 5.1 above, the Operating Expenses and Taxes are
determined annually for the Project as a whole, and a portion of the Operating
Expenses and Taxes, which portion shall be determined by Landlord on an
equitable basis, shall be allocated to the tenants of the Building (as opposed
to the tenants of any other buildings in the Project) and such portion shall be
the Operating Expenses and Taxes for purposes of this Lease. Such portion of the
Operating Expenses and Taxes allocated to the tenants of the Building shall
include all the Operating Expenses and Taxes attributable solely to the Building
and an equitable portion of the Operating Expenses and Taxes attributable to the
Project as a whole. Landlord shall have the right, from time to time, to
equitably allocate some or all of the Operating Expenses and Taxes for the
Project among different portions or occupants of the Project (the “Cost Pools”),
in Landlord’s reasonable discretion. Such Cost Pools may include, but shall not
be limited to, the office space tenants of a building of the Project or of the
Project, and the retail space tenants of a building of the Project or of the
Project. The Operating Expenses and Taxes within each such Cost Pool shall be
allocated and charged to the tenants within such Cost Pool in an equitable
manner.

5.13 Notwithstanding anything to the contrary set forth in this Lease, Taxes for
the Base Year and any subsequent Lease Year during the Term shall be calculated
assuming the Project is assessed at its taxable value as determined under
Section 51(a)(1) (but excluding Section 51(a)(2)) of the California Revenue and
Taxation Code (“Taxable Value”) without taking into account any decreases in
real estate taxes obtained in connection with Proposition 8 or an assessed value
lower than the Taxable Value, and, therefore, the Taxes payable under this Lease
may be greater than those actually incurred by Landlord. Tax refunds under
Proposition 8 or otherwise shall not be deducted from Taxes nor refunded to
Tenant, but rather shall be the sole property of Landlord.

ARTICLE 6

SERVICES TO BE PROVIDED BY LANDLORD

6.1 Subject to Articles 5 and 10 herein, and provided Tenant is not in default
under this Lease, Landlord agrees to furnish or cause to be furnished to the
Premises the following utilities and services, subject to the conditions and in
accordance with the standards set forth herein:

6.1.1 Subject to limitations imposed by all governmental rules, regulations and
guidelines applicable thereto, Landlord shall provide heating, ventilation and
air

 

-19-



--------------------------------------------------------------------------------

conditioning (“HVAC”) when necessary for normal comfort for normal office use in
the Premises from 8:00 A.M. to 6:00 P.M. Monday through Friday (collectively,
the “Building Hours”), except for the date of observation of New Year’s Day,
President’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day and, at Landlord’s discretion, other locally and nationally
recognized holidays observed by landlords of Comparable Buildings (collectively,
the “Holidays”). If Tenant desires HVAC service on Saturdays from 9:00 A.M. to
1:00 P.M., Tenant shall give Landlord such prior notice, if any, as Landlord
shall from time to time establish as appropriate, which shall not exceed
24 hours’ notice, of Tenant’s desired use in order to supply such HVAC, and
Landlord shall supply such HVAC to Tenant during those hours on Saturday without
charge other than including the cost thereof in Operating Expenses for the
Building.

6.1.2 Landlord shall provide electrical wiring and facilities for connection to
Tenant’s lighting fixtures and incidental use equipment for normal office use,
provided that (i) the connected electrical load of the incidental use equipment
does not exceed an average of five (5.0) watts per rentable square foot of the
Premises during the Building Hours, calculated on a monthly basis, and the
electricity so furnished for incidental use equipment will be at a nominal one
hundred twenty (120) volts and no electrical circuit for the supply of such
incidental use equipment will require a current capacity exceeding twenty (20)
amperes, and (ii) the connected electrical load of Tenant’s lighting fixtures
does not exceed an average of one (1.0) watt per rentable square foot of the
Premises during the Building Hours, calculated on a monthly basis, and the
electricity so furnished for Tenant’s lighting will be at a nominal one hundred
twenty (120) volts. Tenant will design Tenant’s electrical system serving any
equipment producing nonlinear electrical loads to accommodate such nonlinear
electrical loads, including, but not limited to, oversizing neutral conductors,
derating transformers and/or providing power-line filters. Engineering plans
shall include a calculation of Tenant’s fully connected electrical design load
with and without demand factors and shall indicate the number of watts of
unmetered and submetered loads. Tenant shall bear the cost of replacement of
lamps, starters and ballasts for non-Building standard lighting fixtures within
the Premises. To the extent that Tenant is not billed directly by a public
utility, Tenant shall pay, within thirty (30) days of Landlord’s demand, for all
electricity used by Tenant in the Premises. The charge shall be at the rates
charged for such services by the local public utility. Alternatively, Landlord
may elect to include electricity costs in Operating Expenses.

6.1.3 Landlord shall, as part of Operating Expenses, provide city water from the
regular Building outlets for drinking, kitchen, lavatory and toilet purposes in
the Building Common Areas and the Premises.

6.1.4 Landlord shall, as part of Operating Expenses, provide nonexclusive,
non-attended automatic passenger elevator service during the Building Hours,
shall have one elevator available at all other times, including on the Holidays,
except in the event of emergency.

6.1.5 Landlord shall provide customary weekday janitorial services to the
Premises five (5) days per week, Sunday through Thursday, except the date of
observation of the Holidays, in and about the Premises and customary occasional
window washing services as determined by Landlord.

 

-20-



--------------------------------------------------------------------------------

6.1.6 Subject to Landlord’s rules, regulations, and restrictions and the terms
of this Lease, Landlord shall permit Tenant to utilize the existing Building
risers, raceways, shafts and conduit to the extent (i) such use does not exceed
Tenant’s Building Percentage of the space made available to tenants in such
facilities, as determined by Landlord in Landlord’s sole and absolute
discretion, and (ii) Tenant’s requirements are consistent with the requirements
of a typical general office user. Tenant may only use vendors selected by
Landlord to provide services to Tenant through the use of the Leased Project
Building risers, raceways, shafts and conduit.

6.1.7 Landlord shall contract for on-site access control services for the
Project (but not individually for Tenant or the Premises) of such scope and type
as Landlord may determine in its sole discretion; provided that such access
control services will include a lobby attendant on Monday through Friday,
excluding Holidays, from 7:00 A.M. to 11:00 P.M. and one roving security guard
on the Project at all times, subject to Applicable Laws. Landlord shall not be
liable in any manner to Tenant or Tenant’s employees, agents, subtenants,
contractors, licensees, or invitees for any acts (including criminal acts) of
others, or for any direct, indirect, or consequential damages, or any injury or
damage to, or interference with, Tenant’s business, including, but not limited
to, loss of profits, loss of rents or other revenues, loss of business
opportunity, loss of goodwill or loss of use, or other loss or damage, bodily
injury or death, related to any malfunction, circumvention or other failure of
any security services which Landlord provides or for the failure of any security
services to prevent bodily injury, death, or property damage, or loss, or to
apprehend any person suspected of causing such injury, death, damage or loss
Landlord shall provide each of Tenant’s employees with an initial card key at no
cost.

6.2 Except as otherwise expressly provided by this Lease, Tenant shall not,
without Landlord’s prior written consent, use heat-generating machines, machines
other than normal fractional horsepower office machines, or equipment or
lighting other than Building standard lights in the Premises, which (in any such
case) materially increases the water, electricity, heat or air conditioning
normally furnished for the Premises by Landlord pursuant to the terms of
Section 6.1 of this Lease. If Tenant uses water, electricity, heat or air
conditioning in excess of that supplied by Landlord pursuant to Section 6.1 of
this Lease, Tenant shall pay to Landlord, within thirty (30) days after billing,
the cost of such excess consumption, the cost of the installation, operation,
and maintenance of equipment which is installed in order to supply such excess
consumption, and (based on reasonable estimates provided by qualified
contractors who do not provide maintenance and repair service with respect to
the particular system or equipment in question in the Project) the cost of the
increased wear and tear on existing equipment caused by such excess consumption
(without any markup or fees); and Landlord may install devices (including
without limitation Quadlogic revenue grade meters (or comparable devices) and
related data transmission and collection systems and software) to separately
meter (or sub-meter) any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, on demand, at the rates charged by the
public utility company furnishing the same, including the cost of such
additional metering (or sub-metering) devices without any markup or fees.
Notwithstanding the foregoing, the installation, operation, maintenance and
repair of Temperature Balance Equipment (as defined in Section 6.7) shall be
governed by the terms of Section 6.7. Tenant’s use of electricity shall never
exceed the capacity of the feeders to the Project or the risers or wiring
installation. If Tenant desires to use heat, ventilation or air

 

-21-



--------------------------------------------------------------------------------

conditioning during hours other than those for which Landlord is obligated to
supply such utilities pursuant to the terms of Section 6.1 of this Lease, Tenant
shall give Landlord such prior notice, if any, as Landlord shall from time to
time establish as appropriate, not to exceed 24 hours’ notice as to after-hours
HVAC, of Tenant’s desired use in order to supply such utilities, and Landlord
shall supply such utilities to Tenant at Landlord’s “Actual Cost” (as defined
below) (which shall be treated as Additional Rent) for a minimum one-hour
period. Reference in this Lease to Landlord’s “Actual Cost” will apply to cost
charged by Landlord to provide HVAC service to Tenant hereunder and shall be
calculated by Landlord in good faith to reflect the actual costs paid or
incurred by Landlord to provide HVAC service, including the cost of utilities
provided by the utility provider, costs of maintenance and repair and (based on
reasonable estimates provided by qualified contractors who provide maintenance
and repair service with respect to the particular system or equipment in
question) costs of wear and tear and depreciation of systems and equipment, as
applicable, and a five percent (5%) administrative fee, but excluding profits,
it being agreed that if the amount of actual costs paid or incurred by Landlord
cannot be reasonably and readily ascertained, “Actual Cost” hereunder shall be
the amount reasonably estimated by Landlord. As of the date of this Lease,
Landlord’s Actual Cost for after hours HVAC is $60 per hour. During the Term,
Tenant shall be entitled to twenty (20) hours per month of after hours HVAC at
no cost. Landlord shall have the exclusive right, but not the obligation, to
provide any additional services which may be required by Tenant, including,
without limitation, locksmithing, lamp replacement, additional janitorial
service, and additional repairs and maintenance. If Tenant requests any such
additional services, then Tenant shall pay to Landlord, within thirty (30) days
after billing, the cost of such additional services, including Landlord’s
standard fee for its involvement with such additional services, promptly upon
being billed for same.

6.3 Landlord shall not be liable for any loss or damage arising or alleged to
arise in connection with the failure, stoppage, or interruption of any such
services; nor shall the same be construed as an eviction of Tenant, work an
abatement of Rent, entitle Tenant to any reduction in Rent, or relieve Tenant
from the operation of any covenant or condition herein contained; it being
further agreed that Landlord reserves the right to discontinue temporarily such
services or any of them at such times as may be necessary by reason of repair or
capital improvements performed within the Project, accident, unavailability of
employees, repairs, alterations or improvements, or whenever by reason of
strikes, lockouts, riots, acts of God, or any other happening or occurrence
beyond the reasonable control of Landlord. In the event of any such failure,
stoppage or interruption of services, Landlord shall use reasonable diligence to
have the same restored. Without limiting Section 6.9, neither diminution nor
shutting off of light or air or both, nor any other effect on the Project by any
structure erected or condition now or hereafter existing on lands adjacent to
the Project, shall affect this Lease, abate Rent, or otherwise impose any
liability on Landlord. Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant’s business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6. Except in cases of emergency, Landlord shall give Tenant reasonable
prior notice of any delay or diminution in any service and shall use reasonable
efforts to minimize any inconvenience to Tenant where such delay or diminution
is the result of Landlord’s voluntary actions.

 

-22-



--------------------------------------------------------------------------------

6.4 Landlord shall have the right to reduce heating, cooling, or lighting within
the Premises and in the public area in the Building as required by any mandatory
fuel or energy-saving program.

6.5 Unless otherwise provided by Landlord, Tenant shall separately arrange with
the applicable local public authorities or utilities, as the case may be, for
the furnishing of and payment of all telephone and facsimile services as may be
required by Tenant in the use of the Premises. Tenant shall directly pay for
such telephone and facsimile services as may be required by Tenant in the use of
the Premises, including the establishment and connection thereof, at the rates
charged for such services by said authority or utility; and the failure of
Tenant to obtain or to continue to receive such services for any reason
whatsoever shall not relieve Tenant of any of its obligations under this Lease.

6.6 At all times during the Term Landlord shall have the right to select the
utility company or companies that shall provide electric, telecommunication
and/or other utility services to the Premises and, subject to all Applicable
Laws, Landlord shall have the right at any time and from time to time during the
Term to either (a) contract for services from electric, telecommunication and/or
other utility service provider(s) other than the provider with which Landlord
has a contract as of the date of this Lease (the “Current Provider”), or
(b) continue to contract for services from the Current Provider. The cost of
such utility services and any energy management and procurements services in
connection therewith shall be Operating Expenses.

6.7 If the temperature otherwise maintained in any portion of the Premises by
the heating, air conditioning or ventilation system (“HVAC”) is affected in any
material respect as a result of (i) the type or quantity of any lights, machines
or equipment (including without limitation typical office equipment) used by
Tenant in the Premises, (ii) the occupancy of such portion of the Premises by
more than one person per one hundred twenty (120) square feet of rentable area
therein, (iii) an electrical load for lighting or power in excess of the limits
specified in Section 6.1.2 above, or (iv) any rearrangement of partitioning or
other improvements, then at Tenant’s sole cost, Landlord may install any HVAC
equipment, or modify any existing HVAC equipment (including the standard HVAC
equipment) Landlord deems necessary to restore the temperature balance (such new
HVAC equipment or modifications to existing HVAC equipment termed herein
“Temperature Balance Equipment”). Tenant agrees to cooperate with Landlord and
to abide by the regulations and requirements which Landlord may reasonably
prescribe for the proper functioning and protection of the HVAC system. Landlord
makes no representation to Tenant regarding the adequacy or fitness of the HVAC
equipment in the Building to maintain temperatures that may be required for, or
because of, any computer or communications rooms, machine rooms, conference
rooms or other areas of high concentration of personnel of electrical usage, any
other uses other than or in excess of the fractional horsepower normally
required for office equipment or occupancy of the Premises that exceeds a
density greater than one (1) person per one hundred fifty (150) rentable square
feet of space in the Premises, and Landlord shall have no liability for loss or
damage suffered by Tenant or others in connection therewith. Tenant shall pay to
Landlord on demand the cost of installing, operating, maintaining and repairing
any Temperature Balance Equipment.

6.8 Landlord acknowledges and agrees that Tenant’s intended and permitted uses
may include the use of servers, server rooms, workstations, and similar or
accompanying

 

-23-



--------------------------------------------------------------------------------

equipment, including, but not limited to, UPS machines, and that such uses are
hereby permitted so long as (i) Tenant pays any excess electrical charges
attributable to same, (ii) the installation, construction and maintenance
thereof is performed by Tenant at Tenant’s sole cost and expense and in
compliance with all applicable laws, (iii) the Building and Building systems
have sufficient capacity and space to accommodate those facilities, (iv) the
area occupied by servers and server rooms does not exceed two percent (2%) of
the rentable area of the Premises, (v) the area occupied by servers and server
rooms are served by adequate supplemental HVAC systems installed by Tenant in
accordance with this Lease at Tenant’s sole cost and expense, and (vi) the
server room and supplemental HVAC systems are separately metered at Landlord’s
cost and Tenant pays the cost of all utilities serving those supplemental HVAC
systems and the server room.

6.9 Notwithstanding anything to the contrary in Section 6.2 or elsewhere in this
Lease, if (a) Landlord fails to provide Tenant with the HVAC service, the water
service, the electrical service or elevator service described in Section 6.1, or
Landlord enters the Premises and such entry interferes with Tenant’s reasonable
use of the Premises, or work or damage to other portions of the Building
interfere with Tenant’s access to or from or the use of the Premises, (b) such
failure or Landlord’s entry is not due to any one or more Force Majeure Events
or to an event covered by Article 19, (c) Tenant has given Landlord reasonably
prompt written notice of such failure or that such entry by Landlord is
unreasonably interfering with Tenant’s use of the Premises and (d) as a result
of such failure or entry all or any part of the Premises are rendered
untenantable (and, as a result, all or such part of the Premises are not used by
Tenant during the applicable period) for more than five (5) consecutive business
days, then Tenant shall be entitled to an abatement of Rent proportional to the
extent to which the Premises are thereby rendered unusable by Tenant, commencing
with the later of (i) the sixth business day during which such untenantability
continues or (ii) the sixth business day after Landlord receives such notice
from Tenant, until the Premises (or part thereof affected) are again usable or
until Tenant again uses the Premises (or part thereof rendered unusable) in its
business, whichever first occurs. If, but for the untenantability having been
caused by one or more Force Majeure Events, Tenant would have received rental
abatement under this Section 6.9, and the rental loss insurance carried by
Landlord, the premiums for which are included in Operating Expenses, covers rent
loss for such abatement, then Tenant shall receive rent abatement to the extent
Landlord actually receives proceeds from rent loss insurance attributable to
that rent abatement. The foregoing rental abatement shall be Tenant’s exclusive
remedy therefor. Notwithstanding the foregoing, the provisions of Article 19
below and not the provisions of this subsection shall govern in the event of
casualty damage to the Premises or Project and the provisions of Article 20
below and not the provisions of this subsection shall govern in the event of
condemnation of all or a part of the Premises or Project.

ARTICLE 7

REPAIRS AND MAINTENANCE BY LANDLORD

7.1 Landlord shall provide for the cleaning, maintenance and repair of the Base
Building, the Common Areas of the Project and the Parking Facilities in keeping
with the standard for Comparable Buildings as part of Operating Expenses. Unless
otherwise expressly stipulated herein, Landlord shall not be required to make
any improvements or repairs of any kind or character to the Premises during the
Term, except such repairs as may be required to the

 

-24-



--------------------------------------------------------------------------------

Base Building (as defined below) and other structural elements and equipment of
the Project, and subject to Section 13.4, below, such additional maintenance as
may be necessary because of the damage caused by persons other than Tenant, its
agents, employees, licensees, or invitees. As used in this Lease, the “Base
Building” shall include the structural portions of the Building, and the public
restrooms, elevators, exit stairwells and the systems and equipment located in
the internal core of the Building on the floor or floors on which the Premises
are located. The term “Base Building,” as used in this Lease, shall not be
deemed to have the same meaning as the term “Base, Shell and Core,” as the same
is defined in Section 1 of the Tenant Work Letter.

7.2 Landlord or Landlord’s officers, agents, and representatives (subject to any
security regulations imposed by any governmental authority) shall have the right
to enter all parts of the Premises at all reasonable hours upon reasonable prior
notice to Tenant (other than in an emergency) to inspect, clean, make repairs,
alterations, and additions to the Project or the Premises which it may deem
necessary or desirable, to make repairs to adjoining spaces, to cure any
defaults of Tenant hereunder that Landlord elects to cure pursuant to
Section 22.5, below, to post notices of non-responsibility, to show the Premises
to prospective tenants (during the final nine (9) months of the Term or at any
time after the occurrence of an Event of Default that remains uncured),
mortgagees or purchasers of the Building, or to provide any service which it is
obligated or elects to furnish to Tenant; and Tenant shall not be entitled to
any abatement or reduction of Rent by reason thereof. Landlord shall have the
right to enter the Premises at any time and by any means in the case of an
emergency. Tenant shall have the right to have one or more of its employees
accompany Landlord or Landlord’s officers, agents, and representatives during
their entry into the Premises pursuant to this Lease; provided that Tenant’s
failure to make a Tenant employee available at the time of Landlord’s entry into
the Premises shall not limit Landlord’s or Landlord’s officers, agents,
representatives’ right to enter the Premises.

7.3 Except as otherwise expressly provided in this Lease, Landlord shall not be
liable for any failure to make any repairs or to perform any maintenance and
there shall be no abatement of rent and no liability of Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
any repairs, alterations or improvements in or to any portion of the Project,
Building or the Premises or in or to fixtures, and equipment therein. Tenant
hereby waives all rights it would otherwise have under California Civil Code
Sections 1932(1) and 1942(a), or any similar law, statute or ordinance now or
hereafter in effect, to make repairs at Landlord’s expense, to deduct repair
costs from Rent and/or terminate this Lease as the result of any failure by
Landlord to maintain or repair.

ARTICLE 8

REPAIRS AND CARE OF PREMISES BY TENANT

8.1 If the Building, the Project, or any portion thereof, including but not
limited to, the elevators, boilers, engines, pipes, and other apparatus, or
members of elements of the Building (or any of them) used for the purpose of
climate control of the Building or operating of the elevators, or of the water
pipes, drainage pipes, electric lighting, or other equipment of the Building or
the roof or outside walls of the Building and also the Premises improvements,
including but not limited to, the carpet, wall coverings, doors, and woodwork,
become damaged or are destroyed through the negligence, carelessness, or misuse
of Tenant, its servants, agents, employees, or anyone permitted by Tenant to be
in the Building, or through it or them, then the

 

-25-



--------------------------------------------------------------------------------

reasonable cost of the necessary repairs, replacements, or alterations shall be
borne by Tenant who shall pay the same to Landlord as Additional Rent within
thirty (30) days after written demand, subject to Section 13.4 below. Landlord
shall have the exclusive right, but not the obligation, to make any repairs
necessitated by such damage.

8.2 Subject to Section 13.4 below, Tenant agrees, at its sole cost and expense,
to repair or replace any damage or injury done to the Project, or any part
thereof, caused by Tenant, Tenant’s agents, employees, licensees, or invitees
which Landlord elects not to repair. Tenant shall not injure the Project or the
Premises and, at Tenant’s sole cost and expense, shall maintain the Premises,
including without limitation all improvements, fixtures and furnishings therein,
and the floor or floors on which the Premises are located, in good order, repair
and condition at all times during the Term. If Tenant fails to keep such
elements of the Premises in such good order, condition, and repair as required
hereunder to the satisfaction of Landlord, Landlord may restore the Premises to
such good order and condition and make such repairs without liability to Tenant
for any loss or damage that may accrue to Tenant’s property or business by
reason thereof, and within thirty (30) days after completion thereof, Tenant
shall pay to Landlord, as Additional Rent, upon written demand, the cost of
restoring the Premises to such good order and condition and of the making of
such repairs, plus an additional charge of five percent (5%) thereof. Tenant
shall leave the Premises at the end of each business day in a reasonably tidy
condition for the purpose of allowing the performance of Landlord’s cleaning
services. Upon the Expiration Date or the Termination Date, Tenant shall
surrender and deliver up the Premises to Landlord in the same condition in which
it existed at the Commencement Date, excepting only ordinary wear and tear and
damage arising from any cause not required to be repaired by Tenant. Upon the
Expiration Date or the Termination Date, Landlord shall have the right to
re-enter and take possession of the Premises.

8.3 In the event of an emergency situation, Landlord shall, upon notice from
Tenant, immediately commence any necessary repairs and pursue the same to
completion with reasonable diligence if the work to correct the emergency
situation involves elements of the Building that are Landlord’s obligation to
repair and maintain under Article 7. If Landlord fails to commence such repairs
within twenty-four (24) hours of actual receipt of such notice, Tenant shall
have the right to perform such repairs to correct the emergency situation under
the limited circumstances where all of the following conditions exist (the “Self
Help Conditions”): (a) Landlord has not commenced such repairs within
twenty-four (24) hours of actual receipt of such notice or, if later, by the
date Tenant attempts to commence such repairs; (b) at the time Tenant intends to
commence such repairs, Tenant provides Landlord with written notice of the fact
that Tenant intends to commence such repairs on Landlord’s behalf; (c) the
action required to correct the emergency situation does not require Tenant to
have access to the premises of any other tenant or occupant of the Building; and
(d) the action required to correct the emergency situation does not involve the
performance of work with respect to the roof of the Building. If all of the Self
Help Conditions exist and Tenant elects to cure the default of Landlord, any
such curative work must be performed by contractors that have previously
performed similar work for Landlord in the Building, unless such contractors are
unwilling or unable to perform, or timely perform, such work (or unless Landlord
has not provided Tenant with a list of such contractors), in which event Tenant
may utilize the services of any other qualified contractor which normally and
regularly performs similar work in Comparable Buildings. In addition, if
Landlord has a warranty or service and maintenance agreement for a particular
item that requires service, repair

 

-26-



--------------------------------------------------------------------------------

or replacement as part of the curative work (and Tenant is aware of such
warranty or contract), Tenant shall endeavor to contract with the issuer of such
warranty or contract for the performance of the curative work so as not to
adversely affect such warranty or contract. In attempting to correct the
emergency situation, Tenant shall perform only so much work as is reasonably
necessary to correct the emergency situation. All such work shall be diligently
pursued to completion and shall be conducted in a manner which does not
interfere with the normal operations of the Building and other tenants of the
Building. If the work to correct the emergency situation involves elements of
the Building that are Landlord’s obligation to repair and maintain under
Article 7, then upon completion of the curative work by Tenant and receipt of
paid invoices, Landlord shall reimburse Tenant for all expenses reasonably
incurred by Tenant in correcting the emergency situation, net of any amounts
that would have been payable by Tenant if Landlord had performed the work. For
purposes hereof, an “emergency situation” shall mean a situation which
immediately threatens substantial damage or injury to the Premises or to persons
in the Premises. If Landlord fails to repay Tenant for such costs within
thirty (30) days after Landlord’s receipt of the paid invoices, Tenant shall be
entitled to deliver notice (the “Obligation Payment Notice”) thereof to Landlord
and to any mortgage or trust deed holder of the Building whose identity and
address have been previously provided to Tenant. If Landlord still fails to
fulfill any such obligation within twenty (20) business days after Landlord’s
receipt of the Obligation Payment Notice from Tenant and if Landlord fails to
deliver notice to Tenant within such twenty (20) business day period explaining
Landlord’s good faith reasons that the amounts described in Tenant’s Obligation
Payment Notice are not due and payable by Landlord (“Obligation Payment Refusal
Notice”), Tenant shall be entitled to offset that amount (not to exceed the
amount set forth in the Obligation Payment Notice) plus simple interest at the
prime rate plus two percent (2%), but in no event in excess of the maximum
interest rate permitted by law (the “Agreed Rate”), from the date Landlord’s
original payment was due to be paid until the date of the offset therefor,
against Tenant’s next obligations to pay Rent. However, if Tenant is in default
under the Lease beyond applicable notice and cure periods at the time that such
offset would otherwise be applicable, Tenant shall not be entitled to such
offset until such default is cured. If Landlord delivers an Obligation Payment
Refusal Notice, and if Landlord and Tenant are not able to agree on the amounts
to be so paid by Landlord, if any, within ten (10) business days after Tenant’s
receipt of an Obligation Payment Refusal Notice, Tenant may submit such dispute
to arbitration in accordance with Article 12 of this Lease. If Tenant prevails
in any such arbitration, Tenant shall be entitled to offset such arbitration
award against Tenant’s next obligations to pay Rent and the award shall include
simple interest at the Agreed Rate calculated from the date such amount was due
to Tenant until the date of Tenant’s application of such amounts as a credit
against Rent. In no event shall the total amounts offset under this Section 8.3
in any calendar month exceed fifty percent (50%) of the Base Rent payable in
that calendar month.

ARTICLE 9

TENANT’S EQUIPMENT AND INSTALLATIONS

9.1 Except for desk or table-mounted typewriters, adding machines, office
calculators, dictation equipment, personal computers, and other similar office
equipment consistent with first-class general office use in Comparable Buildings
or as otherwise provided in Article 6, Tenant shall not install within the
Premises any fixtures, equipment, facilities, or other improvements without the
specific written consent of Landlord which consent shall not be

 

-27-



--------------------------------------------------------------------------------

unreasonably withheld, conditioned or delayed, subject to Article 15, below.
Tenant shall not, without the specific written consent of Landlord (which
consent shall not be unreasonably withheld, conditioned, or delayed), install or
maintain any apparatus or device within the Premises which shall increase the
usage of electrical power or water for the Premises to an amount greater than
would be normally required for general office use for space of comparable size
in the Market Area; and if any such apparatus or device is so installed, Tenant
agrees to furnish Landlord a written agreement to pay for any additional costs
of utilities as the result of said installation.

ARTICLE 10

FORCE MAJEURE

10.1 It is understood and agreed that with respect to any service or other
obligation to be furnished or obligations to be performed by either party that
in no event shall either party be liable for failure to furnish or perform the
same when prevented from doing so by strike, lockout, breakdown, accident,
supply, or inability by the exercise of reasonable diligence to obtain supplies,
parts, or employees necessary to furnish such service or meet such obligation;
or because of war or other emergency; or for any cause beyond the reasonable
control with the party obligated for such performance; or for any cause due to
any act or omission of the other party or its agents, employees, licensees,
invitees, or any persons claiming by, through, or under the other party; or
because of the failure of any public utility to furnish services; or because of
order or regulation of any federal, state, county or municipal authority
(collectively, “Force Majeure Events”). Nothing in this Section 10.1 shall limit
or otherwise modify or waive Tenant’s obligation to pay Base Rent and Additional
Rent as and when due pursuant to the terms of this Lease.

ARTICLE 11

CONSTRUCTION, MECHANICS’ AND MATERIALMAN’S LIENS

11.1 Tenant shall not suffer or permit any construction, mechanics’ or
materialman’s lien to be filed against the Premises or any portion of the
Project by reason of work, labor services, or materials supplied or claimed to
have been supplied to Tenant. Nothing herein contained shall be deemed or
construed in any way as constituting the consent or request of Landlord,
expressed or implied, by inference or otherwise, for any contractor,
subcontractor, laborer, or materialman to perform any labor or to furnish any
materials or to make any specific improvement, alteration, or repair of or to
the Premises or any portion of the Project; nor of giving Tenant any right,
power, or authority to contract for, or permit the rendering of, any services or
the furnishing of any materials that could give rise to the filing of any
construction, mechanics’ or materialman’s lien against the Premises or any
portion of the Project.

11.2 If any such construction, mechanics’ or materialman’s lien shall at any
time be filed against the Premises or any portion of the Project as the result
of any act or omission of Tenant, Tenant covenants that it shall, within
twenty (20) days after Tenant has notice of the claim for lien, procure the
discharge thereof by payment or by giving security or in such other manner as is
or may be required or permitted by law or which shall otherwise satisfy
Landlord. If Tenant fails to take such action, Landlord, in addition to any
other right or remedy it may have, may take such action as may be reasonably
necessary to protect its interests. Any

 

-28-



--------------------------------------------------------------------------------

amounts paid by Landlord in connection with such action, all other expenses of
Landlord incurred in connection therewith, including reasonable attorneys’ fees,
court costs, and other necessary disbursements shall be repaid by Tenant to
Landlord within twenty (20) days after demand.

ARTICLE 12

ARBITRATION

12.1 In the event that a dispute arises under Section 5.3 above, the same shall
be submitted to arbitration in accordance with the provisions of applicable
state law, if any, as from time to time amended. Arbitration proceedings,
including the selection of an arbitrator, shall be conducted pursuant to the
rules, regulations, and procedures from time to time in effect as promulgated by
the American Arbitration Association (the “Association”). Prior written notice
of application by either party for arbitration shall be given to the other at
least ten (10) days before submission of the application to the said
Association’s office in the city wherein the Building is situated (or the
nearest other city having an Association office). The arbitrator shall hear the
parties and their evidence. The decision of the arbitrator may be entered in the
appropriate court of law; and the parties consent to the jurisdiction of such
court and further agree that any process or notice of motion or other
application to the court or a judge thereof may be served outside the state
wherein the Building is situated by registered mail or by personal service,
provided a reasonable time for appearance is allowed. The costs and expenses of
each arbitration hereunder and their apportionment between the parties shall be
determined by the arbitrator in his or her award or decision, subject to the
penultimate sentence of this section. No arbitrable dispute shall be deemed to
have arisen under this Lease (a) prior to the expiration of the period of
twenty (20) days after the date of the giving of written notice by the party
asserting the existence of the dispute, together with a description thereof
sufficient for an understanding thereof, and (b) where Tenant disputes the
amount of a Tenant payment required hereunder (e.g., Operating Expense excess
under Section 5.3 hereof), prior to Tenant paying in full the amount billed by
Landlord, including the disputed amount. The prevailing party in such
arbitration shall be reimbursed for its expenses, including reasonable
attorneys’ fees. Notwithstanding the foregoing, in no event shall this
Article 12 affect or delay Landlord’s unlawful detainer rights under California
law.

ARTICLE 13

INSURANCE

13.1 Landlord shall maintain, as a part of Operating Expenses, special causes of
loss form property insurance on the Project (excluding, at Landlord’s option,
the property required to be insured by Tenant pursuant to Section 13.2(e),
below) in an amount equal to the full replacement cost of the Project, subject
to such deductibles as Landlord may determine. Landlord shall not be obligated
to insure, and shall not assume any liability of risk of loss for, any of
Tenant’s furniture, equipment, machinery, goods, supplies, improvements or
alterations upon the Premises. Such insurance shall be maintained with an
insurance company selected, and in amounts desired, by Landlord or Landlord’s
mortgagee, and payment for losses thereunder shall be made solely to Landlord
subject to the rights of the holder of any mortgage or deed of trust which may
now or hereafter encumber the Project. Additionally Landlord may maintain such
additional insurance, including, without limitation, earthquake insurance, flood
insurance,

 

-29-



--------------------------------------------------------------------------------

liability insurance and/or rent insurance, as Landlord may in its sole
discretion elect. The cost of all such additional insurance shall also be part
of the Operating Expenses. Any or all of Landlord’s insurance may be provided by
blanket coverage maintained by Landlord or any affiliate of Landlord under its
insurance program for its portfolio of properties or by Landlord or any
affiliate of Landlord’s program of self-insurance, and in such event Operating
Expenses shall include the portion of the reasonable cost of blanket insurance
or self-insurance that is allocated to the Project.

13.2 Tenant, at its own expense, shall maintain with insurers authorized to do
business in the State of California and which are rated A- or better and have a
financial size category of at least VIII in the most recent Best’s Key Rating
Guide, or any successor thereto (or if there is none, an organization having a
national reputation), (a) commercial general liability insurance, including
Broad Form Property Damage and Contractual Liability with the following minimum
limits: General Aggregate $3,000,000.00; Products/Completed Operations Aggregate
$2,000,000.00; Each Occurrence $2,000,000.00; Personal and Advertising Injury
$1,000,000.00; Medical Payments $5,000.00 per person, (b) Umbrella/Excess
Liability on a following form basis with the following minimum limits: General
Aggregate $10,000,000.00; Each Occurrence $10,000,000.00; (c) Workers’
Compensation with statutory limits; (d) Employer’s Liability insurance with the
following limits: Bodily injury by disease per person $1,000,000.00; Bodily
injury by accident policy limit $1,000,000.00; Bodily injury by disease policy
limit $1,000,000.00; (e) property insurance on special causes of loss insurance
form covering (i) all office furniture, business and trade fixtures, office
equipment, free-standing cabinet work, movable partitions, merchandise and all
other items of Tenant’s property on the Premises installed by, for, or at the
expense of Tenant, (ii) the “Tenant Improvements,” as that term is defined in
Section 2.1 of the Tenant Work Letter, and any other improvements which exist in
the Premises as of the Commencement Date (excluding the Base Building) (the
“Original Improvements”), and (iii) all other improvements, alterations and
additions to the Premises (such insurance shall be for the full replacement cost
value (subject to reasonable deductible amounts) new without deduction for
depreciation of the covered items and in amounts that meet any co-insurance
clauses of the policies of insurance and shall include coverage for damage or
other loss caused by fire or other peril including, but not limited to,
vandalism and malicious mischief, theft, water damage of any type, including
sprinkler leakage, bursting or stoppage of pipes, and explosion); and
(f) business auto liability insurance having a combined single limit of not less
than One Million Dollars ($1,000,000.00) per occurrence and insuring Tenant
against liability for claims arising out of ownership, maintenance or use of any
owned, hired or non-owned automobiles. At all times during the Term, such
insurance shall be maintained, and Tenant shall cause a current and valid
certificate of such policies to be deposited with Landlord. If Tenant fails to
have a current and valid certificate of such policies on deposit with Landlord
at all times during the Term and such failure is not cured within three (3)
business days following Tenant’s receipt of notice thereof from Landlord,
Landlord shall have the right, but not the obligation, to obtain such an
insurance policy, and Tenant shall be obligated to pay Landlord the amount of
the premiums applicable to such insurance within ten (10) days after Tenant’s
receipt of Landlord’s request for payment thereof. Said policy of liability
insurance shall name Landlord, Landlord’s affiliates and subsidiaries designated
by Landlord, and Landlord’s managing agent as additional insureds and Tenant as
the insured and shall be noncancellable with respect to Landlord except after
thirty (30) days’ written notice from the insurer to Landlord.

 

-30-



--------------------------------------------------------------------------------

13.3 Tenant shall adjust not more often than once during the initial Term and
any Extension Period under Article 51 the amount of coverage established in
Section 13.2 hereof to such amount as in Landlord’s reasonable opinion,
adequately protects Landlord’s interest; provided the same is consistent with
the amount of coverage customarily required of comparable tenants in the Project
and in Comparable Buildings. In addition, Landlord shall not require such
adjustment prior to the third anniversary of the Commencement Date.

13.4 Notwithstanding anything in this Lease to the contrary, Landlord and Tenant
each hereby waives any and all rights of recovery, claim, action, or cause of
action against the other, its agents, employees, licensees, or invitees for any
loss or damage to or at the Premises or the Project or any personal property of
such party therein or thereon by reason of fire, the elements, or any other
cause which would be insured against under the terms of (i) special causes of
loss form property insurance or (ii) the liability insurance referred to in
Section 13.2, to the extent of such insurance, regardless of cause or origin,
including omission of the other party hereto, its agents, employees, licensees,
or invitees. Landlord and Tenant covenant that no insurer shall hold any right
of subrogation against either of such parties with respect thereto. This waiver
shall be ineffective against any insurer of Landlord or Tenant to the extent
that such waiver is prohibited by the laws and insurance regulations of the
State of California. The parties hereto agree that any and all such insurance
policies required to be carried by either shall be endorsed with a subrogation
clause, substantially as follows: “This insurance shall not be invalidated
should the insured waive, in writing prior to a loss, any and all right of
recovery against any party for loss occurring to the property described therein,
“ and shall provide that such party’s insurer waives any right of recovery
against the other party in connection with any such loss or damage.

13.5 In the event Tenant’s occupancy or conduct of business in or on the
Premises, whether or not Landlord has consented to the same, results in any
increase in premiums for the insurance carried from time to time by Landlord
with respect to the Building, Tenant shall pay any such increase in premiums as
Rent within thirty (30) days after bills for such additional premiums shall be
rendered by Landlord. In determining whether increased premiums are a result of
Tenant’s use or occupancy of the Premises, a schedule issued by the organization
computing the insurance rate on the Building showing the various components of
such rate, shall be conclusive evidence of the several items and charges which
make up such rate. Tenant shall promptly comply with all reasonable requirements
of the insurance authority or of any insurer now or hereafter in effect relating
to the Premises.

ARTICLE 14

QUIET ENJOYMENT

14.1 Provided Tenant is not in default under this Lease after the expiration of
any period for cure in the performance of all its obligations under this Lease,
including, but not limited to, the payment of Rent and all other sums due
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance by Landlord, subject to the provisions and
conditions set forth in this Lease.

 

-31-



--------------------------------------------------------------------------------

ARTICLE 15

ALTERATIONS

15.1 Tenant agrees that it shall not make or allow to be made any alterations,
physical additions, or improvements in or to the Premises without first
obtaining the written consent of Landlord in each instance. As used herein, the
term “Minor Alteration” refers to an alteration that (a) does not affect the
outside appearance of the Building and is not visible from the Common Areas,
(b) is non-structural and does not impair the strength or structural integrity
of the Building, and (c) does not affect the mechanical, electrical, HVAC or
other systems of the Building. Landlord agrees not to unreasonably withhold its
consent to any Minor Alteration. Landlord’s consent to any other alteration may
be conditioned, given, or withheld in Landlord’s sole discretion.
Notwithstanding the foregoing, Landlord consents to any repainting, recarpeting,
or other purely cosmetic changes or upgrades to the Premises, so long as (i) the
aggregate cost of such work is less than $50,000.00 in any twelve-month period,
(ii) such work constitutes a Minor Alteration (iii) no building permit is
required in connection therewith, and (iv) such work conforms to the then
existing Building standards. At the time of said request, Tenant shall submit to
Landlord plans and specifications of the proposed alterations, additions, or
improvements; and Landlord shall have a period of not less than thirty (30) days
therefrom in which to review and approve or disapprove said plans; provided that
if Landlord determines in good faith that Landlord requires a third party to
assist in reviewing such plans and specifications, Landlord shall instead have a
period of not less than sixty (60) days in which to review and approve or
disapprove said plans. Tenant shall pay to Landlord upon demand the reasonable
cost and expense of Landlord in (A) reviewing said plans and specifications by
third party consultants, and (B) inspecting the alterations, additions, or
improvements to determine whether the same are being performed in accordance
with the approved plans and specifications and all laws and requirements of
public authorities, including, without limitation, the fees of any architect or
engineer employed by Landlord for such purpose. In any instance where Landlord
grants such consent, and permits Tenant to use its own contractors, laborers,
materialmen, and others furnishing labor or materials for Tenant’s construction
(collectively, “Tenant’s Contractors”), Landlord’s consent shall be deemed
conditioned upon each of Tenant’s Contractors (1) working in harmony and not
interfering with any laborer utilized by Landlord, Landlord’s contractors,
laborers, or materialmen; and (2) furnishing Landlord with evidence of
acceptable liability insurance, worker’s compensation coverage and if required
by Landlord, completion bonding, and if at any time such entry by one or more
persons furnishing labor or materials for Tenant’s work shall cause such
disharmony or interference, the consent granted by Landlord to Tenant may be
withdrawn immediately upon written notice from Landlord to Tenant. Landlord
agrees not to require completion bonding for any Alterations costing less than
$250,000.00 so long as the initially named Tenant or any Permitted Transferee is
the Tenant under this Lease. If Tenant is using Tenant’s Contractors for
Tenant’s construction, the contract with such Tenant’s Contractor(s) shall
provide for a guaranteed maximum price or a stipulated sum as the contract
amount and shall be fully executed and delivered by Tenant and Tenant’s
Contractor(s) prior to the commencement of construction. Tenant, at its expense,
shall obtain all necessary governmental permits and certificates for the
commencement and prosecution of alterations, additions, or improvements and for
final approval thereof upon completion, and shall cause any alterations,
additions, or improvements to be performed in compliance therewith and with all
Applicable Laws (including without limitation, California Energy Code, Title 24)
and all requirements of public authorities and with all applicable requirements
of insurance bodies. All

 

-32-



--------------------------------------------------------------------------------

alterations, additions, or improvements shall be diligently performed in a good
and workmanlike manner, using new materials and equipment at least equal in
quality and class to be better than (a) the original installations of the
Building, or (b) the then standards for the Comparable Building. Upon the
completion of work and upon request by Landlord, Tenant shall provide Landlord
copies of all waivers or releases of lien from each of Tenant’s Contractors. No
alterations, modifications, or additions to the Project or the Premises shall be
removed by Tenant either during the Term or upon the Expiration Date or the
Termination Date without the express written approval of Landlord. Tenant shall
not be entitled to any reimbursement or compensation resulting from its payment
of the cost of constructing all or any portion of said improvements or
modifications thereto unless otherwise expressly agreed by Landlord in writing.

15.2 Upon submission of any plans for Landlord’s approval, Tenant may request
prior to the installation of specific Required Removal Items (as defined below)
in the Premises as an Alteration or as part of any Tenant Improvements performed
pursuant to the Work Letter, that Landlord agree not to require Tenant to remove
such Required Removal Items upon expiration or termination of the Lease or agree
to permit Tenant to remove any item it may otherwise not be permitted to remove
under the terms of this Lease. Such consent, which may be granted or denied in
Landlord’s sole discretion, must be granted in writing in order to be binding
against Landlord and shall be granted or denied concurrently with Landlord’s
approval of the applicable plan. If so required by Landlord, Tenant, prior to
the expiration of the Term or termination of this Lease, shall, at Tenant’s sole
cost and expense, (i) remove any or all Required Removal Items, (ii) restore the
Premises to the condition existing prior to the installation of such Required
Removal Items, and (iii) repair all damage to the Premises or Project caused by
the removal of such Required Removal Items. Tenant shall use a contractor
reasonably approved by Landlord for such removal and repair. If Tenant fails to
remove, restore and repair under this Section, then Landlord may remove such
Required Removal Items and perform such restoration and repair, and Tenant shall
reimburse Landlord for costs and expenses incurred by Landlord in performing
such removal, restoration and repair. As used in this Section 15.2, “Required
Removal Items” means (a) with respect to the Tenant Improvements performed
pursuant to the Work Letter any Non-Standard Improvements (as defined below),
and (b) any Alteration. As used in this Section 15.2, “Non-Standard
Improvements” means office improvements (such as fish tanks or interior climbing
walls) which are so unusual or atypical that they are not reasonably suited for
use by any successor occupant of the Premises for general office purposes.
Specifically, and without limiting the generality of the foregoing, any interior
Building Standard Stairs (as defined in Exhibit C-1) installed to connect the
floors of the Premises, that are part of the Tenant Improvements performed
pursuant to the Work Letter, shall not be considered to be Non-Standard
Improvements.

15.3 Landlord’s approval of Tenant’s plans for work shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules, and regulations of
governmental agencies or authorities, including, but not limited to, the
Americans with Disabilities Act. Landlord may, at its option, at Tenant’s
expense, require that Landlord’s contractors be engaged for any work upon the
integrated Building mechanical or electrical systems or other Building or
leasehold improvements.

 

-33-



--------------------------------------------------------------------------------

15.4 At least five (5) days prior to the commencement of any work permitted to
be done by persons requested by Tenant on the Premises, Tenant shall notify
Landlord of the proposed work and the names and addresses of Tenant’s
Contractors. During any such work on the Premises, Landlord, or its
representatives, shall have the right to go upon and inspect the Premises at all
reasonable times, and shall have the right to post and keep posted thereon
building permits and notices of non-responsibility or to take any further action
which Landlord may deem to be proper for the protection of Landlord’s interest
in the Premises.

15.5 During such times as Tenant is performing work or having work or services
performed in or to the Premises, Tenant shall require its contractors, and their
subcontractors of all tiers, to obtain and maintain commercial general
liability, automobile, workers compensation, employer’s liability, builder’s
risk, and equipment/property insurance in such amounts and on such terms as are
customarily required of such contractors and subcontractors on similar projects.
The amounts and terms of all such insurance are subject to Landlord’s written
approval, which approval shall not be unreasonably withheld. The commercial
general liability and auto insurance carried by Tenant’s contractors and their
subcontractors of all tiers pursuant to this section shall name Landlord,
Landlord’s managing agent, and such other persons as Landlord may reasonably
request from time to time as additional insureds with respect to liability
arising out of or related to their work or services (collectively, “Additional
Insureds”). Such insurance shall provide primary coverage without contribution
from any other insurance carried by or for the benefit of Landlord, Landlord’s
managing agent, or other Additional Insureds. Such insurance shall also waive
any right of subrogation against each Additional Insured. Tenant shall obtain
and submit to Landlord, prior to the earlier of (i) the entry onto the Premises
by such contractors or subcontractors or (ii) commencement of the work or
services, certificates of insurance evidencing compliance with the requirements
of this section. All of such alterations shall be insured by Tenant pursuant to
Article 13 of this Lease immediately upon completion thereof.

15.6 Tenant’s initial improvement of the Premises shall be governed by Exhibit C
and not the provisions of this Article 15 (other than Section 15.2 and 15.5).

15.7 Landlord is obligated to perform the initial build-out of the Premises in
accordance with the Tenant Work Letter.

ARTICLE 16

FURNITURE, FIXTURES, AND PERSONAL PROPERTY

16.1 Tenant, at its sole cost and expense, may remove its trade fixtures, office
supplies and moveable office furniture and equipment not attached to the Project
or Premises provided:

(a) Such removal is made prior to the Expiration Date or the Termination Date;

(b) No Event of Default exists under this Lease at the time of such removal; and

(c) Tenant promptly repairs all damage caused by such removal.

 

-34-



--------------------------------------------------------------------------------

16.2 If Tenant does not remove its trade fixtures, office supplies, and moveable
furniture and equipment as herein above provided prior to the Expiration Date or
the Termination Date (unless prior arrangements have been made with Landlord and
Landlord has agreed in writing to permit Tenant to leave such items in the
Premises for an agreed period), then, in addition to its other remedies, at law
or in equity, Landlord shall have the right to have such items removed and
stored at Tenant’s sole cost and expense and all damage to the Project or the
Premises resulting from said removal shall be repaired at the cost of Tenant;
Landlord may elect that such items automatically become the property of Landlord
upon the Expiration Date or the Termination Date, and Tenant shall not have any
further rights with respect thereto or reimbursement therefor subject to the
provisions of Applicable Law. All other property in the Premises, any
alterations, or additions to the Premises (including wall-to-wall carpeting,
paneling, wall covering, specially constructed or built-in cabinetry or
bookcases), and any other article attached or affixed to the floor, wall, or
ceiling of the Premises shall become the property of Landlord and shall remain
upon and be surrendered with the Premises as a part thereof at the Expiration or
Termination Date regardless of who paid therefor; and Tenant hereby waives all
rights to any payment or compensation therefor.

16.3 All the furnishings, fixtures, equipment, effects, and property of every
kind, nature, and description of Tenant and of all persons claiming by, through,
or under Tenant which, during the continuance of this Lease or any occupancy of
the Premises by Tenant or anyone claiming under Tenant, may be on the Premises
or elsewhere in the Project shall be at the sole risk and hazard of Tenant, and
if the whole or any part thereof shall be destroyed or damaged by fire, water,
or otherwise, or by the leakage or bursting of water pipes, steam pipes, or
other pipes, by theft, or from any other cause, no part of said loss or damage
is to be charged to or be borne by Landlord unless due to the gross negligence
or willful misconduct of Landlord or its employees, agents or contractors.

ARTICLE 17

PERSONAL PROPERTY AND OTHER TAXES

17.1 During the Term hereof, Tenant shall pay, prior to delinquency, all
business and other taxes, charges, notes, duties, and assessments levied, and
rates or fees imposed, charged, or assessed against or in respect of Tenant’s
occupancy of the Premises or in respect of the personal property, trade
fixtures, furnishings, equipment, and all other personal and other property of
Tenant contained in the Project (including without limitation taxes and
assessments attributable to the cost or value of any leasehold improvements made
in or to the Premises by or for Tenant (to the extent that the assessed value of
those leasehold improvements exceeds the assessed value of standard office
improvements in other space in the Project regardless of whether title to those
improvements is vested in Tenant or Landlord)), and shall hold Landlord harmless
from and against all payment of such taxes, charges, notes, duties, assessments,
rates, and fees, and against all loss, costs, charges, notes, duties,
assessments, rates, and fees, and any and all such taxes. Tenant shall cause
said fixtures, furnishings, equipment, and other personal property to be
assessed and billed separately from the real and personal property of Landlord.
In the event any or all of Tenant’s fixtures, furnishings, equipment, and other
personal property shall be assessed and taxed with Landlord’s real property,
Tenant shall pay to Landlord Tenant’s share of such taxes within ten (10) days
after delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to Tenant’s

 

-35-



--------------------------------------------------------------------------------

property. In addition, Tenant shall be liable for and shall pay ten (10) days
before delinquency any (i) rent tax, gross receipts tax, or sales tax, service
tax, transfer tax or value added tax, or any other applicable tax on the rent or
services herein or otherwise respecting this Lease; or (ii) taxes assessed upon
or with respect to the possession, leasing, operation, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises or any portion of
the Project. If any of such taxes are billed to Landlord or included in bills to
Landlord for taxes, then Tenant shall pay to Landlord all such amounts within
thirty (30) days after receipt of Landlord’s invoice therefor. If applicable law
prohibits Tenant from reimbursing Landlord for any such taxes, but Landlord may
lawfully increase the Base Rent to account for Landlord’s payment of such taxes,
the Base Rent payable to Landlord shall be increased to net to Landlord the same
return without reimbursement of such Imposition as would have been received by
Landlord with reimbursement of such taxes.

ARTICLE 18

ASSIGNMENT AND SUBLETTING

18.1 Except as set forth in Section 18.8 below, Tenant shall not, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed beyond the express time periods provided for in
this Article 18 (except that Landlord shall in no event be obligated to consent
to an encumbrance of this Lease or any transfer by operation of law):
(a) assign, convey, mortgage or otherwise transfer this Lease or any interest
hereunder, or sublease the Premises, or any part thereof, whether voluntarily or
by operation of law; or (b) permit the use of the Premises or any part thereof
by any person other than Tenant and its employees. Any such transfer, sublease
or use described in the preceding sentence (a “Transfer”) occurring without the
prior written consent of Landlord shall, at Landlord’s option, be void and of no
effect. Landlord’s consent to any Transfer shall not constitute a waiver of
Landlord’s right to withhold its consent to any future Transfer. Landlord may
require as a condition to its consent to any assignment of this Lease that the
assignee execute an instrument in which such assignee assumes the remaining
obligations of Tenant hereunder; provided that the acceptance of any assignment
of this Lease by the applicable assignee shall automatically constitute the
assumption by such assignee of all of the remaining obligations of Tenant that
accrue following such assignment. The voluntary or other surrender of this Lease
by Tenant or a mutual cancellation hereof shall not work a merger and shall, at
the option of Landlord, terminate all or any existing sublease or may, at the
option of Landlord, operate as an assignment to Landlord of Tenant’s interest in
any or all such subleases.

18.2 For purposes of this Lease, the term “Transfer” shall also include (i) if a
Tenant is a partnership or limited liability company, the withdrawal or change,
voluntary, involuntary or by operation of law, of fifty percent (50%) or more of
the partners, members or managers thereof, or transfer of twenty-five
percent (25%) or more of partnership or membership interests therein within a
twelve (12) month period, or the dissolution of the partnership or the limited
liability company without immediate reconstitution thereof, and (ii) if Tenant
is a corporation whose stock is not publicly held and not traded through an
exchange or over the counter or any other form of entity, (A) the dissolution,
merger, consolidation or other reorganization of Tenant, the sale or other
transfer of more than an aggregate of fifty percent (50%) of the voting shares
or other interests of or in Tenant (other than to immediate family members by
reason of gift or death), within a twelve (12) month period, or (B) the sale,

 

-36-



--------------------------------------------------------------------------------

mortgage, hypothecation or pledge of more than an aggregate of fifty
percent (50%) of the value of the unencumbered assets of Tenant within a
twelve (12) month period.

18.3 If Tenant desires the consent of Landlord to a Transfer, Tenant shall
submit to Landlord, at least thirty (30) days prior to the proposed effective
date of the Transfer, a written notice (the “Transfer Notice”) which includes
(a) the name of the proposed sublessee or assignee, (b) the nature of the
proposed sublessee’s or assignee’s business, (c) the terms and provisions of the
proposed sublease or assignment, and (d) current financial statements and
information on the proposed sublessee or assignee. Upon receipt of the Transfer
Notice, Landlord may request additional information concerning the Transfer or
the proposed sublessee or assignee (the “Additional Information”). Subject to
Landlord’s rights under Section 18.6, Landlord shall not unreasonably withhold
its consent to any assignment or sublease (excluding an encumbrance or transfer
by operation of law), which consent or lack thereof shall be provided within
thirty (30) days of receipt of Tenant’s Transfer Notice; provided, however,
Tenant hereby agrees that it shall be a reasonable basis for Landlord to
withhold its consent if Landlord has not received the Additional Information
requested by Landlord. Without limiting any other reasonable basis for Landlord
to withhold its consent to the proposed Transfer, Landlord and Tenant agree that
for purposes of this Lease and any Applicable Law, Landlord shall not be deemed
to have unreasonably withheld its consent if, in the judgment of Landlord:
(i) the transferee is of a character or engaged in a business which is not in
keeping with the standards or criteria used by Landlord in leasing the Project,
or the general character or quality of the Project; (ii) the financial condition
of the transferee is such that it may not be able to perform its obligations in
connection with this Lease (or otherwise does not satisfy Landlord’s standards
for financial standing with respect to tenants under direct leases of comparable
economic scope); (iii) the transferee, or any person or entity which directly or
indirectly controls, is controlled by, or is under common control with, the
transferee, is a tenant of or negotiating for space in the Project occupies
space in the Project or has negotiated with Landlord within the preceding
ninety (90) days (or is currently negotiating with Landlord) to lease space in
the Project and Landlord then has space available in the Building meeting the
requirements of the Transferee with respect to size, location and term
(provided, however, that existing tenants occupying space on the same floor as
the part of the Premises proposed to be subleased, or an immediately adjacent
floor, shall be excluded from the foregoing provision unless Landlord has other
space then available for lease on such floor or a floor immediately adjoining a
floor on which such existing tenant’s premises are located); (iv) the transferee
has the power of eminent domain, is a governmental agency or an agency or
subdivision of a foreign government; (v) an Event of Default by Tenant has
occurred and is uncured at the time Tenant delivers the Transfer Notice to
Landlord; (vi) in the judgment of Landlord, such a Transfer would violate any
term, condition, covenant, or agreement of Landlord involving the Project or any
other tenant’s lease within it or would give an occupant of the Project a right
to cancel or modify its lease; (vii) [intentionally omitted]; (viii) in
Landlord’s judgment, the use of the Premises by the proposed transferee would
not be comparable to that of Tenant, would result in more density of occupants
per square foot of the Premises over the density of Tenant’s use prior to the
proposed Transfer, would increase the burden on elevators or other Building
systems or equipment over the burden thereon prior to the proposed Transfer,
would require increased services by Landlord or would require any alterations to
the Project to comply with applicable laws; (ix) the transferee intends to use
the space for purposes which are not permitted under this Lease; (x) the terms
of the proposed Transfer would allow the transferee (other than a Permitted
Transferee who is an assignee of

 

-37-



--------------------------------------------------------------------------------

Tenant’s entire interest in this Lease) to exercise a right of renewal, right of
expansion, right of first offer, or other similar right held by Tenant (or will
allow the transferee (other than a Permitted Transferee who is an assignee of
Tenant’s entire interest in this Lease) to occupy space leased by Tenant
pursuant to any such right); (xi) the proposed Transfer would result in more
than three subleases per each full floor of the Premises being in effect at any
one time during the Term; or (xii) any ground lessor or mortgagee whose consent
to such Transfer is required fails to consent thereto. Tenant hereby waives any
right to terminate the Lease and/or recover damages as remedies for Landlord
wrongfully withholding its consent to any Transfer and agrees that Tenant’s sole
and exclusive remedy therefor shall be to seek specific performance of
Landlord’s obligation to consent to such Transfer.

18.4 Landlord and Tenant agree that, in the event of any approved assignment or
subletting, the rights of any such assignee or sublessee of Tenant herein shall
be subject to all of the terms, conditions, and provisions of this Lease,
including, without limitation, restriction on use, assignment, and subletting
and the covenant to pay Rent. During any period in which an Event of Default
exists and remains uncured, Landlord may collect the rent owing by the assignee
or sublessee directly from such assignee or sublessee and apply the amount so
collected to the Rent herein reserved. No such consent to or recognition of any
such assignment or subletting shall constitute a release of Tenant or any
guarantor of Tenant’s performance hereunder from further performance by Tenant
or such guarantor of covenants undertaken to be performed by Tenant herein.
Tenant and any such guarantor shall remain liable and responsible for all Rent
and other obligations herein imposed upon Tenant, and Landlord may condition its
consent to any Transfer upon the receipt of a written reaffirmation from each
such guarantor in a form acceptable to Landlord (which shall not be construed to
imply that the occurrence of a Transfer without such a reaffirmation would
operate to release any guarantor). Consent by Landlord to a particular
assignment, sublease, or other transaction shall not be deemed a consent to any
other or subsequent transaction. In any case where Tenant desires to assign,
sublease or enter into any related or similar transaction, whether or not
Landlord consents to such assignment, sublease, or other transaction, Tenant
shall pay any reasonable attorneys’ fees incurred by Landlord in connection with
such assignment, sublease or other transaction, including, without limitation,
fees incurred in reviewing documents relating to, or evidencing, said
assignment, sublease, or other transaction; provided that those costs shall not
exceed $2,500.00 with respect to any single Transfer so long as Tenant and the
proposed transferee execute Landlord’s standard form of consent document without
negotiation. All documents utilized by Tenant to evidence any subletting or
assignment for which Landlord’s consent has been requested and is required
hereunder, shall be subject to prior approval (not to be unreasonably withheld,
conditioned or delayed) by Landlord or its attorney.

18.5 Tenant shall be bound and obligated to pay Landlord a portion of any sums
or economic consideration payable to Tenant by any sublessee, assignee,
licensee, or other transferee, within ten (10) days following receipt thereof by
Tenant from such sublessee, assignee, licensee, or other transferee, as the case
might be, as follows:

(a) In the case of an assignment, fifty percent (50%) of any sums or other
economic consideration received by Tenant as a result of such assignment shall
be paid to Landlord , after first deducting reasonable costs incurred by Tenant
in connection with the Transfer for the following: (i) broker fees, (ii) legal
fees incurred in connection

 

-38-



--------------------------------------------------------------------------------

with the negotiation and documentation of the Transfer, (iii) accounting fees
incurred in connection with the negotiation and documentation of the Transfer,
(iv) costs of tenant improvements constructed by Tenant (with Landlord’s prior
consent) in connection with the Transfer (without reimbursement out of any
allowance provided by Landlord), (v) reasonable tenant improvement allowances
granted by Tenant (without reimbursement out of any allowance provided by
Landlord), and (vi) reasonable rent abatements or concessions granted by Tenant
(collective, the “Transaction Costs”). Economic consideration, however, shall
exclude any consideration received by Tenant pursuant to a sale, merger or
consolidation of Tenant with another entity.

(b) In the case of a subletting, fifty percent (50%) of any sums or economic
consideration received by Tenant as a result of such subletting shall be paid to
Landlord after first deducting (i) the Rent due hereunder prorated to reflect
only Rent allocable to the sublet portion of the Premises, (ii) the Transaction
Costs amortized over the term of the Sublease.

(c) Tenant shall provide Landlord with a detailed statement setting forth any
sums or economic consideration Tenant either has or will derive from such
Transfer, the deductions permitted under (a) and (b) of this Section 18.5, and
the calculation of the amounts due Landlord under this Section 18.5. In
addition, Landlord or its representative shall have the right at all reasonable
times to audit the books and records of Tenant with respect to the calculation
of the Transfer profits. If such inspection reveals that the amount paid to
Landlord was incorrect, then within ten (10) days of Tenant’s receipt of the
results of such audit, Tenant shall pay Landlord the deficiency and the cost of
Landlord’s audit.

18.6 If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. or any
successor or substitute therefor (the “Bankruptcy Code”), any and all monies or
other consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord, and shall not constitute property of Tenant or
of the estate of Tenant within the meaning of the Bankruptcy Code. Any such
monies or other consideration not paid or delivered to Landlord shall be held in
trust for the benefit of Landlord and shall be promptly paid or delivered to
Landlord. Any person or entity to whom this Lease is so assigned shall be
deemed, without further act or deed, to have assumed all of the remaining
obligations arising under this Lease as of the date of such assignment. Any such
assignee shall, upon demand therefor, execute and deliver to Landlord an
instrument confirming such assumption.

18.7 Landlord shall have the following option with respect to any assignment of
this Lease or a Triggering Sublease (as defined below) proposed by Tenant:

(a) Notwithstanding any other provision of this Article, Landlord has the
option, by written notice to Tenant (the “Recapture Notice”) within thirty (30)
days after receiving any Transfer Notice to recapture the space covered by the
proposed sublease or the entire Premises in the case of an assignment (the
“Subject Space”) by terminating this Lease for the Subject Space or taking an
assignment or a sublease of the

 

-39-



--------------------------------------------------------------------------------

Subject Space from Tenant. A timely Recapture Notice terminates this Lease or
creates an assignment or a sublease for the Subject Space for the same term as
the proposed Transfer, effective as of the date specified in the Transfer
Notice. After such termination, Landlord may (but shall not be obligated to)
enter into a lease with the party to the sublease or assignment proposed by
Tenant. As used herein, “Triggering Subletting” means subleasing of seventy-five
percent (75%) or more of the Premises, either in a single transaction or, in the
aggregate, following a series of transactions, for a term or terms expiring
during the last six (6) months of the Term.

(b) To determine the new Base Rent under this Lease in the event Landlord
recaptures the Subject Space without terminating this Lease, the original Base
Rent under the Lease shall be multiplied by a fraction, the numerator of which
is the rentable square feet of the Premises retained by Tenant after Landlord’s
recapture and the denominator of which is the total rentable square feet in the
Premises before Landlord’s recapture. The Additional Rent, to the extent that it
is calculated on the basis of the rentable square feet within the Premises,
shall be reduced to reflect Tenant’s proportionate share based on the rentable
square feet of the Premises retained by Tenant after Landlord’s recapture. This
Lease as so amended shall continue thereafter in full force and effect. Either
party may require a written confirmation of the amendments to this Lease
necessitated by Landlord’s recapture of the Subject Space. If Landlord
recaptures the Subject Space, Landlord shall, at Landlord’s sole expense,
construct any partitions required to segregate the Subject Space from the
remaining Premises retained by Tenant. Tenant shall, however, pay for painting,
covering or otherwise decorating the surfaces of the partitions facing the
remaining Premises retained by Tenant.

18.8 Notwithstanding anything to the contrary in this Article 18, Tenant may
Transfer all or part of its interest in this Lease or all or part of the
Premises (a “Permitted Transfer”) to the following types of entities (a
“Permitted Transferee”) without the written consent of Landlord: (a) any parent,
subsidiary or affiliate corporation which Controls (as defined below), is
Controlled by or is under common Control with Tenant (collectively, an
“Affiliate”); (b) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity in which or with
which Tenant, an Affiliate of Tenant, or their respective corporate successors
or assigns, is merged or consolidated, in accordance with applicable statutory
provisions governing merger and consolidation of business entities, so long as
in both cases (a) and (b), (i) Tenant’s obligations hereunder are assumed by the
Permitted Transferee; and (ii) the Permitted Transferee satisfies the Net Worth
Threshold as of the effective date of the Permitted Transfer; or (c) any
corporation, limited partnership, limited liability partnership, limited
liability company or other business entity which acquires all or substantially
all of Tenant’s assets and/or ownership interests, if the Transferee satisfies
the Net Worth Threshold as of the effective date of the Transfer. Tenant shall
notify Landlord in writing of any such Permitted Transfer. Tenant shall remain
liable for the performance of all of the obligations of Tenant hereunder, or if
Tenant no longer exists because of a merger, consolidation, or acquisition, the
surviving or acquiring entity shall expressly assume in writing, the obligations
of Tenant hereunder. Additionally, the Permitted Transferee shall comply with
all of the terms and conditions of this Lease, whether accruing prior to and/or
from and after the consummation of the Transfer. No later than ten (10) days
prior to the effective date of any Permitted Transfer, Tenant agrees to furnish
Landlord with (1) copies of the instrument effecting any of the

 

-40-



--------------------------------------------------------------------------------

foregoing Transfers, (2) documentation establishing Tenant’s satisfaction of the
requirements set forth above applicable to any such Transfer, and (3) evidence
of insurance as required under this Lease with respect to the Permitted
Transferee. The occurrence of a Permitted Transfer shall not waive Landlord’s
rights as to any subsequent Transfers. As used herein, the term “Net Worth
Threshold” shall mean the proposed Permitted Transferee has a tangible net worth
equal to or greater than (x) that of Tenant immediately prior to such
transaction, and (y) that of the originally named Tenant as of December 31 of
the year prior to the Commencement Date (determined in accordance with generally
accepted accounting principles consistently applied and excluding from the
determination of total assets all assets which would be classified as intangible
assets under generally accepted accounting principles, including, without
limitation, goodwill, licenses, trademarks, trade names, copyrights and
franchises), and as evidenced by financial statements audited by a certified
public accounting firm reasonably acceptable to Landlord. The term “Control”
shall mean the possession of the power to direct or cause the direction of the
management and policy of such corporation, partnership, limited liability
company or other entity, whether through the ownership of voting securities, by
statute or by contract, and whether directly or indirectly through Affiliates.
The provisions of Sections 18.3, 18.5 and 18.7 shall not apply to any Permitted
Transfer.

ARTICLE 19

DAMAGE OR DESTRUCTION

19.1 If the Premises or Building should be damaged or destroyed by fire or other
casualty, Tenant shall give immediate written notice to Landlord. If the
Premises or any common areas of the Building or Project serving or providing
access to the Premises shall be damaged by fire or other casualty, Landlord
shall promptly and diligently, subject to reasonable delays for insurance
adjustment or other matters beyond Landlord’s reasonable control, and subject to
all other terms of this Article 19, restore the base, shell, and core of the
Premises and such common areas. Such restoration shall be to substantially the
same condition of the base, shell, and core of the Premises and common areas
prior to the casualty, except for modifications required by zoning and building
codes and other laws or by the holder of a mortgage on the Project, or the
lessor of a ground or underlying lease with respect to the Project and/or the
Building, or any other modifications to the common areas deemed desirable by
Landlord, provided access to the Premises and any common restrooms serving the
Premises shall not be materially impaired. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or its visitors, or injury to Tenant’s
business resulting in any way from such damage or the repair thereof; provided
however, that if such fire or other casualty shall have damaged the Premises or
common areas necessary to Tenant’s occupancy, Landlord shall allow Tenant a
proportionate abatement of Base Rent and Tenant’s Share of Operating Expenses
and Tenant’s Tax Share of Taxes, during the time and to the extent the Premises
are unfit for occupancy for the purposes permitted under this Lease, and not
occupied by Tenant as a result thereof; provided, however, if the damage or
destruction was caused by the negligence or willful misconduct of Tenant or
Tenant’s employees, contractors, licensees or invitees, such abatement shall
occur only to the extent rental abatement insurance proceeds are received by
Landlord (or would have been received by Landlord if Landlord had carried rental
abatement insurance with a coverage period of twelve months).

 

-41-



--------------------------------------------------------------------------------

19.2 Within sixty (60) days following the date of discovery of the damage,
Landlord shall deliver to Tenant a written estimate from Landlord’s contractor
of the time needed to rebuild and/or restore the Premises and/or the Building
(the “Restoration Notice”). Notwithstanding the terms of Section 19.1 of this
Lease, Landlord may elect not to rebuild and/or restore the Premises, the
Building and/or any other portion of the Real Property and instead terminate
this Lease by notifying Tenant in writing of such termination within sixty (60)
days after the date of Landlord’s discovery of such damage (the “Damage
Discovery Date”), such notice to include a termination date giving Tenant
ninety (90) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, whether or not the
Premises are affected, and one or more of the following conditions is present:
(i) repairs cannot reasonably be completed within two hundred seventy (270) days
of the Damage Discovery Date (when such repairs are made without the payment of
overtime or other premiums); (ii) the holder of any mortgage on the Project or
ground or underlying lessor with respect to the Project and/or the Building
shall require that the insurance proceeds or any portion thereof be used to
retire the mortgage debt, or shall terminate the ground or underlying lease, as
the case may be; or (iii) the damage is not fully covered (except for deductible
amounts in the case of a casualty other than earthquake or flood, and except for
deductible amounts under earthquake or flood insurance that are less than 10% of
the replacement cost of the restoration of the damage) by Landlord’s insurance
policies. In addition, if the Premises or the Building is destroyed or damaged
to any substantial extent during the last twelve (12) months of the Term, then
notwithstanding anything contained in this Article 19, Landlord shall have the
option to terminate this Lease by giving written notice to Tenant of the
exercise of such option within thirty (30) days after the Damage Discovery Date,
in which event this Lease shall cease and terminate as of the date of such
notice. Upon any such termination of this Lease pursuant to this Section 19.2,
Tenant shall pay the Base Rent and Additional Rent, properly apportioned up to
such date of termination, and both parties hereto shall thereafter be freed and
discharged of all further obligations hereunder, except as provided for in
provisions of this Lease which by their terms survive the expiration or earlier
termination of the Term.

19.3 If there is an occurrence of any damage to the Premises that does not
result in the termination of this Lease pursuant to this Article 19, then upon
notice (the “Landlord Repair Notice”) to Tenant from Landlord, Tenant shall
assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Tenant’s insurance required under
Sections 13.2(e)(ii) and (iii) above with respect to any improvements in the
Premises required to be insured by Tenant hereunder (excluding proceeds for
Tenant’s Property), and Landlord shall repair any injury or damage to the Tenant
Improvements, alterations and the Original Improvements installed in the
Premises and shall return such Tenant Improvements, alterations and Original
Improvements to their original condition; provided that if the cost of such
repair by Landlord exceeds the sum of (A) amount of insurance proceeds received
by Landlord from Tenant’s insurance carrier, as assigned by Tenant, plus (B) any
insurance proceeds received by Landlord with respect to such Tenant
Improvements, alterations and Original Improvements (it being acknowledged and
agreed that Tenant’s insurance as to the Tenant Improvements, Alterations and
Original Improvements is primary in nature and Landlord’s insurance, if any,
with respect to same is secondary in nature), the cost of such repairs shall be
paid by Tenant to Landlord prior to Landlord’s commencement of repair of the
damage. In the event that Landlord does not deliver the Landlord Repair Notice
within forty-five (45) days following the Damage Discovery Date, Tenant shall,
at its sole cost and expense, repair any

 

-42-



--------------------------------------------------------------------------------

injury or damage to the Tenant Improvements, alterations, and the Original
Improvements installed in the Premises and shall return such Tenant
Improvements, alterations, and Original Improvements to their original
condition. Whether or not Landlord delivers a Landlord Repair Notice, prior to
the commencement of construction, Tenant shall submit to Landlord, for
Landlord’s review and approval, all plans, specifications and working drawings
relating thereto, and Landlord shall select the contractors to perform such
improvement work.

19.4 If (i) Landlord does not elect to terminate this Lease pursuant to
Landlord’s termination right as provided hereinabove, (ii) the damage
constitutes a Tenant Damage Event (as defined below, and either (a) the repairs
cannot, in the reasonable opinion of Landlord’s contractor, be completed within
two hundred seventy (270) days after the Damage Discovery Date, or (b) the
damage occurs during the last twelve (12) months of the Term and will reasonably
require in excess of ninety (90) days to repair, Tenant may elect, no earlier
than sixty (60) days after the Damage Discovery Date and not later than
ninety (90) days after the Damage Discovery Date (or within thirty (30) days
after receipt of the Restoration Notice, if later), to terminate this Lease by
written notice to Landlord effective as of the date specified in the notice,
which date shall not be less than thirty (30) days nor more than sixty (60) days
after the date such notice is given by Tenant (prior to which Tenant shall be
entitled to an abatement of Rent as provided in Section 19.1). In the event of a
Tenant Damage Event, and if the Lease does not terminate pursuant to the other
provisions of this Article 19, then if Landlord fails to substantially complete
the repair of such damage comprising a Tenant Damage Event on or before the date
(the “Outside Restoration Completion Date”) which is three (3) months after the
date estimated for completion of such repair by Landlord’s contractor in the
Restoration Notice, then Tenant shall have the option, exercisable by written
notice to Landlord within thirty (30) days after the Outside Restoration
Completion Date, to terminate this Lease (“Tenant’s Second Termination Option”).
The Outside Restoration Completion Date shall be extended by delays in the
completion of the repair of the damage comprising a Tenant Damage Event to the
extent caused by Force Majeure Events (other than the casualty that caused the
damage) for up to ninety (90) days or by Tenant, its agents, employees or
contractors. If Tenant exercises Tenant’s Second Termination Option, the Lease
shall terminate as of a date specified in Tenant’s termination notice which is
not less than thirty (30) days nor more than sixty (60) days after Tenant’s
notice to Landlord of the exercise of Tenant’s Second Termination Option. As
used herein, a “Tenant Damage Event” shall mean damage to all or any part of the
Premises or any Common Areas necessary to Tenant’s occupancy of the Premises by
fire or other casualty, which damage (A) is not the result of the willful
misconduct of Tenant or any of the Tenant Parties, and (B) substantially
interferes with Tenant’s use of or access to the Premises.

19.5 In the event this Lease is terminated in accordance with the terms of this
Article 19, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Sections 13.2(e)(ii) and (iii).

19.6 The provisions of this Lease, including this Article 19, constitute an
express agreement between Landlord and Tenant with respect to damage to, or
destruction of, all or any portion of the Premises or the Project, and any
statute or regulation of the State of California, including without limitation
Sections 1932(2) and 1933(4) of the California Civil Code, with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties (and any other statute or regulation now
or hereafter

 

-43-



--------------------------------------------------------------------------------

in effect with respect to such rights or obligations), shall have no application
to this Lease or to any damage or destruction to all or any portion of the
Premises or the Project.

ARTICLE 20

CONDEMNATION

20.1 If all of the Premises is condemned by eminent domain, inversely condemned
or sold under threat of condemnation for any public or quasi-public use or
purpose (“Condemned”), this Lease shall terminate as of the earlier of the date
the condemning authority takes title to or possession of the Premises, and Rent
shall be adjusted to the date of termination.

20.2 If any portion of the Premises or Building is condemned and such partial
condemnation materially impairs Tenant’s ability to use the Premises for
Tenant’s business, Landlord shall have the option in Landlord’s sole and
absolute discretion of either (i) relocating Tenant to comparable space within
the Project at Landlord’s sole cost, which space shall be acceptable to Tenant
in its sole discretion or (ii) terminate this Lease as of the earlier of the
date title vests in the condemning authority or as of the date an order of
immediate possession is issued and Rent shall be adjusted to the date of
termination. If such partial condemnation does not materially impair Tenant’s
ability to use the Premises for the business of Tenant, Landlord shall promptly
restore the Premises to the extent of any condemnation proceeds recovered by
Landlord, excluding the portion thereof lost in such condemnation, and this
Lease shall continue in full force and effect. In the event the Premises are not
substantially restored within 270 days after the taking, then Tenant may elect
to terminate this Lease within 30 days after the expiration of such 270 day
period. If any part of the Premises shall be taken, and this Lease shall not be
terminated as provided in this Article 20, the Rent shall be proportionately
abated.

20.3 If there shall be taken by exercise of the power of eminent domain, or by
conveyance in lieu, during the Term, more than twenty-five percent (25%) of the
Rentable Area of the Premises such that it objectively prevents the conduct of
Tenant’s business in the Premises and Landlord has not provided replacement
space acceptable to Tenant in its sole discretion, Tenant may terminate this
Lease by giving Landlord notice to that effect within thirty (30) days after the
date of the taking or transfer in lieu thereof.

20.4 If the Premises are wholly or partially condemned, Landlord shall be
entitled to the entire award paid for such condemnation, and Tenant waives any
claim to any part of the award from Landlord or the condemning authority;
provided, however, Tenant shall have the right to recover from the condemning
authority such compensation as may be separately awarded to Tenant in connection
with costs in removing Tenant’s merchandise, furniture, fixtures, leasehold
improvements and equipment to a new location. No condemnation of any kind shall
be construed to constitute an actual or constructive eviction of Tenant or a
breach of any express or implied covenant of quiet enjoyment. Tenant hereby
waives the effect of Sections 1265.120 and 1265.130 of the California Code of
Civil Procedure.

20.5 In the event of a temporary condemnation not extending beyond the Term,
this Lease shall remain in effect, Tenant shall continue to pay Rent and Tenant
shall receive any award made for such condemnation except damages to any of
Landlord’s property. If a temporary condemnation is for a period which extends
beyond the Term, this Lease shall

 

-44-



--------------------------------------------------------------------------------

terminate as of the date of initial occupancy by the condemning authority and
any such award shall be distributed in accordance with the preceding section. If
a temporary condemnation remains in effect at the expiration or earlier
termination of this Lease, Tenant shall pay Landlord the reasonable cost of
performing any obligations required of Tenant with respect to the surrender of
the Premises.

ARTICLE 21

HOLD HARMLESS

21.1 Tenant agrees to defend, with counsel approved by Landlord, all actions
against Landlord, any member, partner, trustee, stockholder, officer, director,
employee, or beneficiary of Landlord (collectively, “Landlord Parties”), holders
of mortgages secured by the Premises or the Project and any other party having
an interest therein (collectively with Landlord Parties, the “Indemnified
Parties”) with respect to, and to pay, protect, indemnify, and save harmless, to
the extent permitted by law, all Indemnified Parties from and against, any and
all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), causes of action, suits, claims, demands, or
judgments of any nature to which any Indemnified Party is subject because of its
estate or interest in the Premises or the Project arising from (a) injury to or
death of any person, or damage to or loss of property on the Premises, the
Project, on adjoining sidewalks, streets or ways, or, in any of the foregoing
cases, connected with the use, condition, or occupancy of the Premises, the Wall
(as defined below), the Project sidewalks streets, or ways, except to the
extent, if any, caused by the gross negligence or willful misconduct of Landlord
or its employees, contractors or agents, (b) any violation of this Lease by or
attributable to Tenant, or (c) subject to Section 13.4, any act, fault,
omission, or other misconduct of Tenant or its agents, contractors, licensees,
sublessees, or invitees. Tenant agrees to use and occupy the Premises, the Wall
and other facilities of the Project at its own risk, and hereby releases the
Indemnified Parties from any and all claims for any damage or injury to the
fullest extent permitted by law.

21.2 Tenant agrees that Landlord shall not be responsible or liable to Tenant,
its agents, employees, or invitees for fatal or non-fatal bodily injury or
property damage occasioned by the acts or omissions of any other tenant, or such
other tenant’s agents, employees, licensees, or invitees, of the Project.
Landlord shall not be liable to Tenant for losses to property due to theft or
burglary, or damages from criminal acts, done by any persons on the Project
other than Landlord or its employees or agents.

21.3 Subject to Section 13.4, Landlord shall indemnify and hold harmless Tenant
and its agents, directors, officers, shareholders, partners, members, employees
and invitees, from all liability for any loss of or damage or injury to any
person (including death resulting therefrom) or property occurring in, on or
about the Project excluding the Premises, to the extent caused by the negligence
or willful misconduct of Landlord or Landlord’s employees, agents, or
contractors and not insured (or required to be insured) by Tenant under this
Lease (provided, however, that Landlord’s indemnity shall, in no event, extend
to loss of profits, loss of business or other consequential damages incurred by
Tenant).

 

-45-



--------------------------------------------------------------------------------

ARTICLE 22

DEFAULT BY TENANT

22.1 The term “Event of Default” refers to the occurrence of any one (1) or more
of the following:

(a) Failure of Tenant to pay when due any sum required to be paid hereunder
within five (5) days of receipt of written notice from Landlord (the “Monetary
Default”); provided that Tenant acknowledges that any such written notice
provided hereunder shall be in lieu of, and not in addition to, any notice to
pay rent or quit pursuant to any applicable statutes;

(b) Failure of Tenant, after thirty (30) days written notice thereof, to perform
any of Tenant’s obligations, covenants, or agreements except a Monetary Default,
provided that if the cure of any such failure is not reasonably susceptible of
performance within such thirty (30) day period, then an Event of Default of
Tenant shall not be deemed to have occurred so long as Tenant has promptly
commenced and thereafter diligently prosecutes such cure to completion;

(c) Tenant, or any guarantor of Tenant’s obligations under this Lease (the
“Guarantor”), admits in writing that it cannot meet its obligations as they
become due; or is declared insolvent according to any law; or assignment of
Tenant’s or Guarantor’s property is made for the benefit of creditors; or a
receiver or trustee is appointed for Tenant or Guarantor or its property; or the
interest of Tenant or Guarantor under this Lease is levied on under execution or
other legal process; or any petition is filed by or against Tenant or Guarantor
to declare Tenant bankrupt or to delay, reduce, or modify Tenant’s debts or
obligations; or any petition filed or other action taken to reorganize or modify
Tenant’s or Guarantor’s capital structure if Tenant is a corporation or other
entity. Any such levy, execution, legal process, or petition filed against
Tenant or Guarantor shall not constitute a breach of this Lease provided Tenant
or Guarantor shall vigorously contest the same by appropriate proceedings and
shall remove or vacate the same within ninety (90) days from the date of its
creation, service, or filing;

(d) The abandonment (as defined in California Civil Code section 1951.3) of the
Premises by Tenant;

(e) The discovery by Landlord that any financial statement given by Tenant or
any of its assignees, successors-in-interest, or Guarantors was actually known
by Tenant to be materially false when given; or

(f) If Tenant or any Guarantor shall die, cease to exist as a corporation or
partnership, or be otherwise dissolved or liquidated or become insolvent, or
shall make a transfer in fraud of creditors.

22.2 In the event of any Event of Default by Tenant, Landlord, at its option,
may pursue one or more of the following remedies without notice or demand in
addition to all other rights and remedies provided for at law or in equity:

 

-46-



--------------------------------------------------------------------------------

(a) Landlord may continue this Lease in full force and effect, and this Lease
shall continue in full force and effect as long as Landlord does not terminate
Tenant’s right to possession, and Landlord shall have the right to collect Rent
when due. Landlord may enter the Premises and relet it, or any part of it, to
third parties for Tenant’s account, provided that any Rent in excess of the Rent
due hereunder shall be payable to Landlord. Tenant shall be liable immediately
to Landlord for all costs Landlord incurs in reletting the Premises, including,
without limitation, brokers’ commissions, expenses of cleaning and redecorating
the Premises required by the reletting and like costs. Reletting may be for a
period shorter or longer than the remaining Term of this Lease. Tenant shall pay
to Landlord the Rent and other sums due under this Lease on the dates the Rent
is due, less the Rent and other sums Landlord receives from any reletting. No
act by Landlord allowed by this Section 22.2(a) shall terminate this Lease
unless Landlord notifies Tenant in writing that Landlord elects to terminate
this Lease.

“The lessor has the remedy described in Civil Code Section 1951.4 (lessor may
continue the lease in effect after lessee’s breach and abandonment and recover
rent as it becomes due, if lessee has the right to sublet or assign subject only
to reasonable limitations).”

(b) Landlord may terminate Tenant’s right to possession of the Premises at any
time by giving written notice to that effect. No act by Landlord other than
giving written notice to Tenant shall terminate this Lease. Acts of maintenance,
efforts to relet the Premises or the appointment of a receiver on Landlord’s
initiative to protect Landlord’s interest under this Lease shall not constitute
a termination of Tenant’s right to possession. On termination, Landlord shall
have the right to remove all personal property of Tenant and store it at
Tenant’s cost and to recover from Tenant as damages: (i) the worth at the time
of award of unpaid Rent and other sums due and payable which had been earned at
the time of termination; plus (ii) the worth at the time of award of the amount
by which the unpaid Rent and other sums due and payable which would have been
payable after termination until the time of award exceeds the amount of the Rent
loss that Tenant proves could have been reasonably avoided; plus (iii) the worth
at the time of award of the amount by which the unpaid Rent and other sums due
and payable for the balance of the Term after the time of award exceeds the
amount of the Rent loss that Tenant proves could be reasonably avoided; plus
(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (A) in retaking possession of the Premises, including reasonable
attorneys’ fees and costs therefor; (B) maintaining or preserving the Premises
for reletting to a new tenant, including repairs or alterations to the Premises
for the reletting; (C) leasing commissions; (D) any other costs necessary or
appropriate to relet the Premises; and (E) at Landlord’s election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by the laws of the State of California.

The “worth at the time of award” of the amounts referred to in
Sections 22.2(b)(i) and 22.2(b)(ii) shall be calculated by allowing interest at
the lesser of ten percent (10%) per annum or the

 

-47-



--------------------------------------------------------------------------------

maximum rate permitted by law, on the unpaid Rent and other sums due and payable
from the termination date through the date of award. The “worth at the time of
award” of the amount referred to in Section 22.2(b)(iii) shall be calculated by
discounting the amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%). Tenant waives redemption
or relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179, or under any other present or future law, if Tenant is evicted or
Landlord takes possession of the Premises by reason of any Event of Default by
Tenant.

22.3 If Landlord shall exercise any one or more remedies hereunder granted or
otherwise available, it shall not be deemed to be an acceptance or surrender of
the Premises by Tenant whether by agreement or by operation of law; it is
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant. No alteration of security devices and no removal or other
exercise of dominion by Landlord over the property of Tenant or others in the
Premises shall be deemed unauthorized or constitute a conversion, Tenant hereby
consenting to the aforesaid exercise of dominion over Tenant’s property within
the Premises after any Event of Default.

22.4 Each right and remedy provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease
or now or hereafter existing at law or in equity or by statute or otherwise,
including, but not limited to, suits for injunctive relief and specific
performance. The exercise or beginning of the exercise by Landlord of any one or
more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity, or by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord for any or all other rights or
remedies provided for in this Lease or now or hereafter existing at or in equity
or by statute or otherwise. All such rights and remedies shall be considered
cumulative and non-exclusive. All costs incurred by Landlord in connection with
collecting any Rent or other amounts and damages owing by Tenant pursuant to the
provisions of this Lease, or to enforce any provision of this Lease, including
reasonable attorneys’ fees from the date such matter is turned over to an
attorney, whether or not one or more actions are commenced by Landlord, shall
also be recoverable by Landlord from Tenant. If any notice and grace period
required under subparagraphs 22.1(a) or (b) was not previously given, a notice
to pay rent or quit, or to perform or quit, as the case may be, given to Tenant
under any statute authorizing the forfeiture of leases for unlawful detainer
shall also constitute the applicable notice for grace period purposes required
by subparagraphs 22.1(a) or (b). In such case, the applicable grace period under
subparagraphs 22.1(a) or (b) and under the unlawful detainer statute shall run
concurrently after the one such statutory notice, and the failure of Tenant to
cure the default within the greater of the two (2) such grace periods shall
constitute both an unlawful detainer and an Event of Default entitling Landlord
to the remedies provided for in this Lease and/or by said statute.

22.5 If Tenant should fail to make any payment or cure any default hereunder
within the time herein permitted and such failure constitutes an Event of
Default (except in the case where if Landlord in good faith believes that action
prior to the expiration of any cure period under Section 22.1 is necessary to
prevent damage to persons or property, in which case Landlord may act without
waiting for such cure period to expire), Landlord, without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such default for the account of Tenant (and enter the
Premises for such purpose),

 

-48-



--------------------------------------------------------------------------------

and thereupon, Tenant shall be obligated and hereby agrees to pay Landlord, upon
demand, all reasonable costs, expenses, and disbursements, plus ten
percent (10%) overhead cost incurred by Landlord in connection therewith.

22.6 [Intentionally Omitted.]

22.7 Nothing contained in this Article 22 shall limit or prejudice the right of
Landlord to prove and obtain as damages in any bankruptcy, insolvency,
receivership, reorganization, or dissolution proceeding, an amount equal to the
maximum allowed by any statute or rule of law governing such a proceeding and in
effect at the time when such damages are to be proved, whether or not such
amount be greater, equal, or less than the amounts recoverable, either as
damages or Rent, referred to in any of the preceding provisions of this
Article 22. Notwithstanding anything contained in this Article to the contrary,
any such proceeding or action involving bankruptcy, insolvency, reorganization,
arrangement, assignment for the benefit of creditors, or appointment of a
receiver or trustee, as set forth above, shall be considered to be an Event of
Default only when such proceeding, action, or remedy shall be taken or brought
by or against the then holder of the leasehold estate under this Lease.

22.8 Landlord is entitled to accept, receive, in check or money order, and
deposit any payment made by Tenant for any reason or purpose or in any amount
whatsoever, and apply them at Landlord’s option to any obligation of Tenant, and
such amounts shall not constitute payment of any amount owed, except that to
which Landlord has applied them. No endorsement or statement on any check or
letter of Tenant shall be deemed an accord and satisfaction or recognized for
any purpose whatsoever. The acceptance of any such check or payment shall be
without prejudice to Landlord’s rights to recover any and all amounts owed by
Tenant hereunder and shall not be deemed to cure any other default nor prejudice
Landlord’s rights to pursue any other available remedy. Landlord’s acceptance of
partial payment of Rent does not constitute a waiver of any rights, including
without limitation any right Landlord may have to recover possession of the
Premises.

22.9 In the event that Tenant’s right of possession of the Premises is
terminated prior to the end of the initial Term by reason of an Event of Default
by Tenant, then immediately upon such termination, an amount shall be due and
payable by Tenant to Landlord equal to the unamortized portion as of that date
(which amortization shall be based on an interest rate of eight percent (8%) per
annum and amortized over the initial Term of the Lease) of the sum of (a) the
cost of Landlord’s Work (if any), (b) the Allowance (if any), (c) the value of
any free Base Rent (i.e., the Base Rent stated in this Lease to be abated as an
inducement to Tenant’s entering into this Lease) enjoyed as of that date by
Tenant, and (d) the amount of all commissions paid by Landlord in order to
procure this Lease.

22.10 Tenant waives the right to terminate this Lease on Landlord’s default
under this Lease. Tenant’s sole remedy on Landlord’s default is an action for
damages or injunctive or declaratory relief. The foregoing limitation shall not
apply if, as determined in a final judgment by a court having jurisdiction,
Landlord’s default is so material as to render the Premises unfit for occupancy
or prevent Tenant’s use of the Premises. Landlord’s failure to perform any of
its obligations under this Lease shall constitute a default by Landlord under
this Lease if the failure continues for thirty (30) days after written notice of
the failure from Tenant to

 

-49-



--------------------------------------------------------------------------------

Landlord. If the required performance cannot be completed within thirty (30)
days, Landlord’s failure to perform shall constitute a default under the Lease
unless Landlord promptly commences to cure the failure and diligently and
continuously prosecutes such cure to completion as soon as reasonably possible.
All obligations of each party hereunder shall be construed as covenants, not
conditions.

ARTICLE 23

LIEN FOR RENT

23.1 To secure the payment of all Rent due and to become due hereunder and the
faithful performance of all the other covenants of this Lease required to be
performed by Tenant, Tenant hereby gives to Landlord an express contract lien
(“Lien”) on and first security interest in and to all property, equipment,
machinery, trade fixtures, chattels, and merchandise (“Tenant’s Property”) which
may be placed in the Premises, and also upon all proceeds of any insurance which
may accrue to Tenant by reason of damage to or destruction of any such property,
and agrees that this Lease shall constitute a security agreement with respect
thereto. All exemption laws are hereby waived by Tenant. This Lien is given in
addition to any statutory liens and shall be cumulative thereto. Tenant
authorizes Landlord to file UCC-1 Financing Statements referencing this Security
Agreement in a form satisfactory to Landlord, and to file originals of such
statements with the Secretary of State and the clerk(s) of the county(ies) where
(a) the Premises are located, and (b) Tenant maintains its principal business
office or residence, or wherever else such statements would ordinarily be filed
to protect creditor’s rights under California law. In addition to all other
rights of Landlord under this Lease, upon Tenant’s default, Landlord shall have
all of the remedies of a secured party with respect to said property, equipment,
machinery, trade fixtures, chattels, and merchandise. Landlord’s lien shall be
subordinate and inferior to any bank financing or purchase money financing
procured by Tenant and secured by Tenant’s Property and Landlord agrees to enter
into a commercially reasonable agreement confirming that subordination upon
Tenant’s request.

ARTICLE 24

INTENTIONALLY OMITTED

ARTICLE 25

ATTORNEYS’ FEES

25.1 All costs and expenses, including reasonable attorneys’ fees (whether or
not legal proceedings are instituted), involved in collecting rents, enforcing
the obligations of Tenant, or protecting the rights or interests of Landlord
under this Lease, whether or not an action is filed, including without
limitation the cost and expense of instituting and prosecuting legal proceedings
or recovering possession of the Premises after default by Tenant or upon
expiration or sooner termination of this Lease, shall be due and payable by
Tenant on demand, as Additional Rent. In addition, and notwithstanding the
foregoing, if either party hereto shall file any action or bring any proceeding
against the other party arising out of this Lease or for the declaration of any
rights hereunder, the prevailing party in such action shall be entitled to
recover from the other party all costs and expenses, including reasonable
attorneys’ fees incurred by the prevailing party, as determined by the trier of
fact in such legal proceeding. For purposes of this provision, the terms
“attorneys’ fees” or “attorneys’ fees and costs,” or “costs and expenses” shall

 

-50-



--------------------------------------------------------------------------------

mean the fees and expenses of legal counsel (including external counsel and
in-house counsel) of the parties hereto, which include printing, photocopying,
duplicating, mail, overnight mail, messenger, court filing fees, costs of
discovery, and fees billed for law clerks, paralegals, investigators and other
persons not admitted to the bar for performing services under the supervision
and direction of an attorney. For purposes of determining in-house counsel fees,
the same shall be considered as those fees normally applicable to a partner in a
law firm with like experience in such field. In addition, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs incurred in
enforcing any judgment arising from a suit or proceeding under this Lease,
including without limitation post-judgment motions, contempt proceedings,
garnishment, levy and debtor and third party examinations, discovery and
bankruptcy litigation, without regard to schedule or rule of court purporting to
restrict such award. This post-judgment award of attorneys’ fees and costs
provision shall be severable from any other provision of this Lease and shall
survive any judgment/award on such suit or arbitration and is not to be deemed
merged into the judgment/award or terminated with the Lease.

ARTICLE 26

NON-WAIVER

26.1 Neither acceptance of any payment by Landlord from Tenant nor, failure by
Landlord to complain of any action, non-action, or default of Tenant shall
constitute a waiver of any of Landlord’s rights hereunder. Time is of the
essence with respect to the performance of every obligation of each party under
this Lease in which time of performance is a factor. Waiver by either party of
any right or remedy arising in connection with any default of the other party
shall not constitute a waiver of such right or remedy or any other right or
remedy arising in connection with either a subsequent default of the same
obligation or any other default. No right or remedy of either party hereunder or
covenant, duty, or obligation of any party hereunder shall be deemed waived by
the other party unless such waiver is in writing, signed by the other party or
the other party’s duly authorized agent.

ARTICLE 27

RULES AND REGULATIONS

27.1 Such reasonable rules and regulations applying to all lessees in the
Project for the safety, care, and cleanliness of the Project and the
preservation of good order thereon are hereby made a part hereof as Exhibit D,
and Tenant agrees to comply with all such rules and regulations. Landlord shall
have the right at all times to change such rules and regulations or to amend
them in any reasonable and non-discriminatory manner as may be deemed advisable
by Landlord, all of which changes and amendments shall be sent by Landlord to
Tenant in writing and shall be thereafter carried out and observed by Tenant. In
the event that Tenant notifies Landlord of any non-compliance with said rules
and regulations by any other lessee in the Project which adversely affects
Tenant’s use and enjoyment of the Premises, Landlord shall use its reasonable
efforts to cause such other tenant to comply with such rules and regulations;
provided that Landlord shall have no obligation to commence or prosecute any
action or proceeding against such other lessee and Landlord shall not have any
liability to Tenant for any failure of any other lessees of the Project to
comply with such rules and regulations. Landlord agrees not to enforce the Rules
and Regulations in a manner that discriminates against Tenant.

 

-51-



--------------------------------------------------------------------------------

ARTICLE 28

ASSIGNMENT BY LANDLORD; RIGHT TO LEASE

28.1 Landlord shall have the right to transfer or assign, in whole or in part,
all its rights and obligations hereunder and in the Premises and the Project. In
such event, no liability or obligation shall accrue or be charged to Landlord
with respect to the period from and after such transfer or assignment and
assumption of Landlord’s obligations by the transferee or assignee; provided
that (a) any successor pursuant to a voluntary transfer (but not as part of an
involuntary transfer resulting from a foreclosure or deed in lieu thereof) shall
have assumed Landlord’s obligations under this Lease, and (b) Landlord’s
obligation to return any Letter of Credit held on behalf of Tenant shall not be
released until that Letter of Credit is turned over to that successor Landlord
or returned to Tenant.

28.2 Landlord reserves the absolute right to effect such other tenancies in the
Project as Landlord in the exercise of its sole business judgment shall
determine to best promote the interests of the Buildings or Project. Tenant does
not rely on the fact, nor does Landlord represent, that any specific tenant or
type or number of tenants shall, during the Lease Term, occupy any space in the
Buildings or Project.

ARTICLE 29

LIABILITY OF LANDLORD

29.1 It is expressly understood and agreed that the obligations of Landlord
under this Lease shall be binding upon Landlord and its successors and assigns
and any future owner of the Project only with respect to events occurring during
its and their respective ownership of the Project. In addition, Tenant agrees to
look solely to Landlord’s interest in the Project for recovery of any judgment
against Landlord arising in connection with this Lease, it being agreed that
neither Landlord nor any successor or assign of Landlord nor any future owner of
the Project, nor any partner, shareholder, member, or officer of any of the
foregoing shall ever be personally liable for any such judgment. The limitations
of liability contained in this Section 29.1 shall inure to the benefit of
Landlord’s and the Landlord Parties’ present and future partners, beneficiaries,
officers, directors, trustees, shareholders, agents and employees, and their
respective partners, heirs, successors and assigns. Under no circumstances shall
any present or future partner of Landlord (if Landlord is a partnership), or
trustee or beneficiary (if Landlord or any partner of Landlord is a trust), have
any liability for the performance of Landlord’s obligations under this Lease.
Notwithstanding any contrary provision herein, neither Landlord nor the Landlord
Parties shall be liable under any circumstances for any indirect or
consequential damages or any injury or damage to, or interference with, Tenant’s
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring.

ARTICLE 30

SUBORDINATION AND ATTORNMENT

30.1 This Lease, and all rights of Tenant hereunder, are, and shall continue to
be, subject and subordinate in all respects to: (a) all ground leases,
overriding leases and underlying leases of the Land and/or the Building now or
hereafter existing; (b) all mortgages

 

-52-



--------------------------------------------------------------------------------

that may now or hereafter affect the Land, the Building and/or any of such
leases, whether or not such mortgages shall also cover other land and/or
buildings; (c) each and every advance made or hereafter to be made under such
mortgages; (d) all renewals, modifications, replacements and extensions of such
leases and such mortgages; and (e) all spreaders and consolidations of such
mortgages. The leases to which this Lease is, at the time referred to, subject
and subordinate pursuant to this Article are herein sometimes called “superior
leases,” the mortgages to which this lease is, at the time referred to, subject
and subordinate are herein sometimes called “superior mortgages,” the lessor of
a superior lease or its successor in interest at the time referred to is
sometimes herein called a “lessor” and the mortgagee under a superior mortgage
or its successor in interest at the time referred to is sometimes herein called
a “mortgagee.” Tenant agrees, with respect to any of the foregoing documents,
that no documentation other than this Lease shall be required to evidence such
subordination. If any holder of a mortgage shall elect for this Lease to be
superior to the lien of its mortgage and shall give written notice thereof to
Tenant, then this Lease shall automatically be deemed prior to such mortgage
whether this Lease is dated earlier or later than the date of said mortgage or
the date of recording thereof. Tenant agrees to execute such reasonable
documents as may be further required to evidence such subordination or to make
this Lease prior to the lien of any mortgage or deed of trust, as the case may
be, and Tenant’s failure to do so within ten (10) days after written demand
shall, if Landlord so elects, constitute an Event of Default. Tenant hereby
attorns to all successor owners of the Building, whether or not such ownership
is acquired as a result of a sale through foreclosure or otherwise.

30.2 If the lessor of a superior lease or the mortgagee of a superior mortgage
shall succeed to the rights of Landlord under this Lease, whether through
possession or foreclosure action or delivery of a new lease or deed, then, at
the request of such party so succeeding to Landlord’s rights (hereinafter
sometimes called a “successor landlord”), and upon such successor landlord’s
written agreement to accept Tenant’s attornment, Tenant shall attorn to and
recognize such successor landlord as Tenant’s landlord under this Lease, and
shall promptly execute and deliver any instrument such successor landlord may
reasonably request to evidence such attornment. Upon such attornment this Lease
shall continue in full force and effect as, or as if it were, a direct lease
between such successor landlord and Tenant upon all of the terms, conditions and
covenants as are set forth in this Lease and shall be applicable after such
attornment, except such successor landlord shall not be (a) liable in any way to
Tenant for any act or omission, neglect or default on the part of Landlord under
this Lease unless it is of a continuing nature and continues after successor
landlord is given written notice thereof and has a reasonable opportunity to
cure the same after taking possession of the Property, (b) responsible for any
monies owing by or on deposit with Landlord to the credit of Tenant unless such
money has been delivered to and received by the successor landlord, (c) subject
to any defenses, counterclaims, abatements or offsets that theretofore accrued
to Tenant against Landlord except to the extent the basis of such counterclaim,
abatement or offset is of a continuing nature and continues after successor
landlord is given written thereof and has a reasonable opportunity to cure the
same after taking possession of the Property, (d) bound by any amendments,
terminations or modifications of this Lease subsequent to such superior lease or
superior mortgage, or by any previous prepayment of fixed rent for more than
one (1) month (excluding the rent abatement provided for in this Lease), which
was not approved in writing by the mortgagee of such superior mortgage or lessor
of the superior lease, as applicable, (e) liable to the Tenant beyond the
successor landlord’s interest in the Project, (f) responsible for the

 

-53-



--------------------------------------------------------------------------------

performance of any work to be done by the Landlord under this Lease to render
the Premises ready for occupancy by the Tenant, or (g) required to remove any
person occupying the Premises or any part thereof.

30.3 This Lease may not be modified or amended so as to reduce the Base Rent
and/or Additional Rent, shorten the Term, or otherwise materially affect the
rights of Landlord hereunder, or be canceled or surrendered, without the prior
written consent in each instance of the ground lessors and of any superior
mortgagees whose mortgages shall require such consent. Any such modification,
agreement, cancellation or surrender made without such prior written consent
shall be null and void.

30.4 Tenant agrees if this Lease expires or is terminated or canceled for any
reason or by any means whatsoever by reason of a default under a ground lease or
mortgage, and the ground lessor or mortgagee so elects by written notice to
Tenant, this Lease shall automatically be reinstated for the balance of the term
that would have remained but for such termination, expiration or cancellation,
at the same rental, and upon the same agreements, covenants, conditions,
restrictions and provisions herein contained, with the same force and effect as
if no such termination, expiration or cancellation had taken place. Tenant
covenants to execute and deliver any instrument required to confirm the validity
of the foregoing.

30.5 Tenant shall, at such time or times as Landlord may request, upon not less
than fifteen (15) days’ prior written request by Landlord, sign and deliver to
Landlord an estoppel certificate, which shall be substantially in the form of
Exhibit E, attached hereto (or such other commercially reasonable form as may be
required by any prospective mortgagee or purchaser of the Project, or any
portion thereof), indicating therein any exceptions thereto that may exist at
that time, and shall also contain such other information and agreements as may
be reasonably requested, it being intended that any such statement delivered
pursuant to this Article may be relied upon by Landlord and by any prospective
purchaser of all or any portion of the Project, or a holder or prospective
holder of any mortgage encumbering the Project, or any portion thereof. Tenant’s
failure to deliver such statement within five (5) days after Landlord’s second
written request therefor shall constitute an Event of Default (as that term is
defined elsewhere in this Lease) and shall conclusively be deemed to be an
admission by Tenant of the matters set forth in the request for an estoppel
certificate.

30.6 Tenant shall deliver to Landlord prior to the execution of this Lease and
thereafter at any time upon Landlord’s request, Tenant’s current audited
financial statements, including a balance sheet and profit and loss statement
for the most recent prior year (collectively, the “Statements”), which
Statements shall accurately and completely reflect the financial condition of
Tenant. Landlord shall have the right to deliver the same to any proposed
purchaser of the Building or the Project, and to any encumbrancer of all or any
portion of the Building or the Project. Landlord agrees not to request copies of
financial statements more often than once in every twelve-month period, unless
required in connection with a proposed sale or financing. Notwithstanding the
foregoing, if (i) Tenant is required to file reports under the Securities
Exchange Act of 1934, as amended, (ii) Tenant is current in its reporting
obligations thereunder, and (iii) the reports required by such act are available
to the public, including Landlord, then Tenant shall not be obligated to provide
Landlord with financial statements pursuant to this Section 30.6.

 

-54-



--------------------------------------------------------------------------------

30.7 Tenant acknowledges that Landlord is relying on the Statements previously
delivered by Tenant to Landlord in its determination to enter into this Lease,
and Tenant represents to Landlord, which representation shall be deemed made on
the date of this Lease and again on the Commencement Date, that no material
change in the financial condition of Tenant, as reflected in the Statements, has
occurred since the date Tenant delivered the Statements to Landlord. The
Statements are represented and warranted by Tenant to be correct and to
accurately and fully reflect Tenant’s true financial condition as of the date of
submission of any Statements to Landlord.

30.8 Concurrently with Tenant’s execution of this Lease, Tenant shall execute a
non-disturbance, subordination and attornment agreement with the lender
(“Lender”) set forth on the Subordination, Non-Disturbance & Attornment
Agreement (“SNDA”) in the form attached to this Lease as Exhibit K and return
the same to Landlord for execution by Lender. Landlord agrees to use
commercially reasonable efforts to deliver to Tenant from the Lender and any
future mortgagee or beneficiary a written subordination and non-disturbance
agreement in recordable form acceptable to such mortgagee or beneficiary in its
reasonable discretion providing that so long as Tenant performs all of the terms
of this Lease, Tenant’s possession under this Lease shall not be disturbed and
Tenant shall not be joined by the holder of any mortgage or deed of trust in any
action or proceeding to foreclose thereunder, except where such is necessary for
jurisdictional or procedural reasons. Landlord and Tenant shall each pay its own
costs incurred in obtaining that subordination and non-disturbance agreement.
Landlord’s failure to obtain a non-disturbance, subordination and attornment
agreement for Tenant shall have no effect on the rights, obligations and
liabilities of Landlord and Tenant or be considered to be a default by Landlord
hereunder.

ARTICLE 31

HOLDING OVER

31.1 In the event Tenant, or any party claiming under Tenant, retains possession
of the Premises after the Expiration Date or Termination Date, such possession
shall be that of a tenant at sufferance and an unlawful detainer. No tenancy or
interest shall result from such possession, and such parties shall be subject to
immediate eviction and removal. Tenant or any such party shall pay Landlord, as
Base Rent for the period of such holdover, a monthly amount equal to the
Holdover Percentage (as defined below) of (a) the Base Rent for the last period
prior to the date of such termination plus (b) Additional Rent attributable to
Operating Expenses and Taxes as provided in Article 5 of this Lease during the
time of holdover, together with all other Additional Rent and other amounts
payable pursuant to the terms of this Lease. As used herein, the term “Holdover
Percentage” means one hundred twenty-five percent (125%) with respect to the
first three months of the holdover and one hundred fifty percent (150%) with
respect to any holding over in excess of three months. Such tenancy at
sufferance shall be subject to every other applicable term, covenant and
agreement contained herein. Tenant shall also be liable for any and all damages
sustained by Landlord as a result of such holdover after the date that is the
later of (a) the date that is thirty (30) days after the expiration or earlier
termination of the Term of this Lease, or (b) the date that is thirty (30) days
after Landlord has notified Tenant that Landlord has executed a letter of intent
or lease with another tenant for all or any portion of the Premises. Tenant
shall vacate the Premises and deliver same to Landlord immediately upon Tenant’s
receipt of notice from Landlord to so

 

-55-



--------------------------------------------------------------------------------

vacate. The Rent during such holdover period shall be payable to Landlord on
demand. Landlord’s acceptance of Rent if and after Tenant holds over shall not
convert Tenant’s tenancy at sufferance to any other form of tenancy or result in
a renewal or extension of the Term of this Lease, unless otherwise specified by
notice from Landlord to Tenant.

ARTICLE 32

SIGNS

32.1 No sign, symbol, or identifying marks shall be put upon the Project,
Building, in the halls, elevators, staircases, entrances, parking areas, or upon
the doors or walls, without the prior written approval of Landlord in its sole
discretion. Should such approval ever be granted, all signs or lettering shall
conform in all respects to the sign and/or lettering criteria established by
Landlord and comply with all Applicable Laws. Landlord, at Landlord’s sole cost
and expense, reserves the right to change the door plaques as Landlord deems
reasonably desirable.

32.2 Landlord, at Tenant’s sole cost and expense, shall provide Tenant with
Building standard lobby and suite signage.

32.3 Tenant may, at Tenant’s sole cost and expense, install (a) one “eyebrow”
sign at the main entrance to the Building facing Anton Boulevard, (b) one
“eyebrow” sign either above Tenant’s south entrance to the Building or at the
top of the proposed archway (the “Archway”) near Tenant’s south entrance to the
Building as shown on the Exhibit B-3 attached hereto, as elected by Tenant (the
“Eyebrow Sign”), and (c) one line of signage at the top of the Project’s new
parking structure facing the 405 freeway, each identifying Tenant’s name and
logo (collectively, “Tenant’s Signage”). Notwithstanding the foregoing, if
Landlord is not able to obtain approvals for the construction of the Archway or
otherwise determines not to proceed with the construction of the Archway, the
Eyebrow Sign shall instead be located above Tenant’s south entrance to the
Building. The graphics, materials, color, design, lettering, size, location and
specifications of Tenant’s Signage shall be subject to the approval of Landlord
and all applicable governmental authorities. The costs of the actual signs
comprising Tenant’s Signage and the installation, design, construction, and any
and all other costs associated with Tenant’s Signage, including, without
limitation, utility charges and hook-up fees, permits, and maintenance and
repairs, shall be the sole responsibility of Tenant. Should Tenant’s Signage
require repairs and/or maintenance, as determined in Landlord’s reasonable
judgment, Landlord shall have the right to provide notice thereof to Tenant and
Tenant (except as set forth above) shall cause such repairs and/or maintenance
to be performed within fifteen (15) business days after receipt of such notice
from Landlord, at Tenant’s sole cost and expense; provided, however, if such
repairs and/or maintenance are reasonably expected to require longer than
fifteen (15) business days to perform, Tenant shall commence such repairs and/or
maintenance within such fifteen (15) business day period and shall diligently
prosecute such repairs and maintenance to completion. Should Tenant fail to
perform, commence, or diligently prosecute such repairs and/or maintenance
within the applicable periods described in the immediately preceding sentence,
Landlord shall, upon the delivery of an additional five (5) business days’ prior
written notice, have the right to cause such work to be performed and to charge
Tenant as Additional Rent for the cost of such work. At the expiration or
earlier termination of this Lease or termination of Tenant’s sign rights as
provided below, Landlord shall, at Tenant’s sole cost and

 

-56-



--------------------------------------------------------------------------------

expense, cause the Tenant’s Signage to be removed and the area of the Building
and/or parking structure affected by Tenant’s Signage to be restored to the
condition existing prior to the installation of Tenant’s Signage. The right to
Tenant’s Signage is personal Original Tenant and any Permitted Transferee that
is an assignee of Original Tenant’s entire interest in this Lease. To the extent
Tenant desires to change the name and/or logo set forth on Tenant’s Signage,
such name and/or logo shall not have a name which relates to an entity which is
of a character or reputation, or is associated with a political faction or
orientation, which is inconsistent with the quality of the Project, or which
would otherwise reasonably offend a landlord of the Comparable Buildings. All of
Tenant’s rights to install and maintain Tenant’s Signage on the Building and/or
parking structure in accordance with this Section 32.3 shall permanently
terminate upon notice from Landlord following (a) a Monetary Default under this
Lease and/or (b) the date upon which Tenant and its Permitted Transferees cease
to occupy collectively at least 25,000 rentable square feet within the Building
(the “Minimum Occupancy Requirement for Signage”); provided that the Minimum
Occupancy Requirement for Signage shall not apply to the Eyebrow Sign so long as
Tenant and/or Permitted Transferees occupy all of the portion of the Premises
located on the first (1st) floor of the Building.

ARTICLE 33

HAZARDOUS SUBSTANCES

33.1 Except for Hazardous Material (as defined below) contained in products used
by Tenant for ordinary cleaning and office purposes in quantities not violative
of applicable Environmental Requirements, Tenant shall not permit or cause any
party to bring any Hazardous Material upon the Premises and/or the Project or
transport, store, use, generate, manufacture, dispose, or release any Hazardous
Material on or from the Premises and/or the Project without Landlord’s prior
written consent. Tenant, at its sole cost and expense, shall operate its
business in the Premises in strict compliance with all Environmental
Requirements (as defined below) and all requirements of this Lease. Tenant shall
complete and certify to disclosure statements as requested by Landlord from time
to time relating to Tenant’s transportation, storage, use, generation,
manufacture, or release of Hazardous Materials on the Premises, and Tenant shall
promptly deliver to Landlord a copy of any notice of violation relating to the
Premises or the Project of any Environmental Requirement. Without limiting the
generality of the foregoing, Tenant shall, at such intervals as Landlord may
require, provide to Landlord or its designated consultant a list of all
Hazardous Materials used by Tenant in the Premises. Tenant shall reimburse
Landlord within thirty (30) days after demand for the actual costs and fees
charged by Landlord’s consultant to review the list of chemicals provided by the
Tenant.

33.2 The term “Environmental Requirements” means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment, including without limitation, the following: the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto; all
applicable California requirements, including, but not limited to,
Sections 25115, 25117, 25122.7, 25140, 25249.8, 25281, 25316 and 25501 of the
California Health and Safety Code and Title 22 of the California Code of
Regulations, Division 4.5,

 

-57-



--------------------------------------------------------------------------------

Chapter 11, and any policies or rules promulgated thereunder as well as any
County or City ordinances that may operate independent of, or in conjunction
with, the State programs, and any common or civil law obligations including,
without limitation, nuisance or trespass, and any other requirements of
Article 3 of this Lease. The term “Hazardous Materials” means and includes any
substance, material, waste, pollutant, or contaminant that is or could be
regulated under any Environmental Requirement or that may adversely affect human
health or the environment, including, without limitation, any solid or hazardous
waste, hazardous substance, asbestos, petroleum (including crude oil or any
fraction thereof, natural gas, synthetic gas, polychlorinated biphenyls (PCBs),
and radioactive material). For purposes of Environmental Requirements, to the
extent authorized by law, Tenant is and shall be deemed to be the responsible
party, including without limitation, the “owner” and “operator” of Tenant’s
“facility” and the “owner” of all Hazardous Materials brought on the Premises by
Tenant, its agents, employees, contractors or invitees, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

33.3 Tenant, at its sole cost and expense, shall remove all Hazardous Materials
stored, disposed of or otherwise released by Tenant, its assignees, subtenants,
agents, employees, contractors or invitees onto or from the Premises, in a
manner and to a level satisfactory to Landlord in its sole discretion, but in no
event to a level and in a manner less than that which complies with all
Environmental Requirements and does not limit any future uses of the Premises or
require the recording of any deed restriction or notice regarding the Premises.
Tenant shall perform such work at any time during the Term of the Lease upon
written request by Landlord or, in the absence of a specific request by
Landlord, before Tenant’s right to possession of the Premises terminates or
expires. If Tenant fails to perform such work within the time period specified
by Landlord or before Tenant’s right to possession terminates or expires
(whichever is earlier), Landlord may at its discretion, and without waiving any
other remedy available under this Lease or at law or equity (including without
limitation an action to compel Tenant to perform such work), perform such work
at Tenant’s cost. Tenant shall pay all costs incurred by Landlord in performing
such work within ten (10) days after Landlord’s request therefor. Such work
performed by Landlord is on behalf of Tenant and Tenant remains the owner,
generator, operator, transporter, and/or arranger of the Hazardous Materials for
purposes of Environmental Requirements. Tenant agrees not to enter into any
agreement with any person, including without limitation any governmental
authority, regarding the removal of Hazardous Materials that have been disposed
of or otherwise released onto or from the Premises without the written approval
of Landlord.

33.4 Tenant shall indemnify, defend, and hold Landlord harmless from and against
any and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the Premises or disturbed in breach of the requirements of this Article 33,
regardless of whether such removal or management is required by law) which are
brought or recoverable against, or suffered or incurred by Landlord as a result
of any release of Hazardous Materials or any breach of the requirements under
this Article 33 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees,

 

-58-



--------------------------------------------------------------------------------

regardless of whether Tenant had knowledge of such noncompliance. The
obligations of Tenant under this Article 33 shall survive any termination of
this Lease.

33.5 Landlord shall have access to, and a right to perform inspections and tests
of, the Premises to determine Tenant’s compliance with Environmental
Requirements, its obligations under this Article 33, or the environmental
condition of the Premises. Access shall be granted to Landlord upon Landlord’s
prior written notice to Tenant and at such times so as to minimize, so far as
may be reasonable under the circumstances, any disturbance to Tenant’s
operations. Such inspections and tests shall be conducted at Landlord’s expense,
unless such inspections or tests reveal that Tenant has not complied with any
Environmental Requirement, in which case Tenant shall reimburse Landlord for the
reasonable cost of such inspection and tests. Landlord’s receipt of or
satisfaction with any environmental assessment in no way waives any rights that
Landlord holds against Tenant. Tenant shall promptly notify Landlord of any
communication or report that Tenant makes to any governmental authority
regarding any possible violation of Environmental Requirements or release or
threat of release of any Hazardous Materials onto or from the Premises. Tenant
shall, within five (5) days of receipt thereof, provide Landlord with a copy of
any documents or correspondence received from any governmental agency or other
party relating to a possible violation of Environmental Requirements or claim or
liability associated with the release or threat of release of any Hazardous
Materials onto or from the Premises.

33.6 In addition to all other rights and remedies available to Landlord under
this Lease or otherwise, Landlord may, in the event of a breach of the
requirements of this Article 33 that is not cured within thirty (30) days
following written notice of such breach by Landlord, require Tenant to provide
financial assurance (such as insurance, escrow of funds or third party
guarantee) in an amount and form satisfactory to Landlord. The requirements of
this Article 33 are in addition to and not in lieu of any other provision in the
Lease.

33.7 Tenant acknowledges receipt of a copy of (i) that certain Phase I
Environmental Site Assessment dated December 10, 2015, prepared by Cardno ATC
and (ii) that certain Phase I Site Assessment and Preliminary Indoor Air Quality
Investigation dated August 25, 2005 prepared by LFR Levine-Fricke (collectively,
“Hazardous Substance Reports”). Landlord acknowledges to Tenant that:
(i) Landlord has not authorized any other studies for hazardous or toxic
materials at the Premises, Project or Building other than the Hazardous
Substance Reports; and (ii) Landlord does not know of any surveys for toxic or
Hazardous Materials at the Premises or the Building other than the Hazardous
Substance Reports. Notwithstanding the preceding sentence, unless Tenant obtains
a reliance letter from the author(s) thereof, Tenant shall not rely on and
Tenant hereby represents to Landlord that it has not relied on the Hazardous
Substance Reports.

33.8 Tenant shall not be liable to Landlord under this Lease with respect to any
Hazardous Materials existing on the Premises or the Project prior to the date
Tenant takes possession of the Premises (the “Pre-Existing Hazardous Materials”)
or any Hazardous Materials placed on the Premises or the Project by Landlord or
any other person other than Tenant, Tenant’s employees, agents, contractors,
invitees, assignees, or sublessees except to the extent that any hazard posed by
such Pre-Existing Hazardous Materials is exacerbated by, or the cost to clean
up, remove or remediate such Pre-Existing Hazardous Materials is increased as a
result of,

 

-59-



--------------------------------------------------------------------------------

the acts, omissions negligence or willful misconduct of Tenant or any of
Tenant’s employees, agents, contractors, invitees, assignees, or sublessees.

ARTICLE 34

COMPLIANCE WITH LAWS AND OTHER REGULATIONS

34.1 Tenant, as its sole cost and expense, shall promptly comply with all laws,
statutes, ordinances, and governmental rules, regulations, or requirements now
in force or which may hereafter become in force, of federal, state, county, and
municipal authorities, including without limitation the Americans with
Disabilities Act and the California Energy Code, Title 24, with the requirements
of any board of fire underwriters or other similar body now or hereafter
constituted, and with any occupancy certificate issued pursuant to any law by
any public officer or officers, which impose, any duty upon Landlord or Tenant,
insofar as any thereof relate to or affect the condition, use, alteration, or
occupancy of the Premises. Landlord’s approval of Tenant’s plans for any
improvements shall create no responsibility or liability on the part of Landlord
for their completeness, design sufficiency, or compliance with all laws, rules,
and regulations of governmental agencies or authorities, including, but not
limited to, the Americans with Disabilities Act.

34.2 As an inducement to Landlord to enter into this Lease, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, “Specially Designated National and Blocked Person”
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is not (nor
is it owned or controlled, directly or indirectly, by any person, group, entity
or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) neither Tenant (nor any person, group, entity or
nation which owns or controls Tenant, directly or indirectly) has conducted or
will conduct business or has engaged or will engage in any transaction or
dealing with any Prohibited Person, including without limitation any assignment
of this Lease or any subletting of all or any portion of the Premises or the
making or receiving of any contribution of funds, goods or services to or for
the benefit of a Prohibited Person. Tenant covenants and agrees (a) to comply
with all requirements of law relating to money laundering, anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect, (b) to immediately
notify Landlord in writing if any of the representations, warranties or
covenants set forth in this Section 34.2 are no longer true or have been
breached or if Tenant has a reasonable basis to believe that they may no longer
be true or have been breached, (c) not to use funds from any Prohibited Person
to make any payment due to Landlord under the Lease and (d) at the request of
Landlord, to provide such information as may be requested by Landlord to
determine Tenant’s compliance with the terms hereof. Any breach by Tenant of the
foregoing representations and warranties shall be deemed an Event of Default by
Tenant under this Lease and shall be covered by the indemnity provisions of
Section 21.1 above. The representations and warranties contained in this
subsection shall be continuing in nature and shall survive the expiration or
earlier termination of this Lease.

 

-60-



--------------------------------------------------------------------------------

34.3 Pursuant to California Civil Code Section 1938, Tenant is hereby notified
that, as of the date hereof, the Project has not undergone an inspection by a
“Certified Access Specialist” and except to the extent expressly set forth in
this Lease, Landlord shall have no liability or responsibility to make any
repairs or modifications to the Premises or the Project in order to comply with
accessibility standards. The following disclosure is hereby made pursuant to
applicable California law: “A Certified Access Specialist (CASp) can inspect the
subject premises and determine whether the subject premises comply with all of
the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.”    Tenant
acknowledges that Landlord has made no representation regarding compliance of
the Premises or the Project with accessibility standards. Any CASp inspection
shall be conducted in compliance with reasonable rules in effect at the Building
with regard to such inspections and shall be subject to Landlord’s prior written
consent.

34.4 Landlord shall, as part of Operating Expenses, subject to the terms and
exclusions set forth in Article 5, comply with all laws, statutes, ordinances,
and governmental rules, regulations, or requirements that impose any obligation
with respect to the Common Area, the structural elements of the Building or to
the Building systems other than systems installed by Tenant (which shall be the
sole responsibility of Tenant), but only to the extent (i) the same are
applicable to Landlord and the Building, (ii) Landlord is required by the
applicable governmental authority to take such action, (iii) such action is not
the result of a “Trigger Event” (as defined below), and (iv) Landlord’s failure
to comply therewith would prohibit Tenant from obtaining or maintaining a
certificate of occupancy (or its legal equivalent) for the Premises, or would
unreasonably and materially affect the safety of Tenant’s employees or create a
significant health hazard for Tenant’s employees or otherwise materially and
adversely affect Tenant’s use or occupancy of the Premises. As used herein, the
term “Trigger Event” means one or more of the following events or circumstances:

(a) Tenant’s particular use of the Premises (other than normal office uses);

(b) The manner of conduct of Tenant’s business or operation of its
installations, equipment or other property outside those of normal office use;

(c) The performance of any alterations or the installation of any Tenant
systems; or

(d) The breach of any of Tenant’s obligations under this Lease.

 

-61-



--------------------------------------------------------------------------------

ARTICLE 35

SEVERABILITY

35.1 This Lease shall be construed in accordance with the laws of the State of
California. If any clause or provision of this Lease is illegal, invalid, or
unenforceable under present or future laws effective during the Term, then it is
the intention of the parties hereto that the remainder of this Lease shall not
be affected thereby. It is also the intention of both parties that in lieu of
each clause or provision that is illegal, or unenforceable, there is added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid, or unenforceable clause or provision as may be possible and still be
legal, valid, and enforceable.

ARTICLE 36

NOTICES

36.1 All notices, demands, designations, approvals or other communications
(collectively, “Notices”) given or required to be given by either party to the
other hereunder or by law shall be in writing, shall be (i) sent by United
States certified or registered mail, postage prepaid, return receipt requested
(“Mail”), (ii) transmitted by telecopy, if such telecopy is promptly followed by
a Notice sent by Mail, (iii) delivered by a nationally recognized overnight
courier, or (iv) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
the Basic Lease Information, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth in the Basic Lease Information, or to such other places as Landlord may
from time to time designate in a Notice to Tenant. Any Notice will be deemed
given (A) three (3) days after the date it is posted if sent by Mail, (B) the
date the telecopy is transmitted, (C) the date the overnight courier delivery is
made, or (D) the date personal delivery is made. Any Notice given by an attorney
on behalf of Landlord or by Landlord’s managing agent shall be considered as
given by Landlord and shall be fully effective.

ARTICLE 37

OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER

37.1 Landlord and Tenant agree that all the provisions hereof are to be
construed as covenants and agreements as though the words imparting such
covenants were used in each paragraph hereof, and that, except as restricted by
the provisions hereof, shall bind and inure to the benefit of the parties
hereto, their respective successors, and assigns. If the rights of Tenant
hereunder are owned by two or more parties, or two or more parties are
designated herein as Tenant, then all such parties shall be jointly and
severally liable for the obligations of Tenant hereunder. Whenever the singular
or plural number, masculine or feminine or neuter gender is used herein, it
shall equally include the other.

ARTICLE 38

ENTIRE AGREEMENT

38.1 This Lease and any attached addenda or exhibits constitute the entire
agreement between Landlord and Tenant. No prior or contemporaneous written or
oral leases or

 

-62-



--------------------------------------------------------------------------------

representations shall be binding. This Lease shall not be amended, changed, or
extended except by written instrument signed by Landlord and Tenant.

38.2 THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.

ARTICLE 39

CAPTIONS

39.1 Paragraph captions are for Landlord’s and Tenant’s convenience only, and
neither limit nor amplify the provisions of this Lease.

ARTICLE 40

CHANGES

40.1 If, in connection with obtaining financing or refinancing for the Building
and/or the Land, a banking, insurance, or other lender shall request reasonable
modifications to this Lease as a condition to such financing or refinancing,
Tenant shall not unreasonably withhold, delay, or defer its consent thereto,
provided such modifications do not increase the obligations, or decrease the
rights, of Tenant hereunder or decrease the obligations or increase the rights
of Landlord hereunder. In no event shall the following requested modification of
this Lease (or modifications comparable thereto) be deemed to adversely affect
the leasehold interest hereby created or decrease the rights of Tenant
hereunder:

(a) give notice of any default by Landlord under this Lease to such lender
and/or permit the curing of such defaults by such lender, together with the
granting of such additional time for such curing as may be reasonably required
for such lender to obtain possession of the Building; and/or

(b) obtain such lender’s consent for any amendment, termination or modification
of this Lease or for any assignment or sublease.

ARTICLE 41

AUTHORITY

41.1 All rights and remedies of Landlord under this Lease, or those which may be
provided by law, may be exercised by Landlord in its own name individually, or
in its name by its agent, and all legal proceedings for the enforcement of any
such rights or remedies, including distress for Rent, unlawful detainer, and any
other legal or equitable proceedings may be commenced and prosecuted to final
judgment and be executed by Landlord in its own name individually or in its name
by its agent. Landlord and Tenant each represent to the other that each has full
power and authority to execute this Lease and to make and perform the agreements
herein contained, and Tenant expressly stipulates that any rights or remedies
available to

 

-63-



--------------------------------------------------------------------------------

Landlord, either by the provisions of this Lease or otherwise, may be enforced
by Landlord in its own name individually or in its name by its agent or
principal.

ARTICLE 42

BROKERAGE

42.1 Tenant represents and warrants to Landlord that it has dealt only with
Tenant’s Broker and Landlord’s Broker, in negotiation of this Lease. Landlord
shall make payment of the brokerage fee due the Landlord’s Broker pursuant to
and in accordance with a separate agreement between Landlord and Landlord’s
Broker. Landlord’s Broker shall pay a portion of its commission to Tenant’s
Broker pursuant to a separate agreement between Landlord’s Broker and Tenant’s
Broker. Except for amounts owing to Landlord’s Broker and Tenant’s Broker, each
party hereby agrees to indemnify and hold the other party harmless of and from
any and all damages, losses, costs, or expenses (including, without limitation,
all attorneys’ fees and disbursements) by reason of any claim of or liability to
any other broker or other person claiming through the indemnifying party and
arising out of or in connection with the negotiation, execution, and delivery of
this Lease. Additionally, except as may be otherwise expressly agreed upon by
Landlord in writing, Tenant acknowledges and agrees that Landlord and/or
Landlord’s agent shall have no obligation for payment of any brokerage fee or
similar compensation to any person with whom Tenant has dealt or may in the
future deal with respect to leasing of any additional or expansion space in the
Building or renewals or extensions of this Lease. Tenant hereby irrevocably
recognizes Tenant’s Broker as Tenant’s sole and exclusive broker with respect to
any lease by Tenant of all or any portion of the Offer Space. Landlord shall
have no obligation to pay any commission or other fee to any broker other than
Tenant’s Broker with respect to any lease by Tenant of all or any portion of the
Offer Space.

ARTICLE 43

EXHIBITS

43.1 Exhibits A through J are attached hereto and incorporated herein for all
purposes and are hereby acknowledged by both parties to this Lease.

ARTICLE 44

APPURTENANCES

44.1 The Premises include the right of ingress and egress thereto and therefrom;
however, Landlord reserves the right to make changes and alterations to the
Building, fixtures and equipment thereof, in the street entrances, doors, halls,
corridors, lobbies, passages, elevators, escalators, stairways, toilets and
other parts thereof which Landlord may deem necessary or desirable; provided
that Tenant at all times has a means of access to the Premises (subject to a
temporary interruption due to Force Majeure Events or necessary maintenance that
cannot reasonably be performed without such interruption of access). In
exercising its rights under this Section 44.1, Landlord shall make commercially
reasonable efforts to minimize the disruption to Tenant’s business operations
during standard business hours. Neither this Lease nor any use by Tenant of the
Building or any passage, door, tunnel, concourse, plaza or any other area
connecting the garages or other buildings with the Building, shall give Tenant
any right or easement of such use and the use thereof may, without notice to
Tenant, be regulated or

 

-64-



--------------------------------------------------------------------------------

discontinued at any time and from time to time by Landlord without liability of
any kind to Tenant and without affecting the obligations of Tenant under this
Lease.

ARTICLE 45

PREJUDGMENT REMEDY, REDEMPTION, AND COUNTERCLAIM

45.1 Tenant, for itself and for all persons claiming through or under it, hereby
expressly waives any and all rights which are, or in the future may be,
conferred upon Tenant by any present or future law to redeem the Premises, or to
any new trial in any action for ejection under any provisions of law, after
reentry thereupon, or upon any part thereof, by Landlord, or after any warrant
to dispossess or judgment in ejection. If Landlord shall acquire possession of
the Premises by summary proceedings, or in any other lawful manner without
judicial proceedings, it shall be deemed a reentry within the meaning of that
word as used in this Lease. In the event that Landlord commences any summary
proceedings or action for nonpayment of Rent or other charges provided for in
this Lease, Tenant shall not interpose any counterclaim of any nature or
description in any such proceeding or action.

ARTICLE 46

RECORDING

46.1 Tenant shall not record this Lease but will, at the request of Landlord,
execute a memorandum or notice thereof in recordable form satisfactory to both
Landlord and Tenant specifying the date of commencement and expiration of the
Term of this Lease and other information required by statute. Either Landlord or
Tenant may then record said memorandum or notice of lease at the cost of the
recording party.

ARTICLE 47

MORTGAGEE PROTECTION

47.1 Tenant agrees to give any mortgagees and/or trust deed holders having a
lien on Landlord’s interest in the Project, by registered mail, a copy of any
notice of default served upon Landlord, provided that prior to such notice
Tenant has been notified, in writing of the address of such mortgagees and/or
trust deed holders. Tenant further agrees that if Landlord shall have failed to
cure such default within the time provided for in this Lease, then such
mortgagees and/or trust deed holders shall have an additional thirty (30) days
within which to cure such default or if such default cannot be cured within that
time, then such additional time as may be necessary to cure such default
(including but not limited to commencement of foreclosure proceedings, if
necessary to effect such cure) in which event this Lease shall not be terminated
while such remedies are being so diligently pursued. Nothing contained herein
shall obligate such lessor or mortgagee to remedy such act or omission.

ARTICLE 48

OTHER LANDLORD CONSTRUCTION

48.1 Tenant acknowledges that portions of the Project may be under construction
following Tenant’s occupancy of the Premises, and that such construction may
result in levels of noise, dust, odor, obstruction of access, etc. which are in
excess of that present in a fully constructed project. Tenant hereby waives any
and all rent offsets or claims of

 

-65-



--------------------------------------------------------------------------------

constructive eviction which may arise in connection with such construction. If
any excavation or construction is made adjacent to, upon or within the Building,
or any part thereof, Tenant shall afford to any and all persons causing or
authorized to cause such excavation or construction license to enter upon the
Premises for the purpose of doing such work as such persons shall deem necessary
to preserve the Building or any portion thereof from injury or damage and to
support the same by proper foundations, braces and supports, without any claim
for damages or indemnity or abatement of Rent (subject to the express provisions
of this Lease), or of a constructive or actual eviction of Tenant.

48.2 It is specifically understood and agreed that Landlord has made no
representation or warranty to Tenant and has no obligation and has made no
promises to alter, remodel, improve, renovate, repair or decorate the Premises,
the Building, or any part thereof and that no representations respecting the
condition of the Project, Premises or the Building, or the areas in the vicinity
of the Project have been made by Landlord to Tenant except as specifically set
forth herein or in the Tenant Work Letter. However, Tenant hereby acknowledges
that Landlord is currently renovating or may during the Term of this Lease
renovate, improve, alter, or modify (collectively, the “Renovations”) the
Project, the Building and/or the Premises, including without limitation the
Parking Facilities (as defined below), the Common Areas, systems and equipment,
roof, and structural portions of the same, which Renovations may include,
without limitation, (i) installing sprinklers in the Building Common Areas and
tenant spaces, (ii) modifying the Common Areas and tenant spaces to comply with
applicable laws and regulations, including regulations relating to the
physically disabled, seismic conditions, and building safety and security,
(iii) installing new floor covering, lighting, and wall coverings in the
Building Common Areas, and (iv) creating additional parking areas or occupied
space within the Project, and in connection with any Renovations, Landlord may,
among other things, erect scaffolding or other necessary structures in the
Building, limit or eliminate access to portions of the Project, including
portions of the Common Areas, or perform work in the Building, which work may
create noise, dust or leave debris in the Building. Similarly, other properties
in the vicinity of the Project may undergo substantial construction or
renovation during the Term of this Lease (the “Area Renovations”), which may
cause substantial disturbance to traffic and parking, and may cause dust, noise
and vibrations which may affect the Project. Tenant hereby agrees that such
Renovations or Area Renovations and Landlord’s actions in connection with such
Renovations or Area Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant’s business arising from the
Renovations or Area Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the Renovations or Area Renovations or Landlord’s actions in connection
with such Renovations or Area Renovations, or for any inconvenience or annoyance
occasioned by such Renovations or Area Renovations or Landlord’s actions in
connection with such Renovations or Area Renovations.

48.3 In exercising its rights under this Article 48, Landlord shall make
commercially reasonable efforts to minimize the disruption to Tenant’s business
operations during standard business hours.

 

-66-



--------------------------------------------------------------------------------

48.4 As of the date of this Lease, Landlord has constructed or is constructing
on the Project the following amenities: Food truck runway, outdoor social
lounges, on-site café, tenant conference center, executive lounge, relaxation
lounge & showers, event lawn, recreation gaming area, outdoor work & social
areas, modernized entries, new lobbies and campus promenade. Landlord reserves
the right to modify and/or eliminate any such amenities, and to add and/or
eliminate different amenities in the Project, from time to time during the Term
in its sole discretion. The design and location of such amenities, whether
existing, under construction or constructed in the future, shall be determined
by Landlord in its sole discretion.

ARTICLE 49

PARKING

49.1 Commencing upon the date Tenant shall commence the conduct of business in
the Premises or any portion thereof, Landlord shall provide Tenant, on an
unassigned, non-exclusive and unlabeled basis, the Maximum Parking Allocation of
parking passes in the parking structures and surface parking facilities of the
Project (collectively, the “Parking Facilities”). Landlord does not guarantee
the availability of spaces at all times against the actions of other tenants of
the Project. Without limiting the foregoing, in no event shall this Lease be
void or voidable, nor shall Landlord be liable to Tenant for any loss or damage,
nor shall there be any abatement of Rent hereunder (other than the charge paid
hereunder for any parking space no longer made available), by reason of any
reduction in Tenant’s parking rights hereunder by reason of strikes, lock-outs,
labor disputes, shortages of material or labor, fire, flood or other casualty,
acts of God or any other cause beyond the reasonable control of Landlord. Tenant
shall pay Landlord or the operator of the Parking Facilities, as directed by
Landlord, the rate or charge in effect from time to time for parking passes in
the Parking Facilities in accordance with the terms and provisions set forth in
Section 49.3 below; provided, however, if less than the Minimum Parking
Allocation of parking passes are used, then Tenant shall nonetheless pay such
rate for the Minimum Parking Allocation of parking passes, regardless of whether
such parking passes are used. If the charge for parking is not paid when due,
and such failure continues for thirty (30) days after written notice to Tenant
of such failure, then in addition to any other remedies afforded Landlord under
this Lease by reason of nonpayment of Rent, Landlord may terminate Tenant’s
rights under this Article 49 with respect to the applicable parking spaces.
Further, if at any time Tenant releases to Landlord any parking pass(es)
provided for in this Article 49 in excess of the Minimum Parking Allocation,
then Tenant’s right under this Article 49 to use such released parking space(s)
shall automatically terminate, and Tenant’s monetary obligation for the parking
pass(es) in excess of the Minimum Parking Allocation shall be reduced
accordingly. Subject to Section 49.3 below, Tenant acknowledges that the monthly
and hourly rates or charges in effect for parking in the Parking Facilities may
vary from time to time based on, among other things, the time of day, type of
parking (e.g., valet, self-park, or tandem) and general rate increases.

49.2 A parking pass does not entitle the holder thereof to park in any
particular parking space in the parking facilities. Landlord may issue parking
permits, install a gate system, utilize valet parking and impose any other
system as Landlord deems necessary for the use of the parking area. Tenant
agrees that it and its employees and invitees shall not park their automobiles
in any parking spaces designated as handicapped parking (unless Tenant’s
employee or invitee qualifies for such use), loading area, visitor parking or as
may be otherwise reserved or

 

-67-



--------------------------------------------------------------------------------

allocated, as the same may be reallocated or redesignated from time to time (the
“Excluded Parking Areas”). Landlord shall not be responsible for any damage to
or theft of any vehicle in the parking area, and shall not be required to keep
parking spaces clear of unauthorized vehicles or to otherwise supervise the use
of the parking area. Notwithstanding the foregoing, in the event that Tenant
notifies Landlord of use of parking spaces by unauthorized vehicles which
adversely affect Tenant’s use and enjoyment of the parking rights granted to
Tenant under this Article 49, Landlord shall use its reasonable efforts to cause
such other users to cease such unauthorized use (including, without limitation,
having unauthorized vehicles parked in preferred or personalized spaces
allocated to Tenant towed; provided that such unauthorized vehicle continues to
park in preferred or personalized spaces allocated to Tenant after two (2) prior
written notices from Landlord); provided that Landlord shall have no obligation
to commence or prosecute any action or proceeding against, or revoke parking
rights of, such other user or hire additional personnel or install additional
equipment, and Landlord shall not have any liability to Tenant for any
unauthorized use. Landlord reserves the right to change any existing or future
parking area, roads, or driveways, or increase or decrease the size thereof and
make any repairs or alterations it deems necessary to the parking area, roads
and driveways and Landlord agrees to use commercially reasonable efforts to
minimize any interference with Tenant’s parking in the course of such repairs or
alterations. Tenant shall supply Landlord with an identification roster listing,
for each parking pass, the name of the employee and the make, color and
registration number of the vehicle to which such parking pass has been assigned,
and shall provide a revised roster to Landlord monthly indicating changes
thereto. Tenant shall cause each such individual to execute the standard waiver
form, if any, for garage users used in the applicable portion of the Parking
Facilities. Tenant shall be responsible for causing any employee of Tenant or
other person using parking spaces allocated to Tenant to comply with all such
parking rules and regulations. Landlord may delegate its responsibilities
hereunder to a parking operator in which case such parking operator shall have
all the rights of control attributed hereby to the Landlord. The parking passes
provided to Tenant pursuant to this Article 49 are provided to Tenant solely for
use by Tenant’s own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord’s prior approval. In
no event shall Tenant seek or collect any payment from any assignee or subtenant
for the transfer of any such parking rights. No deductions from the monthly
parking charge shall be made for days on which the Tenant does not use any of
the parking passes entitled to be used by Tenant. Tenant shall be responsible
for the full amount of any taxes imposed by any governmental authority in
connection with the renting of such parking passes by Tenant or the use of such
parking facilities by Tenant.

49.3 During the initial Term, parking charges payable by Tenant shall be as
follows: (a) unreserved parking passes shall be $0.00 per pass per month from
the Commencement Date through the end of the fourteenth (14th) month after the
Commencement Date and $60.00 per pass per month thereafter through the
expiration of the initial Term; (b) preferred parking passes shall be $100.00
per pass per month from the Commencement Date through the expiration of the
initial Term; and (c) personalized parking passes shall be $150.00 per pass per
month from the Commencement Date through the expiration of the initial Term.

49.4 If at any time or from time to time on or after the Commencement Date
Landlord determines that an Adverse Parking Condition (as defined below) exists
and Tenant is leasing more than one hundred thirteen (113) parking passes out of
Tenant’s Maximum Parking Allocation (the number of such excess over one hundred
thirteen (113) parking passes being

 

-68-



--------------------------------------------------------------------------------

referred to herein as the “Excess Parking Pass Amount”), then Landlord may
require that the users of the Excess Parking Pass Amount of Tenant’s parking
passes park on the roof of a parking structure within the Project designated by
Landlord. If despite such relocation, Landlord determines that an Adverse
Parking Conditions continues to exist, then Landlord may also require that the
users of Tenant’s parking passes use valet assist parking (at no charge to
Tenant) or overflow parking locations designated by Landlord. As used in this
paragraph, “Adverse Parking Condition” means there is insufficient parking for
Tenant’s employees or other tenants of the Project within the unreserved areas
of the Parking Facilities.

49.5 Notwithstanding anything to the contrary in this Lease, during the initial
Term, Tenant may convert up to forty-five (45) of its unreserved parking passes
to preferred parking passes and/or personalized parking passes, six (6) of which
shall be VIP “walk-in” spaces located directly adjacent to the west side of the
ground floor of the Building. The rates for such preferred parking passes and/or
personalized parking passes shall be as provided in this Lease. The location of
any specific reserved parking spaces shall be on the ground floor or the second
floor of the parking structure, as determined by Landlord in its sole
discretion; provided that Landlord shall locate at least fifteen (15) of such
reserved spaces on the ground floor of the parking structure.

ARTICLE 50

ELECTRICAL CAPACITY

Tenant covenants and agrees that, to its knowledge, at all times, its use of
electric energy shall never exceed the capacity of the existing feeders to the
Building or the risers of wiring installation. Excluding the initial build-out
of the Premises, any additional riser or risers to supply Tenant’s electrical
requirements upon written request of Tenant shall be installed by Landlord at
the sole cost and expense of Tenant, if, in Landlord’s sole judgment, the same
are necessary and will not cause or create a dangerous or hazardous condition or
entail excess or unreasonable alterations, repairs or expense or interfere with
or disrupt other tenants or occupants. In addition to the installation of such
riser or risers, Landlord will also, at the sole cost and expense of Tenant,
install all other equipment proper and necessary in connection therewith subject
to the aforesaid terms and conditions.

ARTICLE 51

OPTIONS TO EXTEND LEASE

51.1 First Extension Option. Tenant shall have the option to extend this Lease
(the “First Extension Option”) for one additional term of five (5) years (the
“First Extension Period”), upon the terms and conditions hereinafter set forth:

(a) If the First Extension Option is exercised, then the Base Rent per annum for
such First Extension Period (the “First Option Rent”) shall be the Fair Market
Rental Value (as defined hereinafter) for the Premises as of the commencement of
the First Extension Option for such First Extension Period.

(b) The First Extension Option must be exercised by Tenant, if at all, only at
the time and in the manner provided in this subsection 51.1(b).

 

-69-



--------------------------------------------------------------------------------

(i) If Tenant wishes to exercise the First Extension Option, Tenant must, on or
before the date occurring nine (9) months before the expiration of the initial
Lease Term (but not before the date that is twelve (12) months before the
expiration of the Initial Lease Term), exercise the First Extension Option by
delivering written notice (the “First Exercise Notice”) to Landlord. If Tenant
timely and properly exercises its First Extension Option, the Lease Term shall
be extended for the First Extension Period upon all of the terms and conditions
set forth in the Lease, as amended, except that the rent for the First Extension
Period shall be as provided in subsection 51.1(a) and Tenant shall have no
further options to extend the Lease Term except for the Second Extension Option.

(ii) If Tenant fails to deliver a timely First Exercise Notice, Tenant shall be
considered to have elected not to exercise the First Extension Option.

(c) It is understood and agreed that the First Extension Option hereby granted
is personal to Original Tenant and is not transferable except to a Permitted
Transferee in connection with an assignment of Tenant’s entire interest in this
Lease. In the event of any assignment or subletting of the Premises or any part
thereof (other than to a Permitted Transferee), the First Extension Option shall
automatically terminate and shall thereafter be null and void.

(d) Tenant’s exercise of the First Extension Option shall, if Landlord so elects
in its absolute discretion, be ineffective in the event that (i) an Event of
Default by Tenant remains uncured at the time of delivery of the First Exercise
Notice or at the commencement of the First Extension Period or (ii) Tenant shall
have reduced the size of the Premises below 23,993 rentable square feet by
agreement with Landlord or pursuant to an express right in this Lease.

51.2 Second Extension Option. Tenant shall have the option to extend this Lease
(the “Second Extension Option”) for one additional term of five (5) years (the
“Second Extension Period”), upon the terms and conditions hereinafter set forth:

(a) If the Second Extension Option is exercised, then the Base Rent per annum
for such Second Extension Period (the “Second Option Rent”) shall be the Fair
Market Rental Value for the Premises as of the commencement of the Second
Extension Option for such Second Extension Period.

(b) The Second Extension Option must be exercised by Tenant, if at all, only at
the time and in the manner provided in this subsection 51.2(b).

(i) If Tenant wishes to exercise the Second Extension Option, Tenant must, on or
before the date occurring nine (9) months before the expiration of the First
Extension Period (but not before the date that is twelve (12) months before the
expiration of the First Extension Period), exercise the Second Extension Option
by delivering written notice (the “Second Exercise Notice”) to Landlord. If
Tenant timely and properly exercises its Second Extension Option,

 

-70-



--------------------------------------------------------------------------------

the Lease Term shall be extended for the Second Extension Period upon all of the
terms and conditions set forth in the Lease, as amended, except that the rent
for the Second Extension Period shall be as provided in subsection 51.2(a) and
Tenant shall have no further options to extend the Lease Term.

(ii) If Tenant fails to deliver a timely Second Exercise Notice, Tenant shall be
considered to have elected not to exercise the Second Extension Option.

(c) It is understood and agreed that the Second Extension Option hereby granted
is personal to Original Tenant and is not transferable except to a Permitted
Transferee in connection with an assignment of Tenant’s entire interest in this
Lease. In the event of any assignment or subletting of the Premises or any part
thereof (other than to a Permitted Transferee), the Second Extension Option
shall automatically terminate and shall thereafter be null and void.

(d) Tenant’s exercise of the Second Extension Option shall, if Landlord so
elects in its absolute discretion, be ineffective in the event that (i) an Event
of Default by Tenant remains uncured at the time of delivery of the Second
Exercise Notice or at the commencement of the Second Extension Period or
(ii) Tenant shall have reduced the size of the Premises below 23,993 rentable
square feet by agreement with Landlord or pursuant to an express right in this
Lease.

(e) The Second Extension Option shall terminate and shall thereafter be null and
void in the event Tenant does not exercise the First Extension Option or for any
reason Tenant’s exercise of the First Extension Option is ineffective.

51.3 Fair Market Rental Value. The provisions of this Section shall apply in any
instance in which this Lease provides that the Fair Market Rental Value is to
apply.

(a) “Fair Market Rental Value” means the annual amount per square foot that a
willing tenant would pay and a willing landlord would accept in arm’s length
negotiations, without any additional inducements, for a lease of the applicable
space on the applicable terms and conditions for the applicable period of time
(other than Base Year, which shall be the calendar year in which the first day
of the applicable Extension Period falls). Fair Market Rental Value shall be
determined considering the most recent new direct leases (and market renewals
and extensions, if applicable) in the Building and in Comparable Buildings owned
or managed by Landlord in the Market Area.

(b) In determining the rental rate of comparable space, the parties shall
include all escalations and take into consideration the following concessions:

(i) Rental abatement concessions, if any, being granted to tenants in connection
with the comparable space;

(ii) Tenant improvements or allowances provided or to be provided for the
comparable space, taking into account the value of the existing

 

-71-



--------------------------------------------------------------------------------

improvements in the Premises, based on the age, quality, and layout of the
improvements;

(iii) Brokerage commissions paid in comparable transactions;

(iv) The amount of parking rent, if any, per parking permit paid;

(v) Operating expense and tax protection granted such as a base year or expense
stop; and

(vi) Lease takeover payments.

(c) If in determining the Fair Market Rental Value the parties determine that
the economic terms of leases of comparable space include a tenant improvement
allowance, Landlord may, at Landlord’s sole option, elect to do the following:

(i) Grant some or all of the value of the tenant improvement allowance as an
allowance for the refurbishment of the Premises; and

(ii) Reduce the Base Rent component of the Fair Market Rental Value to be an
effective rental rate that takes into consideration the total dollar value of
that portion of the tenant improvement allowance that Landlord has elected not
to grant to Tenant (in which case that portion of the tenant improvement
allowance evidenced in the effective rental rate shall not be granted to
Tenant).

51.4 Determination of Fair Market Rental Value. The determination of Fair Market
Rental Value shall be as provided in this Section 51.4.

(a) Negotiated Agreement. Landlord and Tenant shall diligently attempt in good
faith to agree on the Fair Market Rental Value on or before the date (the
“Outside Agreement Date”) that is five (5) months prior to the date upon which
the applicable Extension Period is to commence.

(b) Parties’ Separate Determinations. If Landlord and Tenant fail to reach
agreement on or before the Outside Agreement Date, Landlord and Tenant shall
each make a separate determination of the Fair Market Rental Value and notify
the other party of this determination within fifteen (15) business days after
the Outside Agreement Date.

(i) Two Determinations. If each party makes a timely determination of the Fair
Market Rental Value, those determinations shall be submitted to arbitration in
accordance with subsection (c).

(ii) One Determination. If Landlord or Tenant fails to make a determination of
the Fair Market Rental Value within the fifteen-day period, that

 

-72-



--------------------------------------------------------------------------------

failure shall be conclusively considered to be that party’s approval of the Fair
Market Rental Value submitted within the fifteen-day period by the other party.

(c) Arbitration. If both parties make timely individual determinations of the
Fair Market Rental Value under subsection (b), the Fair Market Rental Value
shall be determined by arbitration under this subsection (c).

(i) Scope of Arbitration. The determination of the arbitrators shall be limited
to the sole issue of whether Landlord’s or Tenant’s submitted Fair Market Rental
Value is the closest to the actual Fair Market Rental Value as determined by the
arbitrators, taking into account the requirements of Section 51.3.

(ii) Qualifications of Arbitrator(s). The arbitrators must be licensed real
estate brokers who have been active in the leasing of commercial multi-story
properties in the Market Area over the five-year period ending on the date of
their appointment as arbitrator(s) and who as an individual has not personally
represented either party or its affiliates during such period.

(iii) Parties’ Appointment of Arbitrators. Within fifteen (15) days after the
Outside Agreement Date, Landlord and Tenant shall each appoint one arbitrator
and notify the other party of the arbitrator’s name and business address.

(iv) Appointment of Third Arbitrator. If each party timely appoints an
arbitrator, the two (2) arbitrators shall, within ten (10) days after the
appointment of the second arbitrator, agree on and appoint a third arbitrator
(who shall be qualified under the same criteria set forth above for
qualification of the initial two (2) arbitrators) and provide notice to Landlord
and Tenant of the arbitrator’s name and business address. The parties shall not
directly or indirectly consult with the third arbitrator regarding his or her
opinion of the Fair Market Rental Value prior to such appointment.

(v) Arbitrators’ Decision. Within thirty (30) days after the appointment of the
third arbitrator, the three (3) arbitrators shall decide whether the parties
will use Landlord’s or Tenant’s submitted Fair Market Rental Value and shall
notify Landlord and Tenant of their decision. The decision of the majority the
three (3) arbitrators shall be binding on Landlord and Tenant.

(vi) If Only One Arbitrator is Appointed. If either Landlord or Tenant fails to
appoint an arbitrator within fifteen (15) days after the Outside Agreement Date,
the arbitrator timely appointed by one of them shall reach a decision and notify
Landlord and Tenant of that decision within thirty (30) days after the
arbitrator’s appointment. The arbitrator’s decision shall be binding on Landlord
and Tenant.

(vii) If Only Two Arbitrators Are Appointed. If each party appoints an
arbitrator in a timely manner, but the two (2) arbitrators fail to agree

 

-73-



--------------------------------------------------------------------------------

on and appoint a third arbitrator within the required period, the arbitrators
shall be dismissed without delay and the issue of Fair Market Rental Value shall
be submitted to binding arbitration under the real estate arbitration rules of
JAMS, subject to the provisions of this section.

(viii) If No Arbitrator Is Appointed. If Landlord and Tenant each fail to
appoint an arbitrator in a timely manner, the matter to be decided shall be
submitted without delay to binding arbitration under the real estate arbitration
rules of JAMS subject the provisions of this Section 51.4(c).

(ix) Cost of Arbitration. Each party shall pay its own arbitrator. The other
costs of the arbitration and the third arbitrator shall be split between the
parties.

ARTICLE 52

TELECOMMUNICATIONS LINES AND EQUIPMENT

52.1 Tenant may install, maintain, replace, remove or use any electrical,
communications or computer wires and cables (collectively, the “Lines”) at the
Project in or serving solely the Premises, provided that (i) Tenant shall obtain
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, use an experienced and qualified contractor approved in writing by
Landlord, and comply with all of the other provisions of Articles 8 and 15 of
this Lease, (ii) an acceptable number of spare Lines and space for additional
Lines shall be maintained for existing and future occupants of the Project, as
determined in Landlord’s reasonable opinion, (iii) the Lines therefor (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (iv) any new or existing Lines
servicing the Premises shall comply with all applicable governmental laws and
regulations, (v) as a condition to permitting the installation of new Lines,
Landlord may require that Tenant remove existing Lines located in or serving the
Premises and repair any damage in connection with such removal, and (vi) Tenant
shall pay all costs in connection therewith. Landlord reserves the right to
require that Tenant remove any Lines located in or serving the Premises which
are installed in violation of these provisions, or which are at any time in
violation of any laws or represent a dangerous or potentially dangerous
condition. Landlord further reserves the right to require that Tenant remove any
and all Lines located in or serving the Premises upon the expiration of the Term
or upon any earlier termination of this Lease.

ARTICLE 53

ERISA

53.1 It is understood that from time to time during the Lease Term, Landlord may
be subject to the provisions of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and as a result may be prohibited by law from
engaging in certain transactions. Tenant represents and warrants to the best of
its knowledge after due inquiry that at the time this Lease is entered into and
at any time thereafter when its terms are amended or modified, neither Tenant
nor its affiliates (within the meaning of part VI(c) of Department of Labor
Prohibited Transaction Class Exemption 84-14 (“PTE 84-14”, as amended), has or
will

 

-74-



--------------------------------------------------------------------------------

have the authority to appoint or terminate The Prudential Insurance Company of
America (“Prudential”) as an investment manager to any employee benefit plan
then holding a ten percent (10%) or greater interest in the Prudential separate
account PRISA II, nor the authority to negotiate the terms of any management
agreement between Prudential and any such employee pension benefit plan for its
investment in PRISA II. Further, Tenant is not “related” to Prudential within
the meaning of part VI(h) of PTE 84-14.

ARTICLE 54

TENANT’S RIGHT OF FIRST OFFER

54.1 As used herein, “Offer Space” means up to 23,038 square feet of rentable
space located on the third (3rd) floor of the Building that is contiguous to the
Premises (including without limitation the space currently occupied by McCarthy
Cook on the date of this Lease and known as Suite 350 (“Suite 350”) and the
Balcony adjoining the Suite 350). If, at any time during the Term, any portion
of the Offer Space become Available (as defined below), Landlord shall give
Tenant a written notice (the “Availability Notice”) identifying the particular
Offer Space (the “Specific Offer Space”) that is Available (as defined below),
and give Tenant the first opportunity to lease such Specific Offer Space prior
to leasing the space to any other tenant or potential tenant. As used herein,
“Available” means that the space (i) is not part of the Premises, (ii) is not
then subject to a lease, (iii) is not then subject to any rights of a tenant to
renew their lease or expand their premises as set forth in their lease, and
(iv) Landlord has received an bona fide offer from a third party to lease the
applicable space.

54.2 Landlord agrees that, subject to the other terms and conditions of this
Article 54, Suite 350 shall be Available on (and Landlord shall give Tenant an
Availability Notice with respect to Suite 350 that provides for delivery of
Suite 350 on or about) the date (the “Suite 350 Availability Date”) that is the
earlier of (a) the date that is twenty-four (24) months following the
Commencement Date and the (b) date that is nine (9) months after the date upon
which Tenant gives Landlord written notice that Tenant desires to lease
Suite 350.

54.3 The location and configuration of the Specific Offer Space shall be
determined by Landlord in its reasonable discretion; provided that Landlord
shall not designate Specific Offer Space that would result in any space not
included in the Specific Offer Space being not Configured For Leasing (as
defined below). For purposes of this Lease, “Configured For Leasing” means the
applicable space must have convenient access to the central corridor on the
applicable floor and must have a size and configuration that complies with all
applicable building codes and other laws and is such that Landlord judges, in
its reasonable discretion, that Landlord will be able to lease such space to a
third party. The Availability Notice shall:

(a) Describe the particular Specific Offer Space (including rentable area,
usable area and location);

(b) Include an attached floor plan identifying such space;

(c) State the date (the “Specific Offer Space Delivery Date”) the space will be
available for delivery to Tenant;

 

-75-



--------------------------------------------------------------------------------

(d) (i) if the Specific Offer Space Delivery Date is on or before the
second (2nd) anniversary of the Commencement Date, state the Base Rent, which
shall be equal to, and adjust at the same times and by the same percentage as,
the amount of Base Rent due for the Premises on a per rentable square foot basis
(with the exception that the Base Rent abatement period granted to Tenant with
respect to the Premises shall be prorated with respect to the Specific Offer
Space), and the Allowance shall be as provided in Section 54.6(e) or (ii) if the
Specific Offer Space Delivery Date is after the second (2nd) anniversary of the
Commencement Date, state Landlord’s determination of the Fair Market Rental
Value of the Specific Offer Space;

(e) Specify the increase in the Letter of Credit Required Amount (and any
“burn-off” of that increased amount) that will apply to reflect the addition of
the Specific Offer Space to the Premises; and

(f) If the Specific Offer Space Delivery Date is after the second (2nd)
anniversary of the Commencement Date, specify the length of the term of the
leasing of the Specific Offer Space that will be available (the “Specific Offer
Space Term”).

54.4 If Tenant wishes to exercise Tenant’s rights set forth in this Article 54
with respect to the Specific Offer Space, then within ten (10) business days of
delivery of the Availability Notice to Tenant, Tenant shall deliver irrevocable
notice to Landlord (the “First Offer Exercise Notice”) offering to lease the
Specific Offer Space on the terms and conditions as may be specified by Landlord
in the Availability Notice. If the Specific Offer Space Delivery Date is after
the second (2nd) anniversary of the Commencement Date, and Tenant, concurrently
with Tenant’s exercise of the first offer right, notifies Landlord that it does
not accept Landlord’s determination of Fair Market Rental Value set forth in the
Availability Notice, the Fair Market Rental Value of the Specific Offer Space
shall be determined in accordance with the procedures set forth in Article 51
(except that the Base Year shall be the calendar year in which the Specific
Offer Space Delivery Date falls and the Outside Agreement Date shall be the date
that is thirty (30) days after Tenant delivers the First Offer Exercise Notice).
Otherwise, the Fair Market Rental Value shall be as set forth in the
Availability Notice.

54.5 In the event Tenant fails to give a First Offer Exercise Notice in response
to any Availability Notice, Tenant shall have no further rights to receive an
Availability Notice and Tenant’s rights under this Article 54 shall terminate
with respect to the Specific Offer Space identified in that Availability Notice
and Landlord shall be free to lease such Specific Offer Space to anyone on any
terms at any time during the Term, without any obligation to provide Tenant with
any further right to lease that space; provided, however, that if the net
present value of the economic terms of Landlord’s proposed lease to such third
party are more than ten percent (10%) more favorable to the third party
(determined using an eight percent (8%) discount rate) than the net present
value of the economic terms proposed by Landlord in the Availability Notice
(determined using an eight percent (8%) discount rate), then before entering
into such third party lease Landlord shall notify Tenant of such materially more
favorable economic terms and Tenant shall have the right to lease the Specific
Offer Space upon such materially more favorable economic terms by delivering
written notice thereof to Landlord within ten (10) business days after Tenant’s
receipt of Landlord’s notice; and provided further, however, if Landlord does
not enter into a lease or leases pertaining to the entire Specific Offer Space
identified by Landlord in

 

-76-



--------------------------------------------------------------------------------

such Availability Notice within nine (9) months after the date Landlord first
delivered such Availability Notice to Tenant, then Tenant’s rights under this
Article 54 to receive an Availability Notice shall again apply with respect to
the unleased portion of such Specific Offer Space that is Available. In the
event in the event Landlord leases such Specific Offer Space to someone other
than Tenant as provided in this Section 54.5 (each, a “Superior Lease”), then
following the expiration or earlier termination of the Superior Lease including
without limitation any renewal or extension of such Superior Lease, whether or
not such renewal or extension is pursuant to an express written provision in
such Superior Lease, and regardless of whether any such renewal or extension is
consummated pursuant to a lease amendment or a new lease, Landlord shall again
be obligated to comply with the terms of this Article 54 with respect to such
space.

54.6 If Tenant timely and validly gives the First Offer Exercise Notice, then
beginning on the Specific Offer Space Delivery Date and continuing (i) if the
Specific Offer Space Delivery Date is on or before the fourth (4th) anniversary
of the Commencement Date, for the balance of the Term (including any
extensions), or (ii) if the Specific Offer Space Delivery Date is after the
fourth (4th) anniversary of the Commencement Date, for the Specific Offer Space
Term:

(a) The Specific Offer Space shall be part of the Premises under this Lease (so
that the term “Premises” in this Lease shall refer to the space in the Premises
immediately before the Specific Offer Space Delivery Date plus the Specific
Offer Space);

(b) Tenant’s Building Percentage shall be adjusted to reflect the increased
rentable area of the Premises;

(c) Base Rent for the Specific Offer Space shall be as specified in the
Availability Notice, subject to Section 54.4;

(d) The amount of the Letter of Credit Tenant must provide (and any “burn-off”
of that increased amount) shall be increased by the amounts specified in the
Availability Notice;

(e) Tenant’s lease of the Specific Offer Space shall be on the same terms and
conditions as affect the original Premises from time to time, except as
otherwise provided in this section. Tenant’s obligation to pay Rent with respect
to the Specific Offer Space shall begin on the Specific Offer Space Delivery
Date. The Specific Offer Space shall be leased to Tenant in its “as-is”
condition and Landlord shall not be required to construct improvements in, or
contribute any tenant improvement allowance for, the Specific Offer Space;
provided that (1) except with respect to Suite 350, if the Specific Offer Space
Delivery Date is on or before the second (2nd) anniversary of the Commencement
Date, Landlord shall construct improvements in the Specific Offer Space
generally in accordance with the terms of Exhibit C, except that (i) the
Allowance for the Specific Offer Space shall be equal to the Allowance for the
Premises on a per rentable square foot basis, and (ii) the Allowance for the
Specific Offer Space and the amount of the unused Allowance for the Specific
Offer Space that may be used as a credit against Base Rent will be prorated by
multiplying each of those amounts by a fraction, (i) the

 

-77-



--------------------------------------------------------------------------------

numerator of which is the number of months remaining in the Term after the
Specific Offer Space Delivery Date, and (ii) the denominator of which is
eighty-two (82); (2) except with respect to Suite 350, if the Specific Offer
Space Delivery Date is after the second (2nd) anniversary of the Commencement
Date, Landlord shall provide free rent and a tenant improvement allowance to the
extent (if any) included in the Fair Market Rental Value; and (3) with respect
to Suite 350, the tenant improvement allowance shall be $15.00 per square foot
of rentable area and, in determining Fair Market Rental Value, tenant
improvements and tenant improvement allowances shall be ignored and Landlord
shall provide free rent to the extent (if any) included in the Fair Market
Rental Value;. Tenant’s construction of any improvements in the Specific Offer
Space shall comply with the terms of this Lease concerning alterations; and

(f) If requested by Landlord, Landlord and Tenant shall confirm in writing the
addition of the Specific Offer Space to the Premises on the terms and conditions
set forth in this section, but Tenant’s failure to execute or deliver such
written confirmation shall not affect the enforceability of the First Offer
Exercise Notice.

54.7 Tenant’s rights and Landlord’s obligations under this Article 54 are
expressly subject to and conditioned upon there not existing an Event of Default
by Tenant under this Lease, either at the time of delivery of the First Offer
Exercise Notice or at the time the Specific Offer Space is to be added to the
Premises.

54.8 It is understood and agreed that Tenant’s rights under this Article 54 are
personal to Original Tenant and not transferable except to a Permitted
Transferee that is an assignee of Original Tenant’s entire interest in this
Lease. In the event of any assignment of this Lease except to a Permitted
Transferee that is an assignee of Original Tenant’s entire interest in this
Lease, this expansion right shall automatically terminate and shall thereafter
be null and void.

ARTICLE 55

TEMPORARY SPACE

55.1 Prior to the execution of this Lease, Landlord and Tenant entered into a
Temporary Use License Agreement (the “Temporary License Agreement”) with respect
to approximately 20,558 rentable square feet of space comprising the entire
ninth (9th) floor of the Building as shown on Exhibit B-1 of this Lease (the
“Temporary Space”), as it may be increased by mutual agreement of the parties in
their respective sole discretion.

55.2 Effective on the date (the “Temporary Space Commencement Date”) that is the
latest of the full and final execution of this Lease by Landlord and Tenant,
delivery of the Letter of Credit and all prepaid rental, if any, required under
this Lease, delivery of all initial certificates of insurance required by this
Lease (which certificates of insurance shall specifically cover both the
Temporary Space during the Temporary Space Term, as hereinafter defined, and the
Premises) the Temporary License Agreement shall terminate and Tenant’s occupancy
and use of the Temporary Space shall be governed by the terms of this
Article 55. Commencing on the Temporary Space Commencement Date, and ending on
the date that is thirty (30) days after the Commencement Date of this Lease
(such period being referred to herein as the “Temporary

 

-78-



--------------------------------------------------------------------------------

Space Term”), Landlord shall allow Tenant to use the Temporary Space for the
uses permitted by this Lease. During the Temporary Space Term, the Temporary
Space shall be deemed the “Premises” for purposes of Section 13 and Article 21
of the Lease. Such Temporary Space shall be accepted by Tenant in its “as-is”
condition and configuration, it being agreed that Landlord shall be under no
obligation to perform any work in the Temporary Space or to incur any costs in
connection with Tenant’s move in, move out or occupancy of the Temporary Space.
Tenant acknowledges that it shall be entitled to use and occupy the Temporary
Space at its sole cost, expense and risk. Tenant shall not construct any
improvements or make any alterations of any type to the Temporary Space without
the prior written consent of Landlord. All costs in connection with making the
Temporary Space ready for occupancy by Tenant shall be the sole responsibility
of Tenant. Tenant shall have no right to sublease or assign the Temporary Space.

55.3 The Temporary Space shall be subject to all the terms and conditions of the
Lease except as expressly modified herein, provided that the Base Rent payable
for the Temporary Space during the Temporary Space Term shall equal $24,669.60
per month (the “Temporary Space Base Rent”). For clarity, the Temporary Space
Base Rent represents a payment of $1.20 per square foot per month that is the
equivalent of Landlord’s estimate of the monthly Operating Expenses and Taxes.
The Temporary Space Base Rent shall be payable on or before the commencement of
the Temporary Space Term and on the first day of each month thereafter during
the Temporary Space Term. Any prorated amount of the fee paid by Tenant under
the Temporary License Agreement with respect to the period after the termination
of the Temporary License Agreement shall be credited against Tenant’s obligation
to pay Temporary Space Base Rent under this Lease. Tenant shall not be entitled
to receive any allowances, abatement or other financial concession in connection
with the Temporary Space which was granted with respect to the Premises unless
such concessions are expressly provided for herein with respect to the Temporary
Space, and the Temporary Space shall not be subject to any renewal or expansion
rights of Tenant under the Lease.

55.4 On or before termination of the Temporary Space Term, Tenant shall vacate
the Temporary Space and deliver the same to Landlord in the same condition that
the Temporary Space was delivered to Tenant, ordinary wear and tear excepted and
damage by casualty excepted. At the expiration or earlier termination of the
Temporary Space Term, Tenant shall remove all debris, all items of Tenant’s
personalty, and any trade fixtures of Tenant from the Temporary Space. Tenant
shall be fully liable for all damage Tenant or Tenant’s agents, employees,
contractors, or subcontractors cause to the Temporary Space.

55.5 Tenant shall have no right to hold over or otherwise occupy the Temporary
Space at any time following the expiration or earlier termination of the
Temporary Space Term, and in the event of such holdover, Landlord shall
immediately be entitled to institute dispossessory proceedings to recover
possession of the Temporary Space, without first providing notice thereof to
Tenant. In the event of holding over by Tenant after expiration or termination
of the Temporary Space Term without the written authorization of Landlord,
Tenant shall pay, for such holding over, $98,678.40 per month for each month or
partial month of holdover, plus all consequential damages that Landlord incurs
as a result of the Tenant’s hold over after the date that is the later of
(a) the date that is thirty (30) days after the expiration or earlier
termination of the Temporary Space Term , or (b) the date that is thirty (30)
days after Landlord has notified Tenant that Landlord has executed a letter of
intent or lease with another

 

-79-



--------------------------------------------------------------------------------

tenant for all or any portion of the Temporary Space. During any such holdover,
Tenant’s occupancy of the Temporary Space shall be deemed that of a tenant at
sufferance, and in no event, either during the Temporary Space Term or during
any holdover by Tenant, shall Tenant be determined to be a tenant-at-will under
applicable law. While Tenant is occupying the Temporary Space, Landlord or
Landlord’s authorized agents shall be entitled to enter the Temporary Space,
upon reasonable notice, to display the Temporary Space to prospective tenants.

55.6 Landlord hereby leases to Tenant, and Tenant hereby hires from Landlord,
the Personal Property listed on Exhibit G hereto which is located in the
Temporary Space (the “Included Personal Property”). Tenant shall:

(a) accept the Included Personal Property in its “as is” condition as of the
date hereof, as the same may be affected by reasonable wear and tear after the
date hereof;

(b) insure the Included Personal Property against loss or damage by fire or
other casualty (and all of the provisions of this Lease applicable to insurance
required to be carried by Tenant shall be applicable thereto); and

(c) surrender the Included Personal Property to Landlord in the Temporary Space
upon the expiration or sooner termination of the Temporary Space Term in the
same condition as at the commencement of this Lease, as the same may be affected
by reasonable wear and tear or damage by fire or other casualty; provided,
however, that if the Included Personal Property shall have been damaged by fire
or other casualty and not repaired or replaced then upon such expiration or
sooner termination Tenant shall pay to Landlord the full replacement cost
thereof.

ARTICLE 56

24 HOUR FITNESS CLUB

56.1 During the Term, Landlord shall provide Tenant with twelve (12) free
memberships for Tenant’s employees to the 24 Hour Fitness Club located at the
Project so long as that 24 Hour Fitness Club is in operation in the Project.
Tenant’s use of the memberships and the 24 Hour Fitness Club shall be subject to
the rules, regulations and requirements of 24 Hour Fitness, and shall be at the
sole risk and hazard of Tenant, without representation or warranty of any kind
from Landlord.

ARTICLE 57

TENANT’S ROOFTOP AND EXTERIOR ANTENNA RIGHTS

57.1 During the Term and subject to the terms of this Article 57, Tenant may
install (a) on the roof of the Building telecommunications antennae, microwave
dishes or other communication equipment, as necessary for the operation of
Tenant’s business within the Premises, including any cabling or wiring necessary
to connect this rooftop equipment to the Premises (collectively, the “Rooftop
Equipment”), and (b) on the exterior of the Building,

 

-80-



--------------------------------------------------------------------------------

wireless network antennae, as necessary for the operation of Tenant’s business
within the Premises, including any cabling or wiring necessary to connect this
wireless network antennae to the Premises (collectively, the “Wireless
Equipment”). The Rooftop Equipment and the Wireless Equipment are sometimes
referred to herein collectively as the “Exterior Equipment”. If Tenant wishes to
install any Exterior Equipment, Tenant shall first notify Landlord in writing,
which notice shall fully describe the Exterior Equipment, including, without
limitation, its purpose, weight, size and desired location on the Building and
its intended method of connection to the Premises. All of Tenant’s Rooftop
Equipment must be located within a total aggregate area not to exceed 4 square
feet, at locations reasonably approved by Landlord prior to any installation.
Landlord hereby consents to the installation of Rooftop Equipment consisting of
one (1) roof-mounted antennae and/or satellite dish (collectively, the “Initial
Rooftop Equipment”). Landlord also reserves the right to restrict the number and
size of dishes, antennae and other Rooftop Equipment in addition to the Initial
Rooftop Equipment installed on the roof of the Building in its sole discretion.
The location of Tenant’s Exterior Equipment must be located within a total
aggregate area of not to exceed four (4) square feet, at locations approved by
Landlord in its sole discretion prior to any installation. Landlord hereby
consents to the installation of Wireless Equipment consisting of antennae
co-located with each of Landlord’s wireless network antennae on the exterior of
the Building (collectively, the “Initial Wireless Equipment”). Landlord reserves
the right to restrict the number and size of wireless network antennae in
addition to the Initial Wireless Equipment installed on the Building in its sole
discretion.

57.2 Tenant will be solely responsible, at Tenant’s sole expense, for the
installation, maintenance, repair and removal of the Exterior Equipment, and
Tenant shall at all times maintain the Exterior Equipment in good condition and
repair. Landlord agrees that the named Tenant hereunder shall not pay any rental
charge for Tenant’s use of the rooftop or Building exterior pursuant to the
terms of this Article 57 for the Initial Rooftop Equipment and the Initial
Wireless Equipment, provided, however, if any successor to the named Tenant
wishes to utilize rooftop space or if Tenant seeks to use rooftop space for
Rooftop Equipment in addition to the Initial Rooftop Equipment or Building
exterior for Wireless Equipment in addition to the Initial Wireless Equipment,
Landlord reserves the right to impose a charge for such use, which shall be
consistent with market rates.

57.3 The installation of the Exterior Equipment shall constitute an alteration
and shall be performed in accordance with and subject to the provisions of
Article 15 of this Lease. Tenant shall comply with all applicable laws, rules
and regulations relating to the installation, maintenance and operation of
Exterior Equipment at the Building (including, without limitation, all
construction rules and regulations) and will pay all costs and expenses relating
to such Exterior Equipment, including the cost of obtaining and maintaining any
necessary permits or approvals for the installation, operation and maintenance
thereof in compliance with applicable laws, rules and regulations. The
installation, operation and maintenance of the Exterior Equipment at the
Building shall not adversely affect the structure or operating systems of the
Building or the business operations of any other tenant or occupant at the
Building. For purposes of determining Landlord’s and Tenant’s respective rights
and obligations with respect to the use of the roof, the portion of the roof
affected by the Rooftop Equipment shall be deemed to be a portion of the
Premises (provided that such portion shall not be measured for purposes of
determining the area of the Premises); consequently, all of the provisions of
this Lease respecting Tenant’s obligations hereunder shall apply to the
installation,

 

-81-



--------------------------------------------------------------------------------

use and maintenance of the Exterior Equipment, including without limitation
provisions relating to compliance with requirements as to insurance, indemnity,
repairs and maintenance. Tenant shall be solely responsible for the repair,
maintenance, replacement and removal of the Wireless Equipment. Tenant’s
Wireless Equipment must be collated with Landlord’s existing campus wireless
network system and antennae. Tenant may install cabling and wiring through the
Building interior conduits, risers, and pathways of the Building in accordance
with Article 52 in order to connect Rooftop Equipment with the Premises.

57.4 Tenant’s right to install and maintain Exterior Equipment is non-exclusive
and is subject to termination or revocation as set forth herein, including
pursuant to Section 22.2(b) of this Lease. Landlord shall be entitled to all
revenue from use of the roof other than revenue from the Exterior Equipment
installed by Tenant. Subject to the terms set forth below in this Section 57.4,
Landlord at its election may require the relocation, reconfiguration or removal
of the Exterior Equipment, if (a) in Landlord’s reasonable judgment the Exterior
Equipment is interfering with the use of the rooftop for the helipad (if any) or
other Building operations (including without limitation maintenance, repairs and
replacements of the roof), (b) in Landlord’s reasonable judgment the Exterior
Equipment is interfering with the business operations of other tenants or
occupants of the Building, (c) in Landlord’s reasonable judgment the Exterior
Equipment is causing damage to the Building or (d) Tenant otherwise fails to
comply with the terms of this Article 57. If relocation or reconfiguration
becomes necessary due to interference difficulties, Landlord and Tenant will
reasonably cooperate in good faith to agree upon an alternative location or
configuration that will permit the operation of the Exterior Equipment for
Tenant’s business at the Premises without interfering with other operations at
the Building or communications uses of other tenants or occupants. If removal is
required due to any breach or default by Tenant under the terms of this
Article 57, Tenant shall remove the Exterior Equipment upon thirty (30) days’
written notice from Landlord. Any relocation, removal or reconfiguration of the
Exterior Equipment as provided above shall be at Tenant’s sole cost and expense.
In addition to the other rights of relocation and removal as set forth herein,
Landlord reserves the right to require relocation of Tenant’s Exterior Equipment
at any time at its election at Landlord’s cost (but not more frequently than
once per year) so long as Tenant is able to continue operating its Exterior
Equipment in substantially the same manner as it was operated prior to its
relocation. In connection with any relocation of Tenant’s Exterior Equipment at
the request of or required by Landlord (other than in the case of a default by
Tenant hereunder), Landlord shall provide Tenant with at least thirty (30) days’
prior written notice of the required relocation and will conduct the relocation
in a commercially reasonable manner and in such a way that will, to the extent
reasonably possible, prevent interference with the normal operation of Tenant’s
Exterior Equipment. In connection with any relocation, Landlord further agrees
to work with Tenant in good faith to relocate Tenant’s Exterior Equipment to a
location that will permit its normal operation for Tenant’s business operations.
Landlord acknowledges that relocation of Tenant’s Exterior Equipment may be
disruptive to Tenant’s business and, without limiting its rights to require such
removal, confirms that it will not exercise its rights hereunder in a bad faith
manner or for the purpose of harassing or causing a hardship to Tenant.

57.5 If Tenant fails to comply with the terms of this Article 57 within
thirty (30) days following written notice by Landlord (or such longer period as
may be reasonably required to comply so long as Tenant is diligently attempting
to comply), Landlord may take such action as may be necessary to comply with
these requirements. In such event,

 

-82-



--------------------------------------------------------------------------------

Tenant agrees to reimburse Landlord for all costs incurred by Landlord to effect
any such maintenance, removal or other compliance subject to the terms of this
Article 57, including interest on all such amounts, accruing from the date which
is ten (10) days after the date of Landlord’s demand until the date paid in full
by Tenant, with all such amounts being Additional Rent under this Lease.

57.6 Tenant agrees to indemnify Landlord, its partners, agents, officers,
directors, employees and representatives from and against any and all liability,
expense, loss or damage of any kind or nature from any suits, claims or demands,
including reasonable attorneys’ fees, arising out of Tenant’s installation,
operation, maintenance, repair, relocation or removal of the Exterior Equipment,
except to the extent any such liability, expense, loss or damage results from
the gross negligence or intentional misconduct of Landlord or its agents,
partners, officers, directors, employees, contractors or representatives. At the
expiration or earlier termination of the Lease, Tenant may and, upon request by
Landlord, shall remove all of the Exterior Equipment, including any wiring or
cabling relating thereto, at Tenant’s sole cost and expense and will repair at
Tenant’s cost any damage resulting from such removal. If Landlord does not
require such removal, any Exterior Equipment remaining at the Building after the
expiration or earlier termination of this Lease which is not removed by Tenant
shall be deemed abandoned and shall become the property of Landlord.

57.7 Subject to compliance with the construction rules for the Building and
Landlord’s reasonable and nondiscriminatory rules and regulations regarding
access to the roof and, upon receipt of Landlord’s prior written consent to such
activity (which shall not be unreasonably withheld, conditioned or delayed),
Tenant and its representatives shall have access to and the right to go upon the
roof of the Building, on a seven (7) day per week, twenty-four (24) hour basis,
to exercise its rights and perform its obligations under this Article 57. Tenant
acknowledges that, except in the case of an emergency or when a Building
engineer is not made available to Tenant in sufficient time to allow Tenant to
avoid or minimize interruption of use of the Rooftop Equipment, advance notice
is required and a Building engineer must accompany all persons gaining access to
the rooftop. Tenant may install Exterior Equipment at the Building only in
connection with its business operations at the Premises, and may not lease or
license any rights or equipment to third parties or allow the use of any rooftop
equipment or wireless network by any party other than Tenant. Tenant
acknowledges that Landlord has made no representation or warranty as to Tenant’s
ability to operate Exterior Equipment at the Building and Tenant acknowledges
that helicopters, other equipment installations and other structures and
activities at or around the Building may result in interference with Tenant’s
Exterior Equipment. Except as set forth in this Article 57, Landlord shall have
no obligation to prevent, minimize or in any way limit or control any existing
or future interference with Tenant’s Exterior Equipment.

ARTICLE 58

PATIO AND BALCONY AREAS

58.1 Tenant shall have the exclusive use of the balcony adjacent to Suite 200 as
indicated on Exhibit B-2 to this Lease (the “Balcony Area”) and one patio on the
West side of Suite 100 and two patios on the South side of Suite 100 as
indicated on Exhibit B-3 to this Lease (collectively, the “Patio Area”). The
Balcony Area and the Patio Area are sometimes referred to

 

-83-



--------------------------------------------------------------------------------

herein collectively as the “Patio and Balcony Areas.” Tenant shall be solely
responsible for the cleaning and maintenance of the Patio and Balcony Areas and
shall maintain the Patio and Balcony Areas in a clean and neat condition at all
times consistent with the balance of the Common Areas as determined by Landlord.
Tenant shall be responsible for all furniture, fixtures and equipment (“FF&E”)
installed in the Patio and Balcony Areas and all of Tenant’s FF&E selections
shall be subject to Landlord’s prior written approval, which shall not be
unreasonably withheld. Landlord shall have no liability with respect to any
loss, damage or theft of Tenant’s FF&E unless caused by Landlord’s gross
negligence or willful misconduct. Tenant shall not have any right to assign or
sublet all or any portion of the Patio and Balcony Areas separate from the
Premises. The Patio and Balcony Areas shall be deemed part of the Premises;
provided that it shall not be included in the calculation of the rentable square
footage of the Premises. In addition to the improvements described in the
Construction Drawings (as defined in Exhibit C to this Lease), Landlord shall
also construct, at Landlord’s sole expense, (a) with respect to the Balcony
Area: full-height sliding glass doors, hardscape flooring installation, base
building hardscape barriers and other landscape and privacy screening elements,
and (b) with respect to the Patio Area: full-height sliding glass doors on the
west and south sides of the Premises, hardscape flooring installation, lush
landscape privacy screening elements, an exclusive ground floor exterior
entrance off the parking structure, and a security perimeter surrounding the
first floor patio, each in accordance with Landlord’s Building standards for
such improvements. Any security system used on Tenant’s security perimeter must
be installed by Tenant in accordance with this Lease at Tenant’s sole cost and
expense (the “Perimeter Security System”). Subject to Article 57, Tenant shall
not enclose, modify, alter or improve, or install any telecommunications,
electrical or other systems (other than the Perimeter Security System) in or on,
the Patio and Balcony Areas; provided that notwithstanding the foregoing, Tenant
may, at Tenant’s sole cost and expense, install electrical service to the Patio
and Balcony Areas subject to Landlord’s prior written approval, which shall not
be unreasonably withheld. Tenant acknowledges that as of the date of this Lease,
additional levels of parking are being added to the existing parking structures
adjacent to the Premises and that the construction on the parking structures
must be coordinated with the construction of the Patio Area. Accordingly, delays
affecting the construction of the parking structure may affect the completion of
the Patio Area improvements. In the event the Patio Area improvements are not
completed by March 31, 2018, for any reason other than Tenant Delays, Tenant as
Tenant’s sole and exclusive remedy therefor shall receive a daily rent credit in
the amount of $250.00 per day until the Patio Area is usable by Tenant.

ARTICLE 59

TENANT SECURITY SYSTEMS

59.1 Subject to compliance with the terms of Article 15, as applicable, Tenant
shall have the right to install as an Alteration, at Tenant’s sole cost and
expense, a surveillance camera system (the “Security Camera System”) inside of
the Premises together with a security camera on the exterior of the Building in
a location approved by Landlord, which shall not be unreasonably withheld;
provided that (a) any such Security Camera System installed by Tenant complies
with all Applicable Laws, (b) the plans and specifications for any such Security
Camera System shall be subject to Landlord’s prior written approval, which
consent shall not be unreasonably withheld, and (c) any such Security Camera
System shall be compatible with the Building’s structure and systems. In no
event shall Landlord have any liability or responsibility for the operation,
maintenance or monitoring of any Security Camera System installed by Tenant

 

-84-



--------------------------------------------------------------------------------

and any additional costs incurred for any such monitoring, operation or
maintenance and for any modification to the Building necessary as a result of
the installation or operation of such Security Camera System shall be paid by
Tenant. On the expiration or earlier termination of this Lease, Tenant shall
remove the Security Camera System , the Perimeter Security System and all
related wiring and systems and restore the Premises and portions of the Building
affected by the Security Camera System and the Perimeter Security System to the
condition existing prior to the installation of that Security Camera System and
the Perimeter Security System at Tenant’s sole cost and expense.

59.2 At all times during the Term, Tenant may provide all security operations
and equipment which Tenant may from time to time determine to be necessary or
appropriate to serve the particular needs of Tenant in connection with its use
of the Premises, including without limitation the Security Camera System
(“Tenant’s Security”). All costs and expenses with respect to Tenant’s Security
(including, but not limited to, insurance for tort liability and uninsured
liability arising out of the acts and omissions of Tenant’s Security personnel)
shall be borne by Tenant. The standards of quality and performance and the level
of service for Tenant’s Security shall be established by Tenant in its
reasonable discretion, giving weight to the degree of anticipated risk and the
effect of such Security functions on the other tenants in the Building, and
Tenant shall consult with Landlord from time to time and use all reasonable
efforts to resolve to the reasonable satisfaction of Landlord any objections to
Tenant’s Security. Tenant’s right to exercise reasonable discretion shall not
however, limit or otherwise affect Tenant’s obligations to Landlord pursuant to
any other provision of this Lease. All costs related to the risks inherent with
respect to Tenant’s Security (including but not limited to insurance for tort
liability and uninsured liability arising out of the acts or omissions of
Tenant’s Security personnel) shall be solely the responsibility of Tenant.
Landlord and its agents and employees shall have no liability or obligation with
respect to such costs, and Tenant hereby indemnifies and holds harmless Landlord
and its agents and employees therefrom, except to the extent caused by the gross
negligence or willful misconduct of Landlord or its agents or employees. Tenant
hereby further indemnifies Landlord and its agents and employees against and
holds Landlord and its agents and employees harmless from and against any and
all loss, cost, liability, damage and expense, including without limitation,
penalties, fines and actual attorneys’ fees and costs, which Landlord or its
agents or employees may incur arising out of or in connection with the provision
by Tenant of all or any portion of Tenant’s Security, except to the extent
caused by the gross negligence or willful misconduct of Landlord or its agents
or employees. Tenant shall comply with all applicable laws, rules and
regulations in connection with its provision of security for the Premises,
including, without limitation, the carrying and use of firearms by Tenant’s
Security personnel and the personnel of Tenant’s agents and independent
contractors retained by Tenant. Tenant hereby indemnifies Landlord and its
agents and employees against and holds Landlord and its agents and employees
harmless from and against any and all loss, cost, liability, damage and expense,
including without limitation, penalties, fines and actual attorneys’ fees and
costs, which Landlord or its agents or employees may incur arising out of or in
connection with the carrying and/or use of firearms by Tenant’s Security
personnel or the personnel of Tenant’s agents or independent contractors.

 

-85-



--------------------------------------------------------------------------------

ARTICLE 60

LANDLORD’S REPRESENTATIONS AND WARRANTIES

60.1 Landlord, in order to induce Tenant to enter into this Lease, hereby
represents and warrants that:

(a) Landlord is duly organized and validly existing under the laws of the State
of Delaware and has full power and authority to enter into this Lease;

(b) (i) Landlord is the sole fee simple owner of the Building and Project, and
(ii) to Landlord’s knowledge, none of the CC&R’s prohibits or requires consent
to the exercise of any of Tenant’s material rights under this Lease;

(c) To Landlord’s knowledge, Landlord is not a party to any agreement or
litigation the terms of which could reasonably be expected to adversely affect
the ability of Landlord to perform its obligations under this Lease or which
would constitute a default on the part of Landlord under this Lease, or
otherwise adversely affect Tenant’s rights or entitlements under this Lease; and

(d) Landlord has no actual knowledge that the Building is not zoned to permit
the use of the Building and Premises for general office purposes. For purposes
of this Lease, “Landlord’s knowledge” shall be deemed to mean and limited to the
current actual knowledge of Thomas McCarthy, Edward Cook, Brian Harnetiaux,
Michael Coppin or Megan Allen at the time of execution of this Lease and not any
implied, imputed, or constructive knowledge of said individual or of Landlord or
any parties related to or comprising Landlord and without any independent
investigation or inquiry having been made or any implied duty to investigate or
make any inquiries; it being understood and agreed that such individual shall
have no personal liability in any manner whatsoever hereunder or otherwise
related to the transactions contemplated hereby.

ARTICLE 61

HELISTOP USE

61.1 Landlord and Tenant shall enter into a helipad access agreement
substantially in the form of Exhibit J, granting Tenant non-exclusive access to
the helipad located at the 555 Anton Blvd. building in the Project (“Helipad
Access Agreement”). The form and substance of the Helipad Access Agreement shall
be subject to modification to meet the requirements of any applicable
governmental authority having jurisdiction over the use of the helipad. Any
termination of this Lease terminates all rights under this Article 61 and the
Helipad Access Agreement. Tenant’s rights under this Article 61 are personal to
the Original Tenant and may be exercised only by the Original Tenant while
occupying at least one contiguous, full floor of the Premises. Any assignment or
subletting by Tenant of this Lease or of all or a portion of the Premises (such
that Tenant and its Permitted Transferees cease to occupy collectively at least
23,993 rentable square feet within the Building) (even if such assignment or
subletting does not require the consent of Landlord or is approved by Landlord)
terminates Tenant’s rights under this Article 61, unless Landlord consents to
the contrary in writing at the time of such subletting or assignment, or unless
such assignment or subletting is to a Permitted Transferee under this

 

-86-



--------------------------------------------------------------------------------

Lease. Tenant’s rights to use the Helipad are subject to rights of any tenants
of the Project existing on the Date of this Lease.

ARTICLE 62

LETTER OF CREDIT

62.1 Letter of Credit. Tenant agrees to provide, at Tenant’s sole cost and
expense, a Letter of Credit (as defined below) in the Letter of Credit Required
Amount (as defined below) as additional security for the faithful performance
and observance by Tenant of all of the provisions of this Lease, on the terms
and conditions set forth below. The use, application or retention of the Letter
of Credit, or any portion thereof, by Landlord shall not prevent Landlord from
exercising any other right or remedy provided by this Lease or by law, it being
intended that Landlord shall not first be required to proceed against the Letter
of Credit and the Letter of Credit shall not operate as a limitation on any
recovery to which Landlord may otherwise be entitled. As used herein the term
Letter of Credit Required Amount initially means $606,000.00. Subject to the
remaining terms of this Article 62, and provided the Reduction Conditions (as
defined below) have been satisfied at the particular reduction effective date,
Tenant shall have the right to reduce the Required Amount so that the new
Required Amount shall be $484,800.00 effective as of the first day of the
nineteenth (19th) month of the Term, $363,600.00 effective as of the first day
of the thirty-first (31st) month of the Term, $242,400.00 effective as of the
first day of the forty-third (43rd) month of the Term, $151,500.00 effective as
of the first day of the fifty-fifth (55th) month of the Term, and $121,200.00
effective as of the first day of the seventy-third (73rd) month of the Term. If
Tenant is not entitled to reduce the Required Amount as of a particular
reduction effective date due to the failure of one or more of the Reduction
Conditions, then as and when the Reduction Conditions are satisfied in full,
Tenant shall be entitled to reduce the Required Amount by the amount of the
reduction Tenant would have been entitled to had all of the Reduction Conditions
been satisfied on such reduction effective date. If Tenant is entitled to a
reduction in the Required Amount, Tenant shall provide Landlord with written
notice requesting that the Required Amount be reduced as provided above (the
Reduction Notice). If Tenant provides Landlord with a Reduction Notice, and
Tenant is entitled to reduce the Required Amount as provided herein, the
reduction shall be effectuated by Tenant replacing the Letter of Credit then
being held by Landlord with a new Letter of Credit in the new Required Amount or
amending the then-existing Letter of Credit to that new Required Amount. The
term Reduction Conditions means no Event of Default shall have occurred and be
continuing under this Lease.

62.2 Delivery of Letter of Credit. (a) Tenant shall cause a Letter of Credit, in
the amount of the Letter of Credit Required Amount to be issued by the L/C Bank
(as defined below) in favor of Landlord, and its successors, assigns and
transferees; (b) Tenant will cause the Letter of Credit to remain in full force
and effect during the entire Term (or be replaced by a new Letter of Credit
issued by the L/C Bank not less than thirty (30) days prior to the expiration
date of the prior Letter of Credit) and thereafter until thirty (30) days after
expiration or earlier termination of the Lease; and (c) the initial Letter of
Credit will be delivered to Landlord upon the execution and delivery of this
Lease by Tenant. So long as no Event of Default then exists, Landlord shall
return the Letter of Credit to Tenant within thirty (30) days after the
Expiration Date. The specific requirements for the Letter of Credit and the
rights of Landlord to make draws thereon will be as set forth in this
Article 62. All of Tenant’s rights and all of Landlord’s

 

-87-



--------------------------------------------------------------------------------

obligations under this Lease are strictly contingent on Tenant’s delivering and
thereafter causing the Letter of Credit to remain in full force and effect
during the entire Term.

62.3 Draws on the Letter of Credit. Immediately upon, and at any time or from
time to time after, the occurrence of any one or more Draw Events (as defined
below), Landlord will have the unconditional right to draw on the Letter of
Credit in accordance with this Article 62. Landlord shall provide written notice
of any such draw on the Letter of Credit to Tenant on the date of such draw,
unless Landlord is prevented from giving notice by application of the bankruptcy
code’s automatic stay, in which case no such notice shall be required. Upon the
payment to Landlord of the Draw Proceeds, Landlord will hold the Draw Proceeds
in its own name and for its own account, without liability for interest, to use
and apply any and all of the Draw Proceeds only (a) to cure any Event of Default
by Tenant; (b) to pay any other sum to which Landlord becomes obligated by
reason of Tenant’s failure to carry out its obligations under this Lease; or
(c) to compensate Landlord for any monetary loss or damage which Landlord
suffers thereby that is finally determined by a court to have been proximately
caused by Tenant’s failure to carry out its obligations under this Lease. In
addition, if the Draw Event is the failure of Tenant to renew the Letter of
Credit as required hereunder, then Landlord shall be entitled to draw the entire
Letter of Credit as a cash security deposit, held as a pledge under the
California Uniform Commercial Code to secure Tenant’s obligations under this
Lease. Landlord will return the amounts so drawn, less any amounts applied as
provided herein, upon delivery by Tenant of a replacement Letter of Credit.
Among other things, it is expressly understood that the Draw Proceeds will not
be considered an advance payment of Base Rent or Additional Rent or a measure of
Landlord’s damages resulting from any Event of Default hereunder (past, present
or future). Further, immediately upon the occurrence and during the continuance
of any one or more Draw Events, Landlord may, from time to time and without
prejudice to any other remedy, use the Draw Proceeds (whether from a
contemporaneous or prior draw on the Letter of Credit) to the extent necessary
to (a) cure any Event of Default by Tenant; (b) to pay any other sum to which
Landlord becomes obligated by reason of Tenant’s failure to carry out its
obligations under this Lease; or (c) compensate Landlord for any monetary loss
or damage which Landlord suffers thereby that is finally determined by a court
to have been proximately caused by Tenant’s failure to carry out its obligations
under this Lease. Any delays in Landlord’s draw on the Letter of Credit or in
Landlord’s use of the Draw Proceeds as provided in this Article 62 will not
constitute a waiver by Landlord of any of its rights hereunder with respect to
the Letter of Credit or the Draw Proceeds. Following any such application of the
Draw Proceeds, Tenant will either pay to Landlord within five (5) business days
following Landlord’s demand therefor the cash amount so applied in order to
restore the Draw Proceeds to the full amount thereof immediately prior to such
application or cause the Letter of Credit to be replenished to its full amount
thereunder. Failure to either pay that cash amount or cause the Letter of Credit
to be replenished to its full amount thereunder within five (5) business days
after written demand shall constitute an Event of Default without the right to
any further notice or cure period. Landlord will not be liable for any indirect,
consequential, special or punitive damages incurred by Tenant arising from a
claim that Landlord violated the bankruptcy code’s automatic stay in connection
with any draw by Landlord of any Draw Proceeds, Landlord’s liability (if any)
under such circumstances being limited to the reimbursement of direct costs as
and to the extent expressly provided in this Section 62.3. Nothing in this Lease
or in the Letter of Credit will confer upon Tenant any property rights or
interests in any Draw Proceeds; provided, however, that upon the expiration or
earlier termination of this Lease, and so long as there then exist no Draw
Events or Events of

 

-88-



--------------------------------------------------------------------------------

Default hereunder, Landlord agrees to return any remaining unapplied balance of
the Draw Proceeds then held by Landlord, and the Letter of Credit itself (if and
to the extent not previously drawn in full) to Tenant. Landlord may draw on the
Letter of Credit and/or apply any Security Deposit in any order.

62.4 Applicable Definitions.

Draw Event means each of the following events:

(a) the occurrence of any one or more of the following which shall have also
been preceded, simultaneously accompanied, or succeeded by an Event of Default
under this Lease regardless of the absence of any notice of default which might
otherwise be required with respect to an Event of Default if the giving of
notice to Tenant about such breach by Tenant is stayed or barred due to one of
the following events: (i) Tenant’s filing of a petition under any chapter of the
Bankruptcy Code, or under any federal, state or foreign bankruptcy or insolvency
statute now existing or hereafter enacted, or Tenant’s making a general
assignment or general arrangement for the benefit of creditors, (ii) the filing
of an involuntary petition under any chapter of the Bankruptcy Code, or under
any federal, state or foreign bankruptcy or insolvency statute now existing or
hereafter enacted, or the filing of a petition for adjudication of bankruptcy or
for reorganization or rearrangement, by or against Tenant and such filing not
being dismissed within sixty (60) days, (iii) the entry of an order for relief
under any chapter of the Bankruptcy Code, or under any federal, state or foreign
bankruptcy or insolvency statute now existing or hereafter enacted, (iv) the
appointment of a custodian, as such term is defined in the Bankruptcy Code (or
of an equivalent thereto under any federal, state or foreign bankruptcy or
insolvency statute now existing or hereafter enacted), for Tenant, or the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in this Lease
and possession not being restored to Tenant within sixty (60) days, or (v) the
subjection of all or substantially all of Tenant’s assets located at the
Premises or of Tenant’s interest in this Lease to attachment, execution or other
judicial seizure and such subjection not being discharged within sixty (60)
days;

(b) the failure of Tenant, not less than thirty (30) days prior to the stated
expiration date of the Letter of Credit then in effect, to cause an extension,
renewal or replacement issuance of the Letter of Credit, to be effected, which
extension, renewal or replacement issuance will be made by the L/C Bank, will
otherwise meet all of the requirements of the initial Letter of Credit
hereunder, which failure will be an Event of Default under this Lease;

(c) the failure of Tenant to make when due any payment of Base Rent, of any
monthly installment of any Additional Rent, or pay any other monetary obligation
within five (5) days after receipt of written notice from Landlord that the
amount is due (unless the giving of notice to Tenant about such breach by Tenant
is stayed or barred due to one of the events listed in subsection (a) above, in
which case such five (5) day period shall run from the date the amount is due);

 

-89-



--------------------------------------------------------------------------------

(d) the payment by Landlord of any sum to cure a failure by Tenant to comply
with any non-monetary obligation hereunder which Tenant has not cured within
thirty (30) days after notice thereof by Landlord (or, if Landlord is prevented
from giving notice by application of the bankruptcy code’s automatic stay, the
payment of Landlord of any sum to cure a failure by Tenant to comply with any
non-monetary obligation hereunder that Tenant has not cured within thirty (30)
days from the date of the breach).

Draw Proceeds means the proceeds of any draw or draws made by Landlord under the
Letter of Credit, together with any and all interest accruing thereon, if
deposited in an interest-bearing account.

L/C Bank means J.P. Morgan Chase Bank or any other United States bank which is
approved by Landlord in Landlord’s sole discretion.

Letter of Credit means that certain one-year irrevocable letter of credit, in
the Letter of Credit Required Amount, issued by the L/C Bank, as required under
Section 62.2 and, if applicable, as extended, renewed, replaced or modified from
time to time in accordance with this Lease, which letter of credit will be
transferable and in substantially the same form as attached Exhibit L.

62.5 Transfer of Letter of Credit. The Letter of Credit shall not be mortgaged,
assigned or encumbered in any manner whatsoever by Tenant. Tenant acknowledges
that Landlord has the right to transfer or mortgage its interest in the Premises
and the Building and in this Lease and Tenant agrees that in the event of any
such transfer or mortgage, Landlord shall have the right, upon written notice to
Tenant, to transfer or assign the Letter of Credit and/or the Draw Proceeds to
the transferee or mortgagee to be held and drawn upon subject to the terms and
conditions of this Lease, and in such event, following delivery of the Letter of
Credit to such Transferee or mortgagee, Tenant shall look solely to such
transferee or mortgagee for return of the Letter of Credit and/or the Draw
Proceeds so transferred. Landlord shall pay all fees and charges of the L/C Bank
with respect to any transfer of the Letter of Credit. Tenant shall, within
five (5) business days of request by Landlord, execute such further instruments
or assurances as Landlord may reasonably deem necessary to evidence or confirm
Landlord’s transfer or assignment of the Letter of Credit and/or the Draw
Proceeds to such transferee or mortgagee.

62.6 Letter of Credit is Not Security Deposit. Landlord and Tenant acknowledge
and agree that in no event or circumstance shall the Letter of Credit, any
renewal thereof or substitute therefor or the proceeds thereof be (i) deemed to
be or treated as a security deposit within the meaning of California Civil Code
Section 1950.7, (ii) subject to the terms of such Section 1950.7, or
(iii) intended to serve as a security deposit within the meaning of such
Section 1950.7. The parties hereto (A) recite that the Letter of Credit is not
intended to serve as a security deposit and such Section 1950.7 and any and all
other laws, rules and regulations applicable to security deposits in the
commercial context (Security Deposit Laws) shall have no applicability or
relevancy thereto and (B) waive any and all rights, duties and obligations
either party may now or, in the future, will have relating to or arising from
the Security Deposit Laws. Notwithstanding the foregoing, to the extent
California Civil Code 1950.7 in any way: (a) is determined to be applicable to
this Lease or the Letter of Credit (or any proceeds thereof); or (b) controls
Landlord’s rights to draw on the Letter of Credit or apply the proceeds of the
Letter

 

-90-



--------------------------------------------------------------------------------

of Credit to any amounts due under this Lease or any damages Landlord may suffer
following termination of this Lease, then Tenant fully and irrevocably waives
the benefits and protections of Section 1950.7 of the California Civil Code, it
being agreed that Landlord may recover from the Letter of Credit (or its
proceeds) all of Landlord’s damages under this Lease and California law
including, but not limited to, any damages accruing upon the termination of this
Lease in accordance with this Lease and Section 1951.2 of the California Civil
Code.

62.7 Substitute Letter of Credit. In the event the L/C Bank is declared
insolvent by the FDIC or is closed for any reason, Tenant shall, within ten
(10) business days thereafter, either (a) provide a substitute Letter of Credit
meeting the requirements of this Article 62 from another United States bank
which is approved by Landlord in Landlord’s sole discretion, or (b) if Landlord
does not approve the issuer of the substitute Letter of Credit, deposit cash
with Landlord in the Letter of Credit Required Amount to be held in the same
manner, and under the same terms and conditions, as Draw Proceeds under this
Article 62.

ARTICLE 63

ADDITIONAL IMPROVEMENTS

63.1 Upon Tenant’s written request, which must be delivered to Landlord within
twenty-four (24) months after the Commencement Date, if at all, and subject to
Applicable Laws, Landlord, at Tenant’s sole cost and expense, will install
twenty (20) electric vehicle charging stations at locations in the Parking
Facilities reasonably determined by Landlord. Any parking space in which those
charging stations are installed shall be counted against the number of
personalized reserved parking spaces to which Tenant is entitled under this
Lease and Tenant shall pay the monthly charge for each such space at the rate
provided for in Section 49.3 for personalized parking passes. Tenant shall
reimburse Landlord within thirty (30) days after written demand for the costs
incurred by Landlord in connection with the installation, repair, maintenance,
replacement and removal of such vehicle charging stations. Upon the expiration
or earlier termination of this Lease, Landlord may require that some or all of
such vehicle charging stations be removed and the parking areas affected thereby
restored to a condition comparable to other parking areas in the Parking
Facility without vehicle charging stations at Tenant’s sole cost and expense.

63.2 Upon Tenant’s written request, which must be delivered to Landlord within
twenty-four (24) months after the Commencement Date, if at all, Landlord, at
Tenant’s sole cost and expense, shall install a rock climbing wall (the “Wall”)
outside of the new parking garage being constructed on or about the date of this
Lease at 575 Anton on the terms and conditions contained in this Section 63.2.
Landlord’s obligation to construct the Wall is subject to determining the
structural feasibility of its installation at that location, approval by all
governmental authorities, limitations on the location and design of the Wall to
reflect considerations as to safety and security and as to such other reasonable
matters as Landlord may determine. The Wall shall be for the exclusive use of
Tenant and its employees and invitees and Tenant shall be solely responsible for
the control of the use of, and access to, the Wall and any and all liability,
loss, cost or expense arising out of that use. Landlord shall have no obligation
or duty to control or supervise the use of, or access to, the Wall. Tenant shall
be responsible for the maintenance and repair of the Wall and any additional
costs and/or additional improvements necessary to prevent use of the Wall by
persons other than Tenant’s employees and invitees.

 

-91-



--------------------------------------------------------------------------------

Tenant shall reimburse Landlord within thirty (30) days after written demand for
the costs incurred by Landlord in connection with the installation, repair,
maintenance, replacement and removal of the Wall. Upon the expiration or earlier
termination of this Lease, Landlord may require that some or all of the Wall be
removed and the areas affected thereby restored to the condition existing prior
to the installation of the Wall at Tenant’s sole cost and expense. Without
limiting the generality of Article 13, Tenant shall secure appropriate insurance
to cover all liability arising out of the use and operation of the Wall.

 

-92-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant, acting herein through duly authorized
individuals, have caused these presents to be executed as of the date first
above written.

 

TENANT: VERITONE, INC., a Delaware corporation By:  

/s/ Chad Steelberg

  Chad Steelberg,   Chief Executive Officer

 

-93-



--------------------------------------------------------------------------------

LANDLORD: PR II/MCC SOUTH COAST PROPERTY OWNER, LLC, a Delaware limited
liability company

By:  

PR II/MCC South Coast Venture, LLC, a Delaware

limited liability company, its sole member

  By:   McCarthy Cook Ventures XIII, LLC,     a Delaware limited liability
company,     its authorized member

    By:  

/s/ Edward W. Cook III

    Name:   Edward W. Cook III     Title:   Co-President

 

-94-



--------------------------------------------------------------------------------

EXHIBIT A

THE PROJECT

The land situated in the City of Costa Mesa, in the County of Orange, State of
California, and described as follows:

PARCEL A:

PARCEL 3 OF LOT LINE NO. 05-03, IN THE CITY OF COSTA MESA, COUNTY OF ORANGE,
STATE OF CALIFORNIA, RECORDED SEPTEMBER 19, 2005 AS INSTRUMENT
NO. 2005000738603, OF OFFICIAL RECORDS.

PARCEL B:

PARCELS 2 AND 3 OF LOT LINE NO. 05-04, IN THE CITY OF COSTA MESA, COUNTY OF
ORANGE, STATE OF CALIFORNIA, RECORDED SEPTEMBER 19, 2005 AS INSTRUMENT
NO. 2005000738604 AND RE-RECORDED SEPTEMBER 26, 2005 AS INSTRUMENT
NO. 2005000758094, BOTH OF OFFICIAL RECORDS.

PARCEL C:

A PERPETUAL, NON-EXCLUSIVE, APPURTENANT EASEMENT FOR VEHICULAR INGRESS, EGRESS
AND ACCESS AS SET FORTH IN THAT CERTAIN DECLARATION ESTABLISHING RECIPROCAL
EASEMENTS AND MAINTENANCE OBLIGATIONS RECORDED OCTOBER 27, 1983 AS INSTRUMENT
NO. 83-473268 OF OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.

PARCEL D

A PERPETUAL, APPURTENANT, NON-EXCLUSIVE EASEMENT FOR PROVIDING AND MAINTAINING
VEHICULAR PARKING SPACES AND FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS AS
SET FORTH IN THAT CERTAIN THIRD RESTATED AND AMENDED DECLARATION ESTABLISHING
RECIPROCAL EASEMENTS RECORDED SEPTEMBER 19, 2005 AS INSTRUMENT NO. 2005000738612
OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.

PARCEL E:

A PERPETUAL, APPURTENANT, NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES
AS SET FORTH IN THAT CERTAIN RESTATED GRANT OF EMERGENCY WATER FIRE SERVICE
EASEMENT RECORDED SEPTEMBER 24, 1985 AS INSTRUMENT NO. 85-363132 OF OFFICIAL
RECORDS OF ORANGE COUNTY, CALIFORNIA.

APN: 410-501-32; 410-501-33; 410-501-34; 410-501-35; 410-501-37; 410-501-38

 

Exhibit A

-1-



--------------------------------------------------------------------------------

EXHIBIT B

PREMISES

(See Attached.)

[SPACE PLAN]

 

Exhibit B

-1-



--------------------------------------------------------------------------------

EXHIBIT B-1

TEMPORARY SPACE

[SPACE PLAN]

 

Exhibit B-1

-1-



--------------------------------------------------------------------------------

EXHIBIT B-2

BALCONY AREA

(See Attached)

[BALCONY LAYOUT]

 

Exhibit B-2

-1-



--------------------------------------------------------------------------------

EXHIBIT B-3

PATIO AREA

(See Attached)

[PATIO LAYOUT]

 

Exhibit B-3

-1-



--------------------------------------------------------------------------------

EXHIBIT C

TENANT WORK LETTER

This Tenant Work Letter (“Tenant Work Letter”) sets forth the terms and
conditions relating to the construction of improvements for the Premises. All
references in this Tenant Work Letter to “the Lease” shall mean the relevant
portions of the Lease to which this Tenant Work Letter is attached as Exhibit C.

SECTION 1

BASE, SHELL AND CORE

Landlord has previously constructed the base, shell, and core (i) of the
Premises and (ii) of the floor(s) of the Building on which the Premises are
located (collectively, the “Base, Shell, and Core”), and Tenant shall accept the
Base, Shell and Core in its current “As-Is” condition existing as of the date of
the Lease and the Commencement Date. Landlord shall install in the Premises
certain “Tenant Improvements” (as defined below) pursuant to the provisions of
this Tenant Work Letter. As used in this Lease, a “latent defect” is a design or
construction defect or error in the Tenant Improvements which is not apparent
upon an ordinary and reasonable inspection of the Premises. Landlord covenants
that if any such latent defects appear during the Term, which resulted from
faulty design, workmanship or materials, then Landlord shall cause the same,
after receiving written notice thereof from Tenant, to be repaired and corrected
with all reasonable speed at Landlord’s expense. Except for the Tenant
Improvement work described in this Tenant Work Letter and except for the
Allowance set forth below, Landlord shall not be obligated to make or pay for
any alterations or improvements to the Premises, the Building or the Project.

SECTION 2

CONSTRUCTION DRAWINGS FOR THE PREMISES

2.1 Selection of Architect/Construction Drawings. Landlord shall retain an
architect/space planner (the “Architect”) to prepare the “Construction
Drawings,” as that term is defined in this Section 3.1. Landlord shall retain
Landlord’s engineering consultants (the “Engineers”) to prepare all plans and
engineering working drawings relating to the structural, mechanical, electrical,
plumbing, HVAC, lifesafety, and sprinkler work in the Premises. The plans and
drawings to be prepared by Architect and the Engineers hereunder shall be known
collectively as the “Construction Drawings.” Notwithstanding that any
Construction Drawings are reviewed by Landlord or prepared by its Architect,
Engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord’s Architect, Engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant’s waiver and indemnity set forth in Article 10
of the Lease shall specifically apply to the Construction Drawings. Landlord
hereby assigns to Tenant all rights against the Architect, Engineers and
consultants for errors and omissions contained in the Construction Documents,
which assignment shall be on a non-exclusive basis such that such

 

Exhibit C

-1-



--------------------------------------------------------------------------------

rights may be enforced by Landlord and/or Tenant. Landlord and Tenant agree to
cooperate reasonably in any enforcement of such rights.

2.2 Final Space Plan. Prior to the execution of the Lease, Tenant has met with
Landlord’s Architect and provided Landlord’s Architect with information
regarding the preliminary layout and designation of all proposed offices, rooms
and other partitioning, and their intended use and equipment to be contained
therein (the “Information”). Tenant shall continue to communicate with
Landlord’s Architect as necessary concerning the Information to facilitate the
design of the Tenant Improvements. Landlord and Architect shall, based on such
Information (subject to changes reasonably required by Landlord), prepare the
final space plan for Tenant Improvements in the Premises (collectively, the
“Final Space Plan”), which Final Space Plan shall include a layout and
designation of all offices, rooms and other partitioning, their intended use,
and equipment to be contained therein, and shall deliver the Final Space Plan to
Tenant for Tenant’s approval. Tenant shall approve or reasonably disapprove the
Final Space Plan or any revisions thereto within five (5) business days after
Landlord delivers the Final Space Plan or such revisions to Tenant; provided,
however, that any delay due to Tenant’s disapproval of the Final Space Plan
(other than to the extent the same is not (subject to changes reasonably
required by Landlord) in substantial conformance with the Information provided
by Tenant to Architect (such nonconformity, a “Space Plan Design Problem”))
shall constitute a Tenant Delay. Tenant’s failure to disapprove the Final Space
Plan for any Space Plan Design Problem or any revisions thereto by written
notice to Landlord (which notice shall specify in detail the reasonable reasons
for Tenant’s disapproval pertaining to any Space Plan Design Problem) within
said five (5) business day period shall be deemed to constitute Tenant’s
approval of the Final Space Plan or such revisions. The scope and design of the
Tenant Improvements and all Construction Drawings shall be subject to Landlord’s
approval, which shall not be unreasonably withheld, conditioned or delayed.
Without limiting the foregoing approval right, Landlord and Tenant agree that
the overall look, feel and layout (specifically, the balance between open areas
and enclosed offices/rooms) of the Tenant Improvements shall be substantially
similar to the look, feel and layout of the tenant improvements existing in
Suite 350 on the date of the Lease and the layout of the improvements shown on
the preliminary plan for the Tenant Improvements dated July 12, 2017 (a copy of
which is attached hereto as Exhibit C-2), including an interior stairwell as
shown on those preliminary plans (provided that in any event the interior
stairwell must be meet the requirements for Building Standard Stairs contained
in Exhibit C-1 attached hereto) (collectively, the “Design Standards”).

2.3 Final Working Drawings. Based on the Final Space Plan, Landlord shall cause
the Architect and the Engineers to complete the architectural and engineering
drawings for the Premises, and Architect shall compile a fully coordinated set
of architectural, structural, mechanical, electrical and plumbing working
drawings in a form which is complete to allow subcontractors to bid on the work
and to obtain all applicable permits (collectively, the “Final Working
Drawings”) and shall submit the same to Tenant for Tenant’s approval. The Final
Working Drawings shall incorporate modifications to the Final Space Plan as
necessary to comply with the floor load and other structural and system
requirements of the Building. To the extent that the finishes and specifications
are not completely set forth in the Final Space Plan for any portion of the
Tenant Improvements depicted thereon, the actual specifications and finish work
shall be in accordance with the Specifications. Tenant shall approve or
reasonably disapprove the Final Working Drawings or any revisions thereto within
five (5) business days

 

Exhibit C

-2-



--------------------------------------------------------------------------------

after Landlord delivers the Final Working Drawings or any revisions thereto to
Tenant; provided, however, that any delay due to Tenant’s disapproval of the
Final Working Drawings (other than to the extent the same are not (subject to
changes reasonably required by Landlord) in substantial conformance with the
Final Space Plan (such nonconformity, a “Working Drawing Design Problem”)) shall
constitute a Tenant Delay. Tenant’s failure to reasonably disapprove the Final
Working Drawings or any revisions thereto by written notice to Landlord (which
notice shall specify in detail the reasonable reasons for Tenant’s disapproval
pertaining to any Working Drawing Design Problem) within said five (5) business
day period shall be deemed to constitute Tenant’s approval of the Final Working
Drawings or such revisions.

2.4 Approved Working Drawings. The Final Working Drawings shall be approved or
deemed approved by Tenant (the “Approved Working Drawings”) prior to the
commencement of the construction of the Tenant Improvements. Landlord shall
cause the Architect to submit the Approved Working Drawing to the applicable
local governmental agency for all applicable building permits necessary to allow
“Contractor,” as that term is defined in Section 4.1 of this Tenant Work Letter,
to commence and fully complete the construction of the Tenant Improvements (the
“Permits”). No changes, modifications or alterations in the Approved Working
Drawings may be made without the prior written consent of Landlord, which
consent shall not be unreasonably conditioned, withheld or delayed.

2.5 Time Deadlines. Tenant shall use its best efforts to cooperate with
Architect, the Engineers, and Landlord to complete all phases of the
Construction Drawings and the permitting process and to receive the Permits, and
with Contractor, for approval of the “Cost Proposal,” as that term is defined in
Section 4.2 below as soon as possible after the execution of the Lease and, in
this regard, to the extent Landlord considers such meeting(s) to be reasonably
necessary, Tenant shall meet with Landlord on a weekly basis to discuss Tenant’s
progress in connection with the same.

2.6 Design Problem. Notwithstanding anything to the contrary in this Tenant Work
Letter, Landlord shall be deemed to have acted reasonably in disapproving plans
or designs if Landlord determines in good faith that the matter disapproved
constitutes or would create a Design Problem (as defined below). As used herein,
a “Design Problem” shall mean (i) adverse effect on the structural integrity of
the Building; (ii) more than a remote possibility of damage to the Building’s
systems; (iii) non-compliance with applicable codes; (iv) adverse effect on the
exterior appearance of the Building; (v) creation of the potential for unusual
expenses to be incurred in connection with the maintenance by Landlord of the
alteration or improvement, unless Tenant agrees to pay for the incremental
maintenance costs caused by the non-typical alterations, (vi) a material adverse
effect on any other tenant or occupant of the Building, (vii) creation of an
obligation to make other alterations, additions or improvements to the Premises
or Common Areas in order to comply with applicable laws (including, without
limitation, the Americans with Disabilities Act), (viii) adverse effect on the
LEED rating of the Building or (ix) material variation from the look, feel and
layout of the Design Standards.

 

Exhibit C

-3-



--------------------------------------------------------------------------------

SECTION 3

CONSTRUCTION AND PAYMENT FOR

COSTS OF TENANT IMPROVEMENTS

3.1 Allowance. Landlord shall cause a contractor designated by Landlord (the
“Contractor”) to (i) obtain all applicable building permits for construction of
the Tenant Improvements, and (ii) construct the Tenant Improvements as depicted
on the Approved Working Drawings, in compliance with such building permits and
all applicable laws in effect at the time of construction, and in good
workmanlike manner. Landlord shall pay for the cost of the design and
construction of the Tenant Improvements in an amount up to, but not exceeding,
$70.00 per rentable square foot of the Premises (i.e., up to $2,651,250.00,
based on 37,875 rentable square feet of the Premises (the “Allowance”). The cost
of the design and construction of the Tenant Improvements shall include
Landlord’s construction supervision and management fee in an amount equal to the
product of (i) three percent (3%) and (ii) the amount equal to the sum of the
Allowance and the Over-Allowance Amount (as such term is defined below). Tenant
shall pay for all costs in excess of the Allowance (“Over-Allowance Amount”),
which payment shall be made to Landlord in cash within ten (10) days after
Tenant’s receipt of invoice therefor from Landlord and, in any event, prior to
the date Landlord causes the Contractor to commence the actions described in the
first sentence of this Section 3. In the event that after Tenant pays the
Over-Allowance Amount Tenant requests any changes, change orders or
modifications to the Approved Working Drawings (which Landlord approves pursuant
to Section 2 above) which increase the cost to construct the Tenant
Improvements, Tenant shall pay such increased cost to Landlord immediately upon
Landlord’s request therefor, and, in any event, prior to the date Landlord
causes the Contractor to commence construction of the changes, change orders or
modifications. Except as set forth below, in no event shall Landlord be
obligated to pay for any of Tenant’s furniture, computer systems, telephone
systems, equipment or other personal property which may be depicted on the
Construction Drawings; such items shall be paid for by Tenant. Tenant shall not
be entitled to receive in cash or as a credit against any rental or otherwise,
any portion of the Allowance not used to pay for the cost of the design and
construction of the Tenant Improvements; provided, however, so long as the
Tenant Improvements have been completed and all Allowance items have been paid,
and so long as no Event of Default exists under the Lease, Tenant may use any
unused portion of the Allowance not to exceed an amount equal to $10.00 per
square foot of rentable area in the Premises as a credit against Base Rent due
under the Lease and/or toward Tenant’s fixtures, furniture and equipment
(“FFE”). Tenant shall present Landlord with paid invoices for the FFE, and
Landlord shall reimburse Tenant within thirty (30) days after receipt thereof.

3.2 Tenant’s Percentage. Notwithstanding the provision of Section 3.1, so long
as the Tenant is the Original Tenant, Tenant may pay the Over-Allowance Amount
in accordance with the following schedule: (a) an amount equal to thirty-five
percent (35%) of the Over-Allowance Amount (the “Initial Construction Deposit”)
shall by delivered to Landlord within thirty (30) days after the receipt from
Landlord of an invoice therefor together with reasonable supporting
documentation; and (b) the remaining sixty-five percent (65%) of the
Over-Allowance Amount shall be delivered to Landlord from time-to-time within
ten (10) business days after written request of Landlord (each, a “Funding
Request”) in amounts specified

 

Exhibit C

-4-



--------------------------------------------------------------------------------

by Landlord in each such Funding Request. Landlord may give multiple Funding
Requests. Landlord agrees that the amounts specified in each Funding Request
shall be Landlord’s good faith estimate of Tenant’s Percentage (as defined
below) of the amounts necessary to make payment to third parties for the cost of
the Tenant Improvement that have been incurred or will be incurred within
thirty (30) days after the date of the Funding Request. Any failure of Tenant to
deliver to Landlord any portion of the Over-Allowance Amount in cash as and when
due as provided above shall constitute a Tenant Delay and, if not cured within
five (5) business days after written notice, shall also constitute an Event of
Default under the Lease. The Initial Construction Deposit shall be applied to
Tenant’s Percentage of the cost of the Tenant Improvements first coming due. For
purposes of this Tenant Work Letter, “Tenant’s Percentage” shall be equal
one (1) minus the fraction determined by dividing the amount of the Allowance by
the estimated budget for the Tenant Improvements. Landlord may from time to time
re-determine the Over-Allowance Amount based on any changes, change orders or
modifications to the approved Working Drawings (which Landlord approves pursuant
to Section 2) which increase the cost to construct the Tenant Improvements and
upon that re-determination modify Tenant’s Percentage and adjust the amount of
any Funding Request (or make additional Funding Requests) such that Tenant shall
pay the entire Over-Allowance Amount and Tenant’s funding of the Over-Allowance
Amount at all times is equal to Tenant’s Percentage of the estimated budget for
the Tenant Improvements that has been expended through that date and that will
be paid to third parties for the cost of the Tenant Improvement that have been
incurred or will be incurred within thirty (30) days after the date of the most
recent Funding Request.

SECTION 4

SUBSTANTIAL COMPLETION

OF THE TENANT IMPROVEMENTS

4.1 Substantial Completion. For purposes of this Lease, including for purposes
of determining the Commencement Date, “Substantial Completion” of the Premises
shall occur upon the last to occur of (a) the completion of construction of the
Tenant Improvements in the Premises pursuant to the Approved Working Drawings,
with the exception of any Punch List Items (as defined below) and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant or under the supervision of Contractor, (b) and the issuance of a
temporary or permanent certificate of occupancy by the local building authority
(or a reasonably substantial equivalent such as a sign-off from a building
inspector), and (c) the Monday of the week following the week in which Landlord
delivers possession of the Premises to Tenant in the condition described in
clause (a) of this Section 4.1. Landlord will provide Tenant with thirty (30)
days’ prior notice of the date Landlord estimates in good faith Substantial
Completion will occur. Landlord’s incorrect estimation of the date of
Substantial Completion shall not affect the determination of the Commencement
Date or otherwise subject Landlord to any liability. Within thirty (30) days
after the Commencement Date, Tenant shall give Landlord written notice of any
incomplete work, unsatisfactory conditions or defects (the “Punch List Items”)
which do not materially interfere with Tenant’s use of the Premises and were
part of the work that is the obligation of Landlord to perform in the Premises
under this Lease and Landlord shall, at its sole expense, complete said work
and/or remedy such unsatisfactory conditions or defects as soon as possible. The
existence of any incomplete work, unsatisfactory conditions or

 

Exhibit C

-5-



--------------------------------------------------------------------------------

defects as aforesaid shall not affect the Commencement Date or the obligation of
Tenant to pay Base Rent, Additional Rent and all other charges hereunder.

4.2 Delay of the Substantial Completion of the Premises. If there shall be a
delay or there are delays in the Substantial Completion of the Premises as a
direct, indirect, partial, or total result of any of the following
(collectively, “Tenant Delays”):

4.2.1 Tenant’s failure to timely approve the Working Drawings or any other
matter requiring Tenant’s approval;

4.2.2 a breach by Tenant of the terms of this Tenant Work Letter or the Lease;

4.2.3 Tenant’s request for changes in any of the Construction Drawings that are
deemed to be Tenant Delays pursuant to Sections 2.2 or 2.3;

4.2.4 Tenant’s requirement for materials, components, finishes or improvements
which are not available in a commercially reasonable time given the estimated
date of Substantial Completion of the Premises, as set forth in the Lease;

4.2.5 changes to the Base, Shell and Core, structural components or structural
components or systems of the Building required by the Approved Working Drawings;

4.2.6 any changes in the Construction Drawings and/or the Tenant Improvements
required by applicable laws if such changes are directly attributable to
Tenant’s use of the Premises or Tenant’s specialized tenant improvement(s); or

4.2.7 any other acts or omissions of Tenant, or its agents, or employees;

then, notwithstanding anything to the contrary set forth in the Lease and
regardless of the actual date of Substantial Completion, the Commencement Date
shall be deemed to be the date the Commencement Date would have occurred if no
Tenant Delays, as set forth above, had occurred.

SECTION 5

MISCELLANEOUS

5.1 Tenant’s Entry Into the Premises Prior to Substantial Completion. Subject to
the terms hereof and provided that Tenant and its agents do not interfere with
Contractor’s work in the Building and the Premises, Contractor shall allow
Tenant access to the Premises not less than thirty (30) days prior to the
Substantial Completion of the Premises for the purpose of Tenant installing
overstandard equipment or fixtures (including Tenant’s data and telephone
equipment) in the Premises. Prior to Tenant’s entry into the Premises as
permitted by the terms of this Section 5.1, Tenant shall submit a schedule to
Landlord and Contractor, for their approval, which schedule shall detail the
timing and purpose of Tenant’s entry. In connection with any such entry, Tenant
acknowledges and agrees that Tenant’s employees, agents, contractors,
consultants, workmen, mechanics, suppliers and invitees shall fully cooperate,
work in harmony and not, in any manner, interfere with Landlord or Landlord’s
Contractor, agents or

 

Exhibit C

-6-



--------------------------------------------------------------------------------

representatives in performing work in the Building and the Premises, or
interfere with the general operation of the Building and/or the Project. If at
any time any such person representing Tenant shall not be cooperative or shall
otherwise cause or threaten to cause any such disharmony or interference,
including, without limitation, labor disharmony, and Tenant fails to immediately
institute and maintain corrective actions as directed by Landlord, then Landlord
may revoke Tenant’s entry rights upon twenty-four (24) hours’ prior written
notice to Tenant. Tenant acknowledges and agrees that any such entry into and
occupancy of the Premises or any portion thereof by Tenant or any person or
entity working for or on behalf of Tenant shall be deemed to be subject to all
of the terms, covenants, conditions and provisions of the Lease, excluding only
the covenant to pay Rent (until the occurrence of the Commencement Date). Tenant
further acknowledges and agrees that Landlord shall not be liable for any
injury, loss or damage which may occur to any of Tenant’s work made in or about
the Premises in connection with such entry or to any property placed therein
prior to the Commencement Date, the same being at Tenant’s sole risk and
liability. Tenant shall be liable to Landlord for any damage to any portion of
the Premises, including the Tenant Improvement work, caused by Tenant or any of
Tenant’s employees, agents, contractors, consultants, workmen, mechanics,
suppliers and invitees. In the event that the performance of Tenant’s work in
connection with such entry causes extra costs to be incurred by Landlord or
requires the use of any Building services, Tenant shall promptly reimburse
Landlord for such extra costs and/or shall pay Landlord for such Building
services at Landlord’s standard rates then in effect. In addition, Tenant shall
hold Landlord harmless from and indemnify, protect and defend Landlord against
any loss or damage to the Premises or Project and against injury to any persons
caused by Tenant’s actions pursuant to this Section 5.1.

5.2 Tenant’s Representative. Tenant has designated Jeff Coyne as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Tenant Work Letter.

5.3 Landlord’s Representative. Landlord has designated Megan Allen as its sole
representative with respect to the matters set forth in this Tenant Work Letter,
who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.

5.4 Time of the Essence in This Tenant Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

5.5 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in the Lease, if an Event of Default by Tenant under the Lease or any
default by Tenant under this Work Letter has occurred at any time on or before
the substantial completion of the Premises, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, at law and/or in
equity, Landlord shall have the right to cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the Substantial Completion of the Premises caused by such work stoppage
as set forth in Section 4.2 of this Tenant Work Letter), and (ii) all other
obligations of Landlord under the terms of this

 

Exhibit C

-7-



--------------------------------------------------------------------------------

Tenant Work Letter shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease (in which case, Tenant shall be responsible
for any delay in the Substantial Completion of the Premises caused by such
inaction by Landlord). In addition, if the Lease is terminated prior to the
Commencement Date, for any reason due to an Event of Default by Tenant under the
Lease or a default under this Tenant Work Letter, in addition to any other
remedies available to Landlord under the Lease, at law and/or in equity, Tenant
shall pay to Landlord, as Additional Rent under the Lease, within five (5) days
of receipt of a statement therefor, any and all costs incurred by Landlord
(including any portion of the Allowance disbursed by Landlord) and not
reimbursed or otherwise paid by Tenant through the date of such termination in
connection with the Tenant Improvements to the extent planned, installed and/or
constructed as of such date of termination, including, but not limited to, any
costs related to the removal of all or any portion of the Tenant Improvements
and restoration costs related thereto.

5.6 Preliminary Test and Pricing Plan Allowance. Landlord shall provide Tenant a
preliminary test and pricing plan allowance of up to $0.15 per rentable square
foot of the Premises (the “Preliminary Test and Pricing Plan Allowance”), which
may be used only for the costs to prepare preliminary test and pricing plans for
the Premises. Landlord will apply the Preliminary Test and Pricing Plan
Allowance to payment of the fees charged by Landlord’s architect for the
preliminary test and price plans. Landlord shall be entitled to copies of all
plans created utilizing the Preliminary Test and Pricing Plan Allowance and
shall be the owner of all such plans. The Preliminary Test and Pricing Plan
Allowance will be deducted from the Allowance.

 

Exhibit C

-8-



--------------------------------------------------------------------------------

EXHIBIT C-1

BUILDING STANDARD STAIRS

Building Standard Stairs shall be defined as a “between floor added access
stairs” that link two floors of the Building together, in such a manner as to
allow a single tenant to go between their occupied floors, without having to go
into public elevators or stairwells.

Existing conditions: The structural steel structure at Building currently
consists of I-Beams (I shaped, generally smaller sized steel beams, with tapered
flanges), W-Beam’s (‘wide flange’ beams, heavier mid-sized beams), and H-Beam’s
(generally, the heavier “main” support beams that are directly supported by
columns). The structure is then overlaid by steel decking, with light weight
hard rock concrete.

Building Standard Stairs shall reflect minimal interference with building
structure. As used in this Exhibit, “minimal interference” means that Building
Standard Stairs shall not require removal of more than a single I-Beam from the
Existing Building structure. Should the configuration desired by Tenant require
removal and replacement of loading associated with the larger beams (W-Beams and
H-Beams), or more than a single I-Beam, this shall NOT be considered Building
Standard Stairs. The actual stairs configuration shall not dictate; as a “U”
shaped”, “L” shaped or “I” shaped stairs may all have their own specific
constraints and issues. Similarly, the actual location shall not dictate; as
each location has its own specific issues.

 

Exhibit C-1

-1-



--------------------------------------------------------------------------------

EXHIBIT C-2

PRELIMINARY PLAN

(See Attached)

[SPACE PLAN]

 

Exhibit C-2

-1-



--------------------------------------------------------------------------------

EXHIBIT D

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations. Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project. In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1. No sign, placard, picture, advertisement, name or notice shall be inscribed,
displayed or printed or affixed on or to any part of the outside or inside of
the Building or any part of the Premises visible from the exterior of the
Premises without the prior written consent of Landlord, which consent may be
withheld in Landlord’s sole discretion. Landlord shall have the right to remove,
at Tenant’s expense and without notice to Tenant, any such sign, placard,
picture, advertisement, name or notice that has not been approved by Landlord.

All approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person approved of by
Landlord.

If Landlord notifies Tenant in writing that Landlord objects to any curtains,
blinds, shades or screens attached to or hung in or used in connection with any
window or door of the Premises, such use of such curtains, blinds, shades or
screens shall be removed immediately by Tenant. No awning shall be permitted on
any part of the Premises.

2. No ice, drinking water, towel, barbering or bootblacking, shoeshining or
repair services, or other similar services shall be provided to the Premises,
except from persons authorized by Landlord and at the hours and under
regulations fixed by Landlord.

3. The bulletin board or directory of the Building will be provided exclusively
for the display of the name and location of tenants only and Landlord reserves
the right to exclude any other names therefrom.

4. The sidewalks, halls, passages, exits, entrances, elevators and stairways
shall not be obstructed by any of the Tenant Parties or used by Tenant for any
purpose other than for ingress to and egress from its Premises. The halls,
passages, exits, entrances, elevators, stairways, balconies and roof are not for
the use of the general public and Landlord shall in all cases retain the right
to control and prevent access thereto by all persons whose presence in the
judgment of Landlord shall be prejudicial to the safety, character, reputation
and interests of the Building and its tenants. No tenant and no employees or
invitees of any tenant shall go upon the roof of the Building.

5. Tenant shall not alter any lock or install any new or additional locks or any
bolts on any interior or exterior door of the Premises without the prior written
consent of Landlord.

6. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expense
of any breakage, stoppage or damage

 

Exhibit D

-1-



--------------------------------------------------------------------------------

resulting from the violation of this rule shall be borne by the tenant who, or
whose employees or invitees, shall have caused it.

7. Tenant shall not overload the floor of the Premises or mark, drive nails,
screw or drill into the partitions, woodwork or plaster or in any way deface the
Premises or any part thereof.

8. No furniture, freight or equipment of any kind shall be brought into the
Building without the consent of Landlord and all moving of the same into or out
of the Building shall be done at such time and in such manner as Landlord shall
designate. Landlord shall have the right to prescribe the weight, size and
position of all safes and other heavy equipment brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
or other heavy objects shall, if considered necessary by Landlord, stand on a
platform of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property from any cause, and all damage done to the Building by moving or
maintaining any such safe or other property shall be repaired at the expense of
Tenant. The elevator designated for freight by Landlord shall be available for
use by all tenants in the Building at no cost during the hours and pursuant to
such procedures as Landlord may determine from time to time. The persons
employed to move Tenant’s equipment, material, furniture or other property in or
out of the Building must be acceptable to Landlord. The moving company must be a
locally recognized professional mover, whose primary business is the performing
of relocation services, and must be bonded and fully insured. In no event shall
Tenant employ any person or company whose presence may give rise to a labor or
other disturbance in the Project. A certificate or other verification of such
insurance must be received and approved by Landlord prior to the start of any
moving operations. Insurance must be sufficient in Landlord’s sole opinion, to
cover all personal liability, theft or damage to the Project, including, but not
limited to, floor coverings, doors, walls, elevators, stairs, foliage and
landscaping. Special care must be taken to prevent damage to foliage and
landscaping during adverse weather. All moving operations shall be conducted at
such times and in such a manner as Landlord shall direct, and all moving shall
take place during non-business hours unless Landlord agrees in writing
otherwise.

9. Tenant shall not employ any person or persons other than the janitor of
Landlord for the purpose of cleaning the Premises, unless otherwise agreed to by
Landlord. Except with the written consent of Landlord, no person or persons
other than those approved by Landlord shall be permitted to enter the Building
for the purpose of cleaning the Building or the Premises. Tenant shall not cause
any unnecessary labor by reason of Tenant’s carelessness or indifference in the
preservation of good order and cleanliness.

10. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance in the Premises, or permit or suffer the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Building by reason of noise, odors and/or vibrations, or
interfere in any way with other tenants or those having business therein, nor
shall any animals or birds be brought in or kept in or about the Premises or the
Building. In no event shall Tenant keep, use, or permit to be used in the
Premises or the Building any guns, firearm, explosive devices or ammunition.

 

Exhibit D

-2-



--------------------------------------------------------------------------------

11. No cooking shall be done or permitted by Tenant in the Premises, nor shall
the Premises be used for the storage of merchandise, for washing clothes, for
lodging, or for any improper, objectionable or immoral purposes. Notwithstanding
the foregoing, however, Tenant may maintain and use microwave ovens and
equipment for brewing coffee, tea, hot chocolate and similar beverages and cook
in any kitchen area constructed in the Premises with Landlord’s approval,
provided that Tenant shall (i) prevent the emission of any food or cooking odor
from leaving the Premises, (ii) be solely responsible for cleaning the areas
where such equipment is located and removing food-related waste from the
Premises and the Building, or shall pay Landlord’s standard rate for such
service as an addition to cleaning services ordinarily provided, (iii) maintain
and use such areas solely for Tenant’s employees and business invitees, not as
public facilities, (iv) keep the Premises free of vermin and other pest
infestation and shall exterminate, as needed, in a manner and through
contractors reasonably approved by Landlord, preventing any emission of odors,
due to extermination, from leaving the Premises, and (v) comply with all
Applicable Laws with respect to such cooking, including that limitation
installation of venting and cooking using only equipment permitted by Applicable
Laws to be used in the Premises. Notwithstanding clause (ii) above, Landlord
shall, without special charge, empty and remove the contents of one (1)
15-gallon (or smaller) waste container from the food preparation area so long as
such container is fully lined with, and the contents can be removed in, a
waterproof plastic liner or bag, supplied by Tenant, which will prevent any
leakage of food related waste or odors; provided, however, that if at any time
Landlord must pay a premium or special charge to Landlord’s cleaning or
scavenger contractors for the handling of food-related or so-called “wet”
refuse, Landlord’s obligation to provide such removal, without special charge,
shall cease.

12. Tenant shall not use or keep in the Premises or the Building any kerosene,
gasoline, or inflammable or combustible fluid or material, or use any method of
heating or air conditioning other than that supplied by Landlord.

13. Landlord will direct electricians as to where and how telephone and
telegraph wires are to be introduced into the Premises and the Building. No
boring or cutting for wires will be allowed without the prior consent of
Landlord. The location of telephones, call boxes and other office equipment
affixed to the Premises shall be subject to the prior approval of Landlord.

14. Upon the expiration or earlier termination of the Lease, Tenant shall
deliver to Landlord the keys of offices, rooms and toilet rooms which have been
furnished by Landlord to Tenant and any copies of such keys which Tenant has
made. In the event Tenant has lost any keys furnished by Landlord, Tenant shall
pay Landlord for such keys.

15. Tenant shall not lay linoleum, tile, carpet or other similar floor covering
so that the same shall be affixed to the floor of the Premises, except to the
extent and in the manner approved in advance by Landlord. The expense of
repairing any damage resulting from a violation of this rule or removal of any
floor covering shall be borne by the tenant by whom, or by whose contractors,
employees or invitees, the damage shall have been caused.

16. No furniture, packages, supplies, equipment or merchandise will be received
in the Building or carried up or down in the elevators, except between such
hours and in such

 

Exhibit D

-3-



--------------------------------------------------------------------------------

elevators as shall be designated by Landlord, which elevator usage shall be
subject to the Building’s customary charge therefor as established from time to
time by Landlord.

17. On Saturdays, Sundays and legal holidays, and on other days between the
hours of 6:00 P.M. and 8:00 A.M., access to the Building, or to the halls,
corridors, elevators or stairways in the Building, or to the Premises may be
refused unless the person seeking access is known to the person or employee of
the Building in charge and has a pass or is properly identified. Landlord shall
in no case be liable for damages for any error with regard to the admission to
or exclusion from the Building of any person. In case of invasion, mob, riot,
public excitement, or other commotion, Landlord reserves the right to prevent
access to the Building during the continuance of the same by closing the doors
or otherwise, for the safety of the tenants and protection of property in the
Building.

18. Tenant shall be responsible for insuring that the doors of the Premises are
closed and securely locked before leaving the Building and must observe strict
care and caution that all water faucets or water apparatus are entirely shut off
before Tenant or Tenant’s employees leave the Building, and that all
electricity, gas or air shall likewise be carefully shut off, so as to prevent
waste or damage, and for any default or carelessness Tenant shall make good all
injuries sustained by other tenants or occupants of the Building or Landlord.
Landlord shall not be responsible to Tenant for loss of property on the
Premises, however occurring, or for any damage to the property of Tenant caused
by the employees or independent contractors of Landlord or by any other person.

19. Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Building.

20. The requirements of any tenant will be attended to only upon application at
the office of the Building. Employees of Landlord shall not perform any work or
do anything outside of their regular duties unless under special instructions
from Landlord, and no employee will admit any person (tenant or otherwise) to
any office without specific instructions from Landlord.

21. No food, soft drink or other vending machine or machines of any description
shall be installed, maintained or operated upon the Premises without the prior
written consent of Landlord, except those for use by Tenant’s employees.

22. Subject to Tenant’s right of access to the Premises in accordance with
Building security procedures, Landlord reserves the right to close and keep
locked all entrance and exit doors of the Building on Saturdays, Sundays and
legal holidays and on other days between the hours of 6:00 P.M. and 8:00 A.M.,
and during such further hours as Landlord may deem advisable for the adequate
protection of the Building and the property of its tenants.

23. Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

 

Exhibit D

-4-



--------------------------------------------------------------------------------

24. Tenant agrees to cooperate fully with Landlord to ensure the most effective
operation of the Building’s heating and air conditioning system, and shall
refrain from attempting to adjust any controls. Tenant shall comply with and
participate in any program for metering or otherwise measuring the use of
utilities and services, including, without limitation, programs requiring the
disclosure or reporting of the use of any utilities or services. Tenant shall
also cooperate and comply with, participate in, and assist in the implementation
of (and take no action that is inconsistent with, or which would result in
Landlord, the Building and/or the Project failing to comply with the
requirements of) any conservation, sustainability, recycling, energy efficiency,
and waste reduction programs, environmental protection efforts and/or other
programs that are in place and/or implemented from time to time at the Building
and/or the Project, including, without limitation, any required reporting,
disclosure, rating or compliance system or program (including, but not limited
to any LEED ([Leadership in Energy and Environmental Design] rating or
compliance system, including those currently coordinated through the U.S. Green
Building Council).

25. Smoking (including vaping) is prohibited in the Premises, the Building and
all enclosed Common Areas of the Project, including all lobbies, all hallways,
all elevators and all lavatories. Without limiting the foregoing, Tenant must
comply with the State of California “No-Smoking” law set forth in California
Labor Code Section 6404.5, and any local “No-Smoking” ordinance which may be in
effect from time to time and which is not superseded by such State law.

26. Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project. Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof. Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences. Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by law.

27. Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate visibly marked (at all times properly operational) fire extinguisher
next to any duplicating or photocopying machine or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.

28. The Premises shall not be used as an employment agency, a public
stenographer or typist, a labor union office, a physician’s or dentist’s office,
a dance or music studio, a school, a beauty salon, or barber shop, the business
of photographic, multilith or multigraph reproductions or offset printing (not
precluding using any part of the Premises for photographic, multilith or
multigraph reproductions solely in connection with Tenant’s own business and/or
activities), a restaurant or bar, an establishment for the sale of
confectionery, soda, beverages, sandwiches, ice cream or baked goods, an
establishment for preparing, dispensing or

 

Exhibit D

-5-



--------------------------------------------------------------------------------

consumption of food or beverages of any kind in any manner whatsoever, or news
or cigar stand, or a radio, television or recording studio, theatre or
exhibition-hall, or manufacturing, or the storage or sale of merchandise, goods,
services or property of any kind at wholesale, retail or auction.

29. Tenant shall not store any vehicle within the parking area. Tenant’s parking
rights are limited to the use of parking spaces for short-term parking, of up to
twenty-four (24) hours, of vehicles utilized in the normal and regular daily
travel to and from the Project. Tenants who wish to park a vehicle for longer
than a 24-hour period shall notify the Building manager for the Project and
consent to such long-term parking may be granted for periods up to two (2)
weeks. Any motor vehicles parked without the prior written consent of the
Building manager for the Project for longer than a 24-hour period shall be
deemed stored in violation of this rule and regulation and shall be towed away
and stored at the owner’s expense or disposed of as provided by Applicable Laws.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord’s judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein; provided
that no changes to the rules and regulations shall materially diminish Tenant’s
rights under this Lease or increase Tenant’s financial obligations. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project. Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

Exhibit D

-6-



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF TENANT’S ESTOPPEL CERTIFICATE

The undersigned, as Tenant under that certain Office Lease (the “Lease”) made
and entered into as of                     , 201     by and between
                    , as Landlord, and the undersigned, as Tenant, for Premises
on the                      floor(s) of the office building located at
                    , certifies as follows:

1. Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto. The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2. The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on                    , and the Lease Term expires on
                    , and the undersigned has no option to terminate or cancel
the Lease or to purchase all or any part of the Premises, the Building and/or
the Project.

3. Base Rent became payable on                     .

4. The Lease is in full force and effect and has not been modified, supplemented
or amended in any way except as provided in Exhibit A.

5. Tenant has not transferred, assigned, or sublet any portion of the Premises
nor entered into any license or concession agreements with respect thereto
except as follows:

6. Tenant shall not modify the documents contained in Exhibit A without the
prior written consent of Landlord’s mortgagee.

7. All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
                    . The current monthly installment of Base Rent is
$                    .

8. All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder. In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9. No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except the Letter of Credit in the amount of
$                     as provided in the Lease.

10. As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned’s knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11. If Tenant is a corporation, limited liability company, partnership or
limited liability partnership, each individual executing this Estoppel
Certificate on behalf of Tenant

 

Exhibit E

-1-



--------------------------------------------------------------------------------

hereby represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Estoppel Certificate and that each person
signing on behalf of Tenant is authorized to do so.

12. There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13. Other than in compliance with all applicable laws and incidental to the
ordinary course of the use of the Premises, the undersigned has not used or
stored any hazardous substances in the Premises.

14. All tenant improvement work to be performed by Landlord under the Lease has
been completed in accordance with the Lease and has been accepted by the
undersigned and all reimbursements and allowances due to the undersigned under
the Lease in connection with any tenant improvement work have been paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at                      on the             day of                     ,
201    .

 

“Tenant”:  

 

  , a  

 

  By:  

 

    Its:  

 

  By:  

 

    Its:  

 

 

 

Exhibit E

-2-



--------------------------------------------------------------------------------

EXHIBIT F

COMMENCEMENT DATE MEMORANDUM

With respect to that certain lease (“Lease”) dated                     , 201    
between                     (“Landlord”), and                      (“Tenant”),
whereby Landlord leased to Tenant and Tenant leased from Landlord approximately
             rentable square feet of that certain office building located at
                    , California (“Premises”), Tenant hereby acknowledges and
certifies to Landlord as follows:

(1) Landlord delivered possession of the Premises to Tenant substantially
complete on                     ;

(2) The Lease commenced on                         (“Commencement Date”) and
Tenant’s obligation to pay Rent commenced on                     ;

(3) The Expiration Date of the Lease is                     ;

(4) The Premises contain                      rentable square feet of space;

(5) Tenant has accepted and is currently in possession of the Premises and the
Premises are acceptable for Tenant’s use;

(6) Tenant’s Building Percentage is                     ; and

(7) Base Rent per month is                     .

IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this day of
            

 

“Tenant”

 

 

 

By:  

 

  Its:  

 

By:  

 

  Its:  

 

 

Exhibit F

-1-



--------------------------------------------------------------------------------

EXHIBIT G

INCLUDED PERSONAL PROPERTY

575 – 9th Floor Furniture Inventory List

 

Photo:

  

Description:

[PHOTO 1    • 1 table [PHOTO 2]   

• 1 table

• 2 chairs

[PHOTO 3]   

• 1 table

• 3 chairs

[PHOTO 4]   

• 1 table

• 7 chairs

[PHOTO 5]    • 1 table [PHOTO 6]   

• 1 table

• 4 chairs

[PHOTO 7]    • 3 file cabinets (1 4-drawer cabinet, 2 3-drawer cabinets) [PHOTO
8]    • 2 chairs

 

Exhibit G

-1-



--------------------------------------------------------------------------------

EXHIBIT H

COVENANTS, CONDITIONS RESTRICTIONS

Third Restated and Amended Declaration Establishing Reciprocal Easements dated
September 15, 2005 and recorded as Instrument Number 2005000738612 on
September 19, 2005, in the Official Records of Orange County

 

Exhibit H

-1-



--------------------------------------------------------------------------------

EXHIBIT I

JANITORIAL SPECIFICATIONS

(See Attached)

[JANITORIAL SPECIFICATIONS]

 

Exhibit I

-1-



--------------------------------------------------------------------------------

EXHIBIT J

HELIPORT LICENSE AGREEMENT

(See Attached)

 

Exhibit J



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

555 ANTON BOULEVARD

HELIPAD ACCESS AGREEMENT

555 ANTON MET HELISTOP

Costa Mesa, California

HELISTOP LICENSE AGREEMENT AND APPLICATION

 

A. GENERAL INFORMATION

 

•    Site:

   555 Anton Blvd, Costa Mesa, C.A.

•    Owner:

   PR II/MCC SOUTH COAST PROPERTY OWNER, LLC,    a Delaware limited liability
company

•    Owner Location:

   c/o McCarthy Cook & Co.    575 Anton Boulevard, Suite 350    Costa Mesa,
California 92626

•    Owner’s California Representative:

Location:

   McCarthy Cook & Co.

Address:

   575 Anton Blvd., Suite 350    Costa Mesa, CA 92626

Telephone:

   (949) 427-5200

Facsimile:

                                  

•    Site Security Office:

  

Location:

   575 Anton Blvd., Suite 350    Costa Mesa, CA 92626

Telephone:

   (949) 427-5200

 

B. LICENSE AGREEMENT

 

1. THE AGREEMENT IS MADE BY AND BETWEEN PR II/MCC SOUTH COAST PROPERTY OWNER,
LLC, A DELAWARE LIMITED LIABILITY COMPANY (“LICENSOR”) AND VERITONE, INC., A
DELAWARE CORPORATION (“LICENSEE”).

 

2. LICENSOR GRANTS TO LICENSEE A LICENSE TO USE THE HELISTOP LOCATED ON THE
SITE, SUBJECT TO ALL TERMS AND CONDITIONS OF THE LICENSE AGREEMENT AND
APPLICATION, AND TO ALL THE TERMS AND CONDITIONS CONTAINED IN THE RULES AND
REGULATIONS ATTACHED AS EXHIBIT A AND INCORPORATED BY REFERENCE HEREIN. IN
CONSIDERATION FOR THE LICENSE GRANTED TO IT BY THE LICENSOR, LICENSEE AGREES TO
THE FOLLOWING:

 

-1-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

3. INSURANCE

 

  3.1 Licensee agrees to maintain public liability, property damage and bodily
injury insurance with Combined Single Limit of at least $3 Million per passenger
and $10 Million per occurrence. Passenger liability converge must be specified
as part of Licensee’s public liability coverage;

 

  3.2 Licensee must provide All Risk Aircraft Hull coverage;

 

  3.3 All policies must contain a waiver of subrogation clause with respect to
Licensor and its subsidiaries and affiliates and McCarthy Cook & Co. and its
subsidiaries and affiliates;

 

  3.4 Licensor and its subsidiaries and affiliates and McCarthy Cook & Co. and
its subsidiaries and affiliates must be named as “additional insureds” on all
policies;

 

  3.5 All policies must contain a provision for thirty (30) day written notice
of material change or cancellation;

 

  3.6 All insurance coverage must include a cross liability provision and a
stipulation that the Licensee’s coverage is primary as to any other valid and
collectible insurance; and,

 

  3.7 The insurance required to be provided by Licensee may be provided by the
owner of the helicopter using the helipad.

 

4. LICENSEE AGREES TO MAINTAIN WORKER’S COMPENSATION INSURANCE FOR STATUTORY
LIMITS AND EMPLOYER’S LIABILITY COVERAGE WITH LIMITS OF $1,000,000.00.

 

5. LICENSE AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS LICENSOR, AND ITS
SUBSIDIARIES AND AFFILIATES AND MCCARTHY COOK & CO. AND ITS SUBSIDIARIES AND
AFFILIATES, AND THEIR RESPECTIVE PARTNERS, DIRECTORS, OFFICERS, AFFILIATES,
REPRESENTATIVES, AGENTS AND EMPLOYEES (THE “INDEMNITIES”) FROM ANY AND ALL
JUDGMENTS, DAMAGES, CLAIMS, ATTORNEY’S FEES AND COSTS WHICH THE INDEMNITIES AND
THEIR SUCCESSORS OR ASSIGNS MAY SUFFER OR INCUR ARISING OUT OF LICENSEE’S USE OF
THE HELISTOP AND ACCESS THERETO REGARDLESS OF THE CAUSE THEREOF.

 

6. THIS AGREEMENT IS TERMINABLE AT WILL BY LICENSOR, WITHOUT PENALTY OR
LIABILITY TO THE LICENSOR, IN THE EVENT ONE OR MORE TENANTS IN THE BUILDING
COMPLAINS ABOUT THE HELICOPTER OPERATIONS. NOTWITHSTANDING THE FOREGOING,
LICENSOR AGREES NOT TO TERMINATE THIS AGREEMENT AS PROVIDED IN THIS SECTION 6
UNTIL SUCH TIME AS LICENSEE HAS HAD A REASONABLE OPPORTUNITY TO RESPOND TO SUCH
COMPLAINTS.

 

-2-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

7. THIS LICENSE IS ISSUED WITH THE FOLLOWING LIMITATIONS WHICH ARE ATTACHED AS
EXHIBIT A AND INCORPORATED BY REFERENCE HEREIN.

 

8. IN THE EVENT THE CITY OF COSTA MESA REQUIRES PROOF OF COMPLIANCE WITH THE
CONDITIONS OF APPROVAL REGARDING THE NOISE LEVEL OF THE LICENSEE’S HELICOPTER,
SUCH DOCUMENTATION SHALL BE PROVIDED TO CITY AND LICENSOR AT LICENSEE’S EXPENSE.

 

9. LICENSEE IS FAMILIAR WITH THE SITE, THE HELISTOP AND ALL EQUIPMENT,
INSTRUMENTS AND OTHER ITEMS MADE AVAILABLE FOR LICENSEE’S USE IN CONNECTION WITH
THE HELISTOP, AS WELL AS THE APPROVED FLIGHT PATH AND THE RULES AND REGULATIONS
FOR THE HELISTOP WHICH ARE ATTACHED AS EXHIBIT A. LICENSEE HEREBY EXPRESSLY
ACKNOWLEDGES AND AGREES THAT LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER CONCERNING THE CONDITION OF OR THE SUITABILITY FOR LICENSEE’S USE OR
PURPOSES OF THE HELISTOP AND ANY SUCH EQUIPMENT, INSTRUMENTS AND OTHER ITEMS
MADE AVAILABLE FOR LICENSEE’S USE AND LICENSEE ACCEPTS THE SAME “AS IS” AND
AGREES THAT LICENSEES USE OF THE HELISTOP AND ALL SUCH EQUIPMENT, INSTRUMENTS
AND OTHER ITEMS IS AT THE LICENSEE’S SOLE RISK.

 

10. LICENSE GRANTED HEREIN IS NON-EXCLUSIVE. OWNER RESERVES THE RIGHT TO GRANT,
RENEW OR EXTEND SIMILAR LICENSES TO USE THE HELISTOP TO OTHERS. DUE TO THE
LIMITATIONS ON THE NUMBER OF OPERATIONS PER DAY, AS SET FORTH ON EXHIBIT A, USE
OF THE HELISTOP MAY NOT BE AVAILABLE TO LICENSEE FROM TIME-TO-TIME.

 

C. LICENSE APPLICATION

 

  1. REQUIREMENTS

 

  •   Applicant must complete License Application and sign it.

 

  •   Completion of this Agreement form does not constitute permission to use
the facility. Pilots and machines will be approved on an individual basis. No
substitutions will be allowed unless authorized in writing.

 

2. APPLICATION

 

  2.1 NAME: ________________________

 

  2.2 CATEGORY OF OPERATOR:

Commercial Operator _____________

Corporate Operator _____________

Private Operator _____________

Government Agency _____________

 

-3-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

  2.3 ADDRESS: ________________________

                                                                      

 

  2.4 TELEPHONE NUMBER: ________________________

 

  2.5 FACSIMILE: ________________________

 

  2.6 OFFICIAL IN CHARGE OF FLIGHT OPERATIONS:

 

                                         

Name

2.7 HELICOPTER TO BE USED:

 

Helicopter

  

1

  

2

  

3

Manufacturer          Model              Year          Max Gross Weight (MGW)   
      Reg. No (“N”)               Eng. TSO          Total Time on Aircraft      
   Equipped with mufflers         

Equipped with 2-way radios:

123.5 MHz

        

 

3. MAINTENANCE

 

  3.1 Maintenance Organization:

 

  3.2 Address: ________________________

                                                                          

Telephone Number: (____) ____________________

3.3 Name of Supervisor: ________________________

 

-4-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

4. PILOT QUALIFICATIONS.

List the names of all pilots in your employ who will fly into this helistop.
Provide the following information for each pilot. Attach additional pages as
necessary.

 

  4.1 Pilot Name: ________________________

 

  4.2 Airman’s Certificate Number: ________________________

 

  4.3 Current Ratings: ________________________

 

  4.4 Total Helicopter hours DAY: ________________________

 

  4.5 Total Helicopter hours NIGHT: ________________________

 

  4.6 Hours in Equipment to be used DAY: ________________________

 

  4.7 Hours in Equipment to be used NIGHT: ________________________

 

  4.8 Rooftop Experience—DAY: _______________ NIGHT: _______________

 

5. LICENSEE SHALL PROVIDE LICENSOR WITH A COPY OF THE ACTUAL POLICY SHOWING ITS
COMPLIANCE WITH THE ABOVE NOTED REQUIREMENTS.

 

  •   Insurance Company ________________________

 

  •   Agent ________________________

Address ________________________

Telephone Number ________________________

 

  •   Policy Number(s) ________________________

 

  •   Policy Term ________________________

 

  •   Expiration Date ________________________

 

-5-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

6. ACKNOWLEDGMENT OF APPLICANT

I hereby certify that I have read the above information and the foregoing is
true and correct. In the event any of the above information is false or
misrepresented, this shall constitute sufficient justification for immediate
cancellation of the License Agreement.

 

DATE ________________                                             
                     SIGNED       TITLE
                                                     

 

-6-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

Exhibit A

555 ANTON METRO CENTER HELISTOP

RULES AND REGULATIONS

 

A. CONDITIONS APPROVED BY COSTA MESA CITY COUNCIL

(February 19, 1991)

Type of Permit: Conditional Use Permit PA-91-04

        Summary:

 

  1. Visual Flight Rules (VFR) only:

 

  2. Hours of Operation 7:00 AM to 7:00 PM, except in emergencies;

 

  3. Number of Operations Per Day not to exceed maximum average of 2 takeoffs
and 2 landings;

 

  4. Flight Path Ingress and egress to helistop should follow San Diego Freeway
(Interstate 405) until an altitude where a noise free transition (avoiding
flight over any noise sensitive areas) to the VFR helicopter routes can be made;

 

  5. Aircraft Approved by City Council to Use Helistop

 

  •   Agusta 109A Mark II.”

 

  •   Aerosaptiale 355E and F1

 

  •   Aerospatiale 360C

 

  •   Bell 205B

 

  •   Bell 205L

 

  •   McDonnell Douglas 500

 

  •   Bell 222 (see Feb. 19, 1991 City Council Minutes)

 

  5.1 Helicopters used at this site shall be limited to those generating no more
noise than the above models. If helicopters other than those listed above are
proposed for use, the applicant shall show proof of compliance with this
condition;

 

  6. Noise. If residences are constructed within the Home Ranch project area,
and the helicopter flight path generates noise that adversely impacts the
residents, the CUP shall be returned to the Planning Commission for review,
including but not limited to possible modifications of the flight paths;

 

  7. Annual Review. Heliport subject to annual review by the Planning
Commission.

 

-1-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

B. NOTIFICATION REQUIREMENTS FOR NEIGHBORING OFFICE BUILDINGS

Notification Procedure for 555 Anton Metro Center and Neighboring Two Towers 535
and 575 Anton.

 

  1. The helicopter operator should send a fax or telephone the helicopter
operations’ schedule to Security 555 Anton.

 

  2. Security at 555 Anton will immediately notify security at 535 and 575 Anton
about the helicopter operation schedule.

 

  3. Security at 555 Anton will keep an operations log of all helicopter
activities in the form attached hereto a copy of which is available to the
Licensee upon written request.

 

C. OPERATIONAL RULES

 

  1. Licensee agrees to give the security office at 555 Anton a minimum of
four (4) hours’ notice prior to a helicopter operation to allow security to
notify neighboring buildings.

 

  2. Licensee agrees to keep a log of all helicopter operations in the log form
attached hereto and a copy of which is available to the Licensor upon written
request.

 

  3. Since the helistop will permit the landing of only one helicopter at a time
and there is no parking space, operators will be allowed on the helipad only for
the purpose of picking up and dropping off passengers or packages. Parking for
longer than one (1) hour will not be permitted.

 

  4. All applicable federal, state and local regulations, laws and ordinances,
as well as these rules will be strictly observed. Pilots will in every case lock
controls and conduct passengers to and/or from the stairs at the main stairwell.

 

  5. The pilot will review and acknowledge the information in the Pilot
Information Sheet a copy of which is attached and incorporated herein.

 

  6. Licensee must comply with the restrictions of the Federal Aviation
Regulations (FARs) for Class C airspace.

 

  7. The weight limitation is 12,000 lbs., which is designated on the corner of
the helipad. The size of the touchdown area is 50 ft. in diameter and the
takeoff and landing area is 65 ft. in diameter.

 

  8. Licensee will instruct the pilot to use the HAI Fly Neighborly noise
abatement flight procedures compatible with the helicopter and commensurate with
the safe conduct of the flight mission.

 

-2-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

D. OPERATION ACCESSORIES

 

  1. The emergency roof telephone is in the penthouse mechanical room.

 

  2. Fire fighting equipment is adjacent to the helipad.

 

  3. Approved lighting is available for night operations.

 

E. ACCESS TO THE HELIPAD

 

  1. Access to the roof of the property around the helistop will be restricted
to the following:

 

  1.1 Maintenance and security personnel, authorized inspectors and other
employees of Licensee having duties requiring their presence in the area; and

 

  1.2 Aircraft crew.

 

  2. Unless accompanied by the aircraft crew, the public will not be permitted
beyond the gate. At the head of the stairway which will carry this sign: DANGER.
NO ADMITTANCE. PASSENGER WILL WAIT HERE UNTIL ESCORTED TO HELICOPTER BY PILOT.

 

  3. In moving from stairway to helipad, passengers will be cautioned to stay
within the clearly defined pathway; to stay away from the tail rotor of the
aircraft; and to follow the aircraft crew is instructions at all times.

 

-3-



--------------------------------------------------------------------------------

Helistop License Agreement and Application

 

FORM OF LOG

(See Attached)

 

-4-



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SNDA

(See Attached)

 

Exhibit K

-1-



--------------------------------------------------------------------------------

After Recording, Return to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attn: Aaron Beim, Esq.

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of                 , 20    , by and between [Affiliate of Blackstone
Real Estate Special Situations Advisors L.L.C.], whose address for notice under
this Agreement is c/o Blackstone Mortgage Trust, Inc., 345 Park Avenue, New
York, New York 10154 (together with its successors and/or assigns, “Lender”),
and VERITONE, INC., a Delaware corporation, whose address for notice under this
Agreement is 575 Anton Boulevard, Suite 900, Costa Mesa, California 92626
(“Tenant”).

Statement of Background

A. Lender has made a loan (the “Loan”) to                                 , a
                                         (“Landlord”), which Loan is evidenced
by a promissory note (the “Note”) made by Landlord to order of Lender and is
secured by, among other things, a deed of trust and security agreement (the
“Security Instrument”) made by Landlord for the benefit of Lender covering the
land (the “Land”) described on Exhibit A attached hereto and all improvements
(the “Improvements”) now or hereafter located on the Land (the Land and the
Improvements hereinafter collectively referred to as the “Property”).

B. Tenant is the tenant or lessee under a lease dated as of
                                , 2017 (which lease, as the same may have been
amended and supplemented as of the date hereof, is hereinafter called the
“Lease”), covering approximately 37,875 square feet of space located in the
Improvements (the “Premises”). Landlord holds all rights of landlord or lessor
under the Lease.

C. The parties hereto desire to make the Lease subject and subordinate to the
Security Instrument in accordance with the terms and provisions of this
Agreement.

Statement of Agreement

For and in consideration of the mutual covenants herein contained and other good
and valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, and notwithstanding anything in the Lease to the contrary, it is
hereby agreed as follows:

1. Lender, Tenant and Landlord do hereby covenant and agree that the Lease with
all rights, options (including options to acquire or lease all or any part of
the Premises), liens and charges created thereby, is and shall continue to be
subject and subordinate in all respects to the Security Instrument and to any
renewals, modifications, consolidations, replacements and extensions thereof and
to all advancements made thereunder.

 

-1-



--------------------------------------------------------------------------------

2. Lender does hereby agree with Tenant that, in the event Lender becomes the
owner of the Premises by foreclosure, conveyance in lieu of foreclosure or
otherwise, so long as no Event of Default (as defined in the Lease) has occurred
and is continuing under the Lease, (a) the Lease shall continue in full force
and effect as a direct Lease between the succeeding owner of the Property and
Tenant, upon and subject to all of the terms, covenants and conditions of the
Lease, for the balance of the term of the Lease, and Lender will not disturb the
possession of Tenant, and (b) the Premises shall be subject to the Lease and
Lender shall recognize Tenant as the tenant of the Premises for the remainder of
the term of the Lease in accordance with the provisions thereof; provided,
however, nothing contained herein shall prevent Lender from naming Tenant in any
foreclosure or other action or proceeding initiated by Lender pursuant to the
Security Instrument to the extent necessary under applicable law in order for
Lender to avail itself of and complete the foreclosure or other remedy.

3. Tenant does hereby agree with Lender that, in the event Lender becomes the
owner of the Premises by foreclosure, conveyance in lieu of foreclosure or
otherwise, then Tenant shall attorn to and recognize Lender as the landlord
under the Lease for the remainder of the term thereof, and Tenant shall perform
and observe its obligations thereunder, subject only to the terms and conditions
of the Lease. Tenant further covenants and agrees to execute and deliver upon
request of Lender an appropriate agreement of attornment to Lender and any
subsequent titleholder of the Premises.

4. Tenant agrees that, in the event Lender succeeds to the interest of Landlord
under the Lease, Lender shall not be:

(a) liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting Landlord), except to the extent such act or
omission relates to ongoing maintenance or repair obligations;

(b) subject to any defense or offsets which Tenant may have against any prior
Landlord (including, without limitation, the then defaulting Landlord), except
for offsets expressly provided for under the Lease;

(c) bound by any payment of rent or additional rent which Tenant might have paid
for more than one month in advance of the due date under the Lease to any prior
Landlord (including, without limitation, the then defaulting Landlord);

(d) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time Lender succeeded to any prior Landlord’s interest;

(e) accountable for any monies deposited with any prior Landlord (including
security deposits), except to the extent such monies are actually received by
Lender; or

(f) bound by any surrender, termination, material amendment or material
modification of the Lease made without the consent of Lender.

5. Tenant acknowledges that Landlord has executed and delivered to Lender an
Assignment of Leases and Rents (the “Assignment of Leases”), which assigns the
Lease and the rent and all other sums due thereunder to Lender as security for
the Loan, and Tenant hereby

 

-2-



--------------------------------------------------------------------------------

expressly consents to such assignment. Tenant acknowledges that the interest of
the Landlord under the Lease has been assigned to Lender solely as security for
the purposes specified in said assignments, and Lender shall have no duty,
liability or obligation whatsoever under the Lease or any extension or renewal
thereof, either by virtue of said assignments or by any subsequent receipt or
collection of rents thereunder, unless Lender shall specifically undertake such
liability in writing or unless Lender or its designee or nominee becomes, and
then only with respect to periods in which Lender or its designee or nominee
becomes, the fee owner of the Premises. Tenant further agrees that upon receipt
of a written notice from Lender of a default by Landlord under the Loan, Tenant
will thereafter, if requested by Lender, pay rent to Lender in accordance with
the terms of the Lease. Landlord shall have no claim against Tenant for any
amounts paid to Lender pursuant to any such notice.

6. Tenant hereby agrees to give to Lender copies of all notices of Landlord
default(s) under the Lease in the same manner as, and whenever, Tenant shall
give any such notice of default to Landlord, and no such notice of default shall
be deemed given to Landlord unless and until a copy of such notice shall have
been so delivered to Lender. Lender shall have the right, but not the
obligation, to remedy any Landlord default under the Lease, or to cause any
default of Landlord under the Lease to be remedied, and for such purpose Tenant
hereby grants Lender such additional period of time as may be reasonable to
enable Lender to remedy, or cause to be remedied, any such default in addition
to the period given to Landlord for remedying, or causing to be remedied, any
such default. Tenant shall accept performance by Lender of any term, covenant,
condition or agreement to be performed by Landlord under the Lease with the same
force and effect as though performed by Landlord. No Landlord default under the
Lease shall exist or shall be deemed to exist (i) as long as Lender, in good
faith, shall have commenced to cure such default after receipt of notice and
shall be prosecuting the same to completion with reasonable diligence, subject
to force majeure, and Lender shall use reasonable efforts to complete same
within ninety (90) days after notice thereof, provided that, if such default
cannot reasonably be cured within such ninety (90) day period and Lender has
diligently commenced to cure such default promptly within the time contemplated
by this Agreement, such ninety (90) day period shall be extended for so long as
it shall require Lender, in the exercise of due diligence, to cure such default,
or (ii) if possession of the Premises is required in order to cure such default,
or if such default is not susceptible of being cured by Lender, as long as
Lender, in good faith, shall have notified Tenant that Lender intends to
institute proceedings under the Security Instrument, and, thereafter, as long as
such proceedings shall have been instituted and shall be prosecuted with
reasonable diligence. In the event of the termination of the Lease by reason of
any default thereunder by Landlord, upon Lender’s written request, given within
thirty (30) days after any such termination, Tenant, within fifteen (15) days
after receipt of such request, shall execute and deliver to Lender or its
designee or nominee a new lease of the Premises for the remainder of the term of
the Lease upon all of the terms, covenants and conditions of the Lease,
provided, however, such default shall be cured by Lender or its designee or
nominee. Lender shall have the right, without Tenant’s consent, to foreclose the
Security Instrument or to accept a deed in lieu of foreclosure or to exercise
any other remedies under the Security Instrument.

7. Lender shall have no obligation or incur any liability with respect to the
construction or completion of the improvements in which the Premises are located
or for completion of the Premises or any improvements for Tenant’s use and
occupancy. Lender shall

 

-3-



--------------------------------------------------------------------------------

have no obligations nor incur any liability with respect to any warranties of
any nature whatsoever, including, without limitation, any warranties respecting
use, compliance with zoning, hazardous wastes or environmental laws, Landlord’s
title, Landlord’s authority, habitability, fitness for purpose or possession. In
the event that Lender shall acquire title to the Premises or the Property,
Lender shall have no obligation, nor incur any liability, beyond Lender’s then
equity interest, if any, in the Premises, and Tenant shall look exclusively to
such equity interest of Lender, if any, in the Premises for the payment and
discharge of any obligations or liability imposed upon Lender hereunder, under
the Lease or under any new lease of the Premises.

8. Tenant acknowledges, without limitation, that the subordinations provided
hereby include a full and complete subordination by Tenant of any options it may
have to purchase all or any portion of the Property, rights of first refusal or
similar rights, whether such rights are provided in the Lease or elsewhere.
Tenant hereby further agrees that any such option to purchase or right of first
refusal shall be expressly inapplicable to any foreclosure of the Security
Instrument or acquisition of the Property or any interest therein by Lender or
any designee of Lender by conveyance in lieu thereof or similar transaction.

9. If any portion or portions of this Agreement shall be held invalid or
inoperative, then all of the remaining portions shall remain in full force and
effect, and, so far as is reasonable and possible, effect shall be given to the
intent manifested by the portion or portions held to be invalid or inoperative.

10. This Agreement shall be governed by and construed in accordance with the
laws of the State in which the Property is located.

11. Lender shall not, either by virtue of the Security Instrument, the
Assignment of Leases or this Agreement, be or become a mortgagee in possession.
In addition, Lender shall not, either by virtue of the Security Instrument, the
Assignment of Leases or this Agreement, be or become subject to any liability or
obligation under the Lease or otherwise until Lender (or its nominee or
designee) shall have acquired the interest of Landlord in the Premises, by
foreclosure or otherwise, and then such liability or obligation under the Lease
shall extend only to the person that so becomes the landlord under the Lease and
then only to those liability or obligations accruing subsequent to the date that
Lender has acquired the interest of Landlord in the Premises as modified by the
terms of this Agreement.

12. All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as
properly given if (a) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested; (b) by delivering same in
person to the intended addressee; or (c) by delivery to an independent third
party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee.
Notice so mailed shall be effective upon its deposit with the United States
Postal Service or any successor thereto; notice sent by a commercial delivery
service shall be effective upon delivery to such commercial delivery service;
notice given by personal delivery shall be effective only if and when received
by the addressee; and notice given by other means shall be effective only if and
when received at the office or designated address of the intended addressee. For
purposes of notice, the addresses of

 

-4-



--------------------------------------------------------------------------------

the parties shall be as set forth on the first page; provided, however, that
every party shall have the right to change its address for notice hereunder to
any other location within the continental United States by the giving of thirty
(30) days’ notice to the other parties in the manner set forth herein.

13. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors,
successors-in-title and assigns. When used herein, the term “Landlord” refers to
Landlord and to any successor to the interest of Landlord under the Lease, and
the term “Lender” refers to Lender and to any successor-in-interest or assign of
Lender under the Security Instrument.

14. This Agreement may be executed in any number of counterparts, each of which
shall be effective only upon delivery and thereafter shall be deemed an
original, and all of which shall be taken to be one and the same instrument, for
the same effect as if all parties hereto had signed the same signature page. Any
signature page of this Agreement may be detached from any counterpart of this
Agreement without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Agreement identical in form hereto
but having attached to it one or more additional signature pages.

[THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
to be effective as of the date set forth in the first paragraph hereof.

 

LENDER:

[PARLEX 5 FINCO, LLC,

a Delaware limited liability company]

By:  

 

Name:  

 

Title:  

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California    )    County of Los Angeles    )   

On                                         , before me,
                                                             , a Notary Public,
personally appeared                                          
                   , who proved to me on the basis of satisfactory evidence to
be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                             
            



--------------------------------------------------------------------------------

TENANT: VERITONE, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California    )    County of Los Angeles    )   

On                                             , before me,
                                                                 , a Notary
Public, personally appeared                                          
                       , who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                                      



--------------------------------------------------------------------------------

The undersigned Landlord hereby consents to the foregoing Agreement and confirms
the facts stated in the foregoing Agreement.

 

LANDLORD: PR II/MCC SOUTH COAST PROPERTY OWNER, LLC, a Delaware limited
liability company By:   PR II/MCC South Coast Venture, LLC,   a Delaware limited
liability company, its sole member   By:   McCarthy Cook Ventures XIII, LLC,    
a Delaware limited liability company, its authorized member     By:  

 

    Name:  

 

    Title:  

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

State of California    )    County of Los Angeles    )   

On                                              , before me,
                                                                 , a Notary
Public, personally appeared                                          
                       , who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                             
            



--------------------------------------------------------------------------------

Exhibit A

The land situated in the City of Costa Mesa, in the County of Orange, State of
California, and described as follows:

PARCEL A:

PARCEL 3 OF LOT LINE NO. 05-03, IN THE CITY OF COSTA MESA, COUNTY OF ORANGE,
STATE OF CALIFORNIA, RECORDED SEPTEMBER 19, 2005 AS INSTRUMENT NO.
2005000738603, OF OFFICIAL RECORDS.

PARCEL B:

PARCELS 2 AND 3 OF LOT LINE NO. 05-04, IN THE CITY OF COSTA MESA, COUNTY OF
ORANGE, STATE OF CALIFORNIA, RECORDED SEPTEMBER 19, 2005 AS INSTRUMENT NO.
2005000738604 AND RE-RECORDED SEPTEMBER 26, 2005 AS INSTRUMENT NO.
2005000758094, BOTH OF OFFICIAL RECORDS.

PARCEL C:

A PERPETUAL, NON-EXCLUSIVE, APPURTENANT EASEMENT FOR VEHICULAR INGRESS, EGRESS
AND ACCESS AS SET FORTH IN THAT CERTAIN DECLARATION ESTABLISHING RECIPROCAL
EASEMENTS AND MAINTENANCE OBLIGATIONS RECORDED OCTOBER 27, 1983 AS INSTRUMENT
NO. 83-473268 OF OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.

PARCEL D

A PERPETUAL, APPURTENANT, NON-EXCLUSIVE EASEMENT FOR PROVIDING AND MAINTAINING
VEHICULAR PARKING SPACES AND FOR PEDESTRIAN AND VEHICULAR INGRESS AND EGRESS AS
SET FORTH IN THAT CERTAIN THIRD RESTATED AND AMENDED DECLARATION ESTABLISHING
RECIPROCAL EASEMENTS RECORDED SEPTEMBER 19, 2005 AS INSTRUMENT NO. 2005000738612
OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA.

PARCEL E:

A PERPETUAL, APPURTENANT, NON-EXCLUSIVE EASEMENT FOR INGRESS AND EGRESS PURPOSES
AS SET FORTH IN THAT CERTAIN RESTATED GRANT OF EMERGENCY WATER FIRE SERVICE
EASEMENT RECORDED SEPTEMBER 24, 1985 AS INSTRUMENT NO. 85-363132 OF OFFICIAL
RECORDS OF ORANGE COUNTY, CALIFORNIA.

APN: 410-501-32; 410-501-33; 410-501-34; 410-501-35; 410-501-37; 410-501-38

 

-1-



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF LETTER OF CREDIT

[DRAFT LETTER OF CREDIT]

 

-2-